 



Exhibit 10.42
 
AMENDED AND RESTATED CREDIT AGREEMENT
among
TELETECH HOLDINGS, INC.,
as Borrower,
THE LENDERS NAMED HEREIN,
as Lenders,
and
KEYBANK NATIONAL ASSOCIATION,
as Lead Arranger, Sole Book Runner and Administrative Agent
 
dated as of
September 28, 2006
 
 





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I. DEFINITIONS
    1  
Section 1.1. Definitions
    1  
Section 1.2. Accounting Terms
    15  
Section 1.3. Terms Generally
    15  
ARTICLE II. AMOUNT AND TERMS OF CREDIT
    15  
Section 2.1. Amount and Nature of Credit
    15  
Section 2.2. Revolving Credit
    15  
Section 2.3. Interest
    19  
Section 2.4. Evidence of Indebtedness
    19  
Section 2.5. Notice of Credit Event; Funding of Loans
    19  
Section 2.6. Payment on Loans and Other Obligations
    20  
Section 2.7. Prepayment
    21  
Section 2.8. Commitment and Other Fees
    21  
Section 2.9. Modification of Commitment
    21  
Section 2.10. Computation of Interest and Fees
    22  
Section 2.11. Mandatory Payments
    22  
Section 2.12. Extension of Commitment
    23  
ARTICLE III. ADDITIONAL PROVISIONS RELATING TO EURODOLLAR LOANS; INCREASED
CAPITAL; TAXES
    23  
Section 3.1. Requirements of Law
    23  
Section 3.2. Taxes
    24  
Section 3.3. Funding Losses
    25  
Section 3.4. Change of Lending Office
    25  
Section 3.5. Eurodollar Rate Lending Unlawful; Inability to Determine Rate
    25  
Section 3.6. Replacement of Lenders
    26  
ARTICLE IV. CONDITIONS PRECEDENT
    26  
Section 4.1. Conditions to Each Credit Event
    26  
Section 4.2. Conditions to the First Credit Event
    27  
ARTICLE V. COVENANTS
    28  
Section 5.1. Insurance
    28  
Section 5.2. Money Obligations
    28  
Section 5.3. Financial Statements and Information
    28  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
Section 5.4. Financial Records
    29  
Section 5.5. Franchises; Change in Business
    29  
Section 5.6. ERISA Pension and Benefit Plan Compliance
    29  
Section 5.7. Financial Covenants
    29  
Section 5.8. Borrowing
    30  
Section 5.9. Liens
    31  
Section 5.10. Regulations T, U and X
    32  
Section 5.11. Investments, Loans and Guaranties
    32  
Section 5.12. Merger and Sale of Assets
    33  
Section 5.13. Acquisitions
    33  
Section 5.14. Notice
    34  
Section 5.15. Restricted Payments
    34  
Section 5.16. Environmental Compliance
    34  
Section 5.17. Affiliate Transactions
    34  
Section 5.18. Use of Proceeds
    34  
Section 5.19. Corporate Names
    34  
Section 5.20. Lease Rentals
    35  
Section 5.21. Subsidiary Guaranties, Security Documents and Pledge of Stock or
Other Ownership Interest
    35  
Section 5.22. Restrictive Agreements
    35  
Section 5.23. Guaranty Under Material Indebtedness Agreement
    35  
Section 5.24. Pari Passu Ranking
    35  
Section 5.25. Amendment of Organizational Documents
    36  
Section 5.26. Further Assurances
    36  
ARTICLE VI. REPRESENTATIONS AND WARRANTIES
    36  
Section 6.1. Corporate Existence; Subsidiaries; Foreign Qualification
    36  
Section 6.2. Corporate Authority
    36  
Section 6.3. Compliance with Laws and Contracts
    36  
Section 6.4. Litigation and Administrative Proceedings
    37  
Section 6.5. Title to Assets
    37  
Section 6.6. Liens and Security Interests
    37  
Section 6.7. Tax Returns
    37  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
Section 6.8. Environmental Laws
    37  
Section 6.9. Locations
    37  
Section 6.10. Continued Business
    38  
Section 6.11. Employee Benefits Plans
    38  
Section 6.12. Consents or Approvals
    38  
Section 6.13. Solvency
    38  
Section 6.14. Financial Statements
    38  
Section 6.15. Regulations
    39  
Section 6.16. Material Agreements
    39  
Section 6.17. Intellectual Property
    39  
Section 6.18. Insurance
    39  
Section 6.19. Accurate and Complete Statements
    39  
Section 6.20. Defaults
    39  
ARTICLE VII. EVENTS OF DEFAULT
    39  
Section 7.1. Payments
    39  
Section 7.2. Special Covenants
    40  
Section 7.3. Other Covenants
    40  
Section 7.4. Representations and Warranties
    40  
Section 7.5. Cross Default
    40  
Section 7.6. ERISA Default
    40  
Section 7.7. Change in Control
    40  
Section 7.8. Money Judgment
    40  
Section 7.9. Material Adverse Change
    40  
Section 7.10. Security
    40  
Section 7.11. Validity of Loan Documents
    40  
Section 7.12. Solvency
    40  
ARTICLE VIII. REMEDIES UPON DEFAULT
    41  
Section 8.1. Optional Defaults
    41  
Section 8.2. Automatic Defaults
    41  
Section 8.3. Letters of Credit
    41  
Section 8.4. Offsets
    41  
Section 8.5. Equalization Provision
    42  

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
Section 8.6. Other Remedies
    42  
ARTICLE IX. THE AGENT
    42  
Section 9.1. Appointment and Authorization
    42  
Section 9.2. Note Holders
    43  
Section 9.3. Consultation With Counsel
    43  
Section 9.4. Documents
    43  
Section 9.5. Agent and Affiliates
    43  
Section 9.6. Knowledge of Default
    43  
Section 9.7. Action by Agent
    43  
Section 9.8. Release of Collateral or Guarantor of Payment
    43  
Section 9.9. Notice of Default
    44  
Section 9.10. Delegation of Duties
    44  
Section 9.11. Indemnification of Agent
    44  
Section 9.12. Successor Agent
    44  
Section 9.13. Fronting Lender
    44  
Section 9.14. Agent May File Proofs of Claim
    44  
ARTICLE X. MISCELLANEOUS
    45  
Section 10.1. Lenders’ Independent Investigation
    45  
Section 10.2. No Waiver; Cumulative Remedies
    45  
Section 10.3. Amendments, Consents
    45  
Section 10.4. Notices
    45  
Section 10.5. Costs, Expenses and Taxes
    46  
Section 10.6. Indemnification
    46  
Section 10.7. Obligations Several; No Fiduciary Obligations
    46  
Section 10.8. Execution in Counterparts
    46  
Section 10.9. Binding Effect; Borrower’s Assignment
    46  
Section 10.10. Lender Assignments
    46  
Section 10.11. Sale of Participations
    48  
Section 10.12. Patriot Act Notice
    48  
Section 10.13. Severability of Provisions; Captions; Attachments
    49  
Section 10.14. Investment Purpose
    49  
Section 10.15. Entire Agreement
    49  

iv



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
Section 10.16. Legal Representation of Parties
    49  
Section 10.17. Governing Law; Submission to Jurisdiction
    49  
Section 10.18. Jury Trial Waiver
  Signature Page 1

     
Exhibit A
  Form of Revolving Credit Note
Exhibit B
  Form of Swing Line Note
Exhibit C
  Form of Notice of Loan
Exhibit D
  Form of Compliance Certificate
Exhibit E
  Form of Assignment and Acceptance Agreement
Exhibit F
  Form of Request for Extension
 
   
Schedule 1
  Commitments of Lenders
Schedule 2
  Guarantors of Payment
Schedule 2.2
  Existing Letters of Credit
Schedule 3
  Pledged Securities
Schedule 5.8
  Indebtedness
Schedule 5.9
  Liens
Schedule 6.1
  Corporate Existence; Subsidiaries; Foreign Qualification
Schedule 6.4
  Litigation and Administrative Proceedings
Schedule 6.9
  Locations
Schedule 6.11
  Employee Benefits Plans
Schedule 6.16
  Material Agreements
Schedule 6.18
  Insurance

v



--------------------------------------------------------------------------------



 



     This AMENDED AND RESTATED CREDIT AGREEMENT (as the same may from time to
time be amended, restated or otherwise modified, this “Agreement”) is made
effective as of the 28th day of September, 2006 among:
     (a) TELETECH HOLDINGS, INC., a Delaware corporation (“Borrower”);
     (b) the lenders listed on Schedule 1 hereto and each other Eligible
Transferee, as hereinafter defined, that from time to time becomes a party
hereto pursuant to Section 2.9(b) or 10.10 hereof (collectively, the “Lenders”
and, individually, each a “Lender”); and
     (c) KEYBANK NATIONAL ASSOCIATION, as lead arranger, sole book runner and
administrative agent for the Lenders under this Agreement (“Agent”).
WITNESSETH:
     WHEREAS, Borrower, Agent and the Lenders entered into that certain Credit
Agreement, dated as of May 5, 2004 (as amended, the “Original Credit
Agreement”);
     WHEREAS, this Agreement amends and restates in its entirety the Original
Credit Agreement and, upon the effectiveness of this Agreement, on the Closing
Date, the terms and provisions of the Original Credit Agreement shall be
superseded hereby. All references to “Credit Agreement” contained in the Loan
Documents, as defined in the Original Credit Agreement, delivered in connection
with the Original Credit Agreement shall be deemed to refer to this Agreement.
Notwithstanding the amendment and restatement of the Original Credit Agreement
by this Agreement, the Obligations outstanding under the Original Credit
Agreement as of the Closing Date shall remain outstanding and constitute
Obligations hereunder. Such outstanding Obligations and the guaranties of
payment thereof shall in all respects be continuing, and this Agreement shall
not be deemed to evidence or result in a novation or repayment and re-borrowing
of such Obligations. In furtherance of and, without limiting the foregoing, from
and after the Closing Date and except as expressly specified herein, the terms,
conditions, and covenants governing the Indebtedness outstanding under the
Original Credit Agreement shall be solely as set forth in this Agreement, which
shall supersede the Original Credit Agreement in its entirety; and
     WHEREAS, Borrower, Agent and the Lenders desire to contract for the
establishment of credits in the aggregate principal amounts hereinafter set
forth, to be made available to Borrower upon the terms and subject to the
conditions hereinafter set forth;
     NOW, THEREFORE, it is mutually agreed as follows:
ARTICLE I. DEFINITIONS
     Section 1.1. Definitions. As used in this Agreement, the following terms
shall have the meanings set forth below:
     “Acquisition” shall mean any transaction or series of related transactions
for the purpose of or resulting, directly or indirectly, in (a) the acquisition
of all or substantially all of the assets of any Person (other than a Company),
or any business or division of any Person (other than a Company), (b) the
acquisition of in excess of fifty percent (50%) of the outstanding capital stock
(or other equity interest) of any Person (other than a Company), or (c) the
acquisition of another Person (other than a Company) by a merger, amalgamation
or consolidation or any other combination with such Person.
     “Additional Commitment” shall mean that term as defined in Section 2.9(b)
hereof.
     “Additional Lender” shall mean an Eligible Transferee that shall become a
Lender during the Commitment Increase Period pursuant to Section 2.9(b) hereof.





--------------------------------------------------------------------------------



 



     “Additional Lender Assumption Agreement” shall mean an additional lender
assumption agreement, in form and substance satisfactory to Agent, wherein an
Additional Lender shall become a Lender.
     “Additional Lender Assumption Effective Date” shall mean that term as
defined in Section 2.9(b) hereof.
     “Advantage” shall mean any payment (whether made voluntarily or
involuntarily, by offset of any deposit or other indebtedness or otherwise)
received by any Lender in respect of the Obligations, if such payment results in
that Lender having less than its pro rata share of the Obligations then
outstanding.
     “Affiliate” shall mean any Person, directly or indirectly, controlling,
controlled by or under common control with a Company and “control” (including
the correlative meanings, the terms “controlling”, “controlled by” and “under
common control with”) shall mean the power, directly or indirectly, to direct or
cause the direction of the management and policies of a Company, whether through
the ownership of voting securities, by contract or otherwise.
     “Agent” shall mean that term as defined in the first paragraph hereof.
     “Agreement” shall mean that term as defined in the first paragraph hereof.
     “Amended and Restated Agent Fee Letter” shall mean the Agent Fee Letter
between Borrower and Agent, dated as of the Closing Date, as the same may from
time to time be amended, restated or otherwise modified.
     “Applicable Commitment Fee Rate” shall mean:
     (a) for the period from the Closing Date through November 30, 2006, twelve
and one-half (12.50) basis points; and
     (b) commencing with the Consolidated financial statements of Borrower for
the fiscal quarter ending September 30, 2006, the number of basis points set
forth in the following matrix, based upon the result of the computation of the
Leverage Ratio, shall be used to establish the number of basis points that will
go into effect on December 1, 2006 and thereafter:

          Leverage Ratio   Applicable Commitment Fee Rate  
Greater than or equal to 2.00 to 1.00
  20.00 basis points
Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00
  17.50 basis points
Greater than or equal to 1.00 to 1.00 but less than 1.50 to 1.00
  15.00 basis points
Less than 1.00 to 1.00
  12.50 basis points

After December 1, 2006, changes thereafter to the Applicable Commitment Fee Rate
shall be effective on the first day of each month following the date upon which
Agent should have received, pursuant to Section 5.3(a) and (b) hereof, the
Consolidated financial statements of Borrower. The above matrix does not modify
or waive, in any respect, the requirements of Section 5.7 hereof, the rights of
Agent and the Lenders to charge the Default Rate, or the rights and remedies of
Agent and the Lenders pursuant to Articles VII and VIII hereof. Notwithstanding
anything herein to the contrary, during any period when Borrower shall have
failed to timely deliver the Consolidated financial statements pursuant to
Section 5.3(a) or (b) hereof, or the Compliance Certificate pursuant to
Section 5.3(c) hereof, until such time as the appropriate Consolidated financial
statements and Compliance Certificate are delivered, the Applicable Commitment
Fee Rate shall be the highest rate per annum indicated in the above pricing grid
regardless of the Leverage Ratio at such time.
     “Applicable Margin” shall mean:
     (a) for the period from the Closing Date through November 30, 2006,
fifty-five (55) basis points for Eurodollar Loans, zero (0) basis points for
Base Rate Loans, and negative forty-five (-45) basis points for Swing Loans; and

2



--------------------------------------------------------------------------------



 



     (b) commencing with the Consolidated financial statements of Borrower for
the fiscal quarter ending September 30, 2006, the number of basis points
(depending upon whether Loans are Eurodollar Loans or Base Rate Loans) set forth
in the following matrix, based upon the result of the computation of the
Leverage Ratio, shall be used to establish the number of basis points that will
go into effect on December 1, 2006 and thereafter:

                              Applicable Basis   Applicable Basis   Applicable
Basis     Points for   Points for   Points for Leverage Ratio   Eurodollar Loans
  Base Rate Loans   Swing Loans
Greater than or equal to 2.5 to 1.00
    125.00       0.00       0.00  
Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00
    100.00       0.00       0.00  
Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00
    87.50       0.00       0.00  
Greater than or equal to 1.00 to 1.00 but less than 1.50 to 1.00
    75.00       0.00       -25.00  
Less than 1.00 to 1.00
    55.00       0.00       -45.00  

After December 1, 2006, changes thereafter to the Applicable Margin shall be
effective on the first day of each month following the date upon which Agent
should have received, pursuant to Section 5.3(a) and (b) hereof, the
Consolidated financial statements of Borrower. The above matrix does not modify
or waive, in any respect, the requirements of Section 5.7 hereof, the rights of
Agent and the Lenders to charge the Default Rate, or the rights and remedies of
Agent and the Lenders pursuant to Articles VII and VIII hereof. Notwithstanding
anything herein to the contrary, during any period when Borrower shall have
failed to timely deliver the Consolidated financial statements pursuant to
Section 5.3(a) or (b) hereof, or the Compliance Certificate pursuant to
Section 5.3(c) hereof, until such time as the appropriate Consolidated financial
statements and Compliance Certificate are delivered, the Applicable Margin shall
be the highest rate per annum indicated in the above pricing grid regardless of
the Leverage Ratio at such time.
     “Assignment Agreement” shall mean an Assignment and Acceptance Agreement in
the form of the attached Exhibit E.
     “Authorized Officer” shall mean a Financial Officer or other individual
authorized by a Financial Officer in writing (with a copy to Agent) to handle
certain administrative matters in connection with this Agreement.
     “Base Rate” shall mean a rate per annum equal to the greater of (a) the
Prime Rate or (b) one-half of one percent (0.50%) in excess of the Federal Funds
Effective Rate. Any change in the Base Rate shall be effective immediately from
and after such change in the Base Rate.
     “Base Rate Loan” shall mean a Revolving Loan described in Section 2.2(a)
hereof on which Borrower shall pay interest at a rate based on the Derived Base
Rate.
     “Borrower” shall mean that term as defined in the first paragraph hereof.
     “Borrower Investment Policy” shall mean the investment policy of Borrower
in effect as of the Closing Date, together with such modifications as approved
from time to time by the Board of Directors of Borrower.
     “Business Day” shall mean any day that is not a Saturday, a Sunday or
another day of the year on which national banks are authorized or required to
close, and, if the applicable Business Day relates to a Eurodollar Loan, a day
of the year on which dealings in deposits are carried on in the London interbank
Eurodollar market.
     “Capital Distribution” shall mean a payment made, liability incurred or
other consideration given by a Company to any Person that is not a Company, for
the purchase, acquisition, redemption, repurchase or retirement

3



--------------------------------------------------------------------------------



 



of any capital stock or other equity interest of such Company or as a dividend,
return of capital or other distribution (other than any stock dividend, stock
split or other equity distribution payable only in capital stock or other equity
of such Company) in respect of such Company’s capital stock or other equity
interest.
     “Capitalized Lease Obligations” shall mean obligations of the Companies for
the payment of rent for any real or personal property under leases or agreements
to lease that, in accordance with GAAP, have been or should be capitalized on
the books of the lessee and, for purposes hereof, the amount of any such
obligation shall be the capitalized amount thereof determined in accordance with
GAAP.
     “Cash Equivalents” shall mean those securities and other investments
described in the Borrower Investment Policy.
     “Change in Control” shall mean (a) the acquisition of, or, if earlier, the
shareholder or director approval of the acquisition of, ownership or voting
control, directly or indirectly, beneficially or of record, on or after the
Closing Date, by any Person (other than Kenneth D. Tuchman, his spouse, any of
his lineal descendants or any trustees or trusts established for his benefit or
the benefit of his spouse or any of his lineal descendants) or group (within the
meaning of Rule 13d-3 of the SEC under the Securities Exchange Act of 1934, as
then in effect) of shares representing more than thirty-five percent (35%) of
the aggregate ordinary Voting Power represented by the issued and outstanding
capital stock of Borrower; (b) the occupation of a majority of the seats (other
than vacant seats) on the board of directors or other governing body of Borrower
by Persons who were neither (i) nominated by the board of directors or other
governing body of Borrower nor (ii) appointed by directors so nominated; or
(c) the occurrence of a change in control, or other similar provision, as
defined in any Material Indebtedness Agreement.
     “Closing Commitment Amount” shall mean One Hundred Fifty Million Dollars
($150,000,000).
     “Closing Date” shall mean the effective date of this Agreement as set forth
in the first paragraph of this Agreement.
     “Code” shall mean the Internal Revenue Code of 1986, as amended, together
with the rules and regulations promulgated thereunder.
     “Collateral” shall mean the Collateral, as defined in the Security
Documents.
     “Commitment” shall mean the obligation hereunder of the Lenders, during the
Commitment Period, to make Loans, to issue Letters of Credit and to participate
in Swing Loans and Letters of Credit pursuant to the Revolving Credit
Commitment, up to the Total Commitment Amount.
     “Commitment Increase Period” shall mean the period from the Closing Date to
the date that is three months prior to the last day of the Commitment Period, or
such later date (prior to the last day of the Commitment Period) as shall be
agreed to in writing by Agent.
     “Commitment Percentage” shall mean, for each Lender, the percentage set
forth opposite such Lender’s name under the column headed “Commitment
Percentage”, as listed in Schedule 1 hereto.
     “Commitment Period” shall mean the period from the Closing Date to
September 27, 2011, or such earlier date on which the Commitment shall have been
terminated pursuant to Article VIII hereof.
     “Companies” shall mean Borrower and all Subsidiaries.
     “Company” shall mean Borrower or a Subsidiary.
     “Compliance Certificate” shall mean a certificate in the form of the
attached Exhibit D.
     “Confirmation of Security Documents” shall mean each Confirmation of
Security Documents, relating to Security Documents delivered by the Credit
Parties prior to the Closing Date, executed and delivered by a Credit Party as
of the Closing Date, as the same may from time to time be amended, restated or
otherwise modified.

4



--------------------------------------------------------------------------------



 



     “Consideration” shall mean, in connection with an Acquisition, the
aggregate consideration paid, including borrowed funds, cash, the issuance of
securities or notes, the assumption or incurring of liabilities (direct or
contingent), the payment of consulting fees or fees for a covenant not to
compete and any other consideration paid for such Acquisition, but in all cases
excluding earn-outs in respect of such Acquisition, so long as such cash
earn-outs (which may be roughly quantified) are not in excess of twenty percent
(20%) of the purchase price.
     “Consolidated” shall mean the resultant consolidation of the financial
statements of Borrower and its Subsidiaries in accordance with GAAP, including
principles of consolidation consistent with those applied in preparation of the
consolidated financial statements referred to in Section 6.14 hereof.
     “Consolidated Capital Expenditures” shall mean, for any period, the amount
of capital expenditures of Borrower, as determined on a Consolidated basis and
in accordance with GAAP.
     “Consolidated Depreciation and Amortization Charges” shall mean, for any
period, the aggregate of all depreciation and amortization charges for fixed
assets, leasehold improvements and general intangibles (specifically including
goodwill) of Borrower for such period, as determined on a Consolidated basis and
in accordance with GAAP.
     “Consolidated EBITDA” shall mean, for any period, on a Consolidated basis
and in accordance with GAAP, Consolidated Net Earnings for such period plus,
without duplication, the aggregate amounts deducted in determining such
Consolidated Net Earnings in respect of (a) Consolidated Interest Expense,
(b) Consolidated Income Tax Expense, (c) Consolidated Depreciation and
Amortization Charges (and, in addition, current and future amortization charges
relating to the capitalized costs incurred by the Companies in connection with
the execution and closing of this Agreement and the other Loan Documents (and
future costs directly related to the amendment, from time to time, of the
foregoing documents)), and (d) (i) non-cash charges incurred in accordance with
GAAP (but excluding any non-cash charges related to receivables impairment),
minus (ii) extraordinary or unusual non-cash gains not incurred in the ordinary
course of business but that were included in the calculation of Consolidated Net
Earnings for such period; provided that, for purposes of calculating the
Leverage Ratio and the Interest Coverage Ratio, (1) a pro forma calculation of
Consolidated EBITDA shall be made for Significant Positive EBITDA Dispositions
for any fiscal year of Borrower if Significant Positive EBITDA Dispositions are
made, during such fiscal year, in excess of the aggregate amount of Twenty
Million Dollars ($20,000,000), and (2) a pro forma calculation of Consolidated
EBITDA shall be made for Significant Positive EBITDA Acquisitions made during
such period.
     “Consolidated Funded Indebtedness” shall mean, at any date, solely with
respect to Indebtedness and other obligations owing by the Companies to Persons
other than the Companies and without duplication, the sum of (a) all
Indebtedness for borrowed money, (b) all obligations evidenced by bonds,
debentures, notes or similar instruments, or upon which interest payments are
customarily made, (c) all guaranties of Indebtedness of the type described in
this definition, (d) all obligations created under any conditional sale or other
title retention agreements, (e) all Capitalized Lease Obligations, synthetic
lease and asset securitization obligations (provided that the Companies may
exclude synthetic leases of aircraft up to the aggregate amount of Ten Million
Dollars ($10,000,000)), (f) all obligations (contingent or otherwise) with
respect to letters of credit, and (g) all obligations for the deferred purchase
price of capital assets; as determined on a Consolidated basis and in accordance
with GAAP.
     “Consolidated Income Tax Expense” shall mean, for any period, all
provisions for taxes based on the gross or net income of Borrower (including,
without limitation, any additions to such taxes, and any penalties and interest
with respect thereto), and all franchise taxes of Borrower, as determined on a
Consolidated basis and in accordance with GAAP.
     “Consolidated Interest Expense” shall mean, for any period, the interest
expense of Borrower, paid in cash, on Consolidated Funded Indebtedness for such
period, as determined on a Consolidated basis and in accordance with GAAP.
     “Consolidated Net Earnings” shall mean, for any period, the net income
(loss) of Borrower for such period, as determined on a Consolidated basis and in
accordance with GAAP.

5



--------------------------------------------------------------------------------



 



     “Consolidated Net Worth” shall mean, at any date, the stockholders’ equity
of Borrower, determined as of such date on a Consolidated basis and in
accordance with GAAP.
     “Controlled Group” shall mean a Company and each Person required to be
aggregated with a Company under Code Section 414(b), (c), (m) or (o).
     “Credit Event” shall mean the making by the Lenders of a Loan, the
conversion by the Lenders of a Base Rate Loan to a Eurodollar Loan, the
continuation by the Lenders of a Eurodollar Loan after the end of the applicable
Interest Period, the making by the Swing Line Lender of a Swing Loan, or the
issuance by the Fronting Lender of a Letter of Credit.
     “Credit Party” shall mean Borrower and any Subsidiary or other Affiliate
that is a Guarantor of Payment.
     “Default” shall mean an event or condition that constitutes, or with the
lapse of any applicable grace period or the giving of notice or both would
constitute, an Event of Default, and that has not been waived by the Required
Lenders (or, if applicable, all of the Lenders) in writing.
     “Default Rate” shall mean (a) with respect to any Loan, a rate per annum
equal to two percent (2%) in excess of the rate otherwise applicable thereto,
and (b) with respect to any other amount, if no rate is specified or available,
a rate per annum equal to two percent (2%) in excess of the Derived Base Rate
from time to time in effect.
     “Derived Base Rate” shall mean a rate per annum equal to the sum of the
Applicable Margin (from time to time in effect) for Base Rate Loans plus the
Base Rate.
     “Derived Eurodollar Rate” shall mean a rate per annum equal to the sum of
the Applicable Margin (from time to time in effect) for Eurodollar Loans plus
the Eurodollar Rate.
     “Derived Swing Loan Rate” shall mean a rate per annum equal to the sum of
the Applicable Margin (from time to time in effect) for Swing Loans plus the
Base Rate.
     “Disposition” shall mean the lease, transfer or other disposition of assets
(whether in one or more than one transaction) by a Company, other than a sale,
lease, transfer or other disposition made by a Company pursuant to
Section 5.12(b), (c), (e) or (f) hereof or in the ordinary course of business.
     “Dollar” or the sign $ shall mean lawful money of the United States of
America.
     “Domestic Subsidiary” shall mean a Subsidiary that is not a Foreign
Subsidiary.
     “Dormant Subsidiary” shall mean a Company that (a) has aggregate assets of
less than Five Million Dollars ($5,000,000), and (b) has no direct or indirect
Subsidiaries with aggregate assets for all such Subsidiaries of more than Five
Million Dollars ($5,000,000).
     “EBITDA” shall mean, for any period, in accordance with GAAP, the net
earnings of a Company (without giving effect to extraordinary losses or gains)
for such period plus the aggregate amounts deducted in determining such net
earnings in respect of (a) interest expense of such Company, (b) income taxes of
such Company and (c) the aggregate of all depreciation and amortization charges
of such Company for fixed assets, leasehold improvements and general intangibles
(specifically including goodwill).
     “Eligible Transferee” shall mean a commercial bank, financial institution
or other “accredited investor” (as defined in SEC Regulation D) that is not
Borrower, a Subsidiary or an Affiliate and that may receive interest payments
hereunder or in connection herewith free of U.S. withholding taxes.
     “Environmental Laws” shall mean all provisions of law (including the common
law), statutes, ordinances, codes, rules, guidelines, policies, procedures,
orders in council, regulations, permits, licenses, judgments, writs,
injunctions, decrees, orders, awards and standards promulgated by a Governmental
Authority or by any court,

6



--------------------------------------------------------------------------------



 



agency, instrumentality, regulatory authority or commission of any of the
foregoing concerning environmental health or safety and protection of, or
regulation of the discharge of substances into, the environment.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated pursuant thereto.
     “ERISA Event” shall mean (a) the existence of a condition or event with
respect to an ERISA Plan that is reasonably likely to result in the imposition
of a material excise tax or any other material liability on a Company or of the
imposition of a Lien on the assets of a Company; (b) the engagement by a
Controlled Group member in a non-exempt “prohibited transaction” (as defined
under ERISA Section 406 or Code Section 4975) or a breach of a fiduciary duty
under ERISA that is reasonably likely to result in a material liability to a
Company; (c) the application by a Controlled Group member for a waiver from the
minimum funding requirements of Code Section 412 or ERISA Section 302 or a
Controlled Group member is required to provide security under Code Section
401(a)(29) or ERISA Section 307; (d) the occurrence of a Reportable Event with
respect to any Pension Plan that is reasonably likely to result in a material
liability to a Company; (e) the withdrawal by a Controlled Group member from a
Multiemployer Plan in a “complete withdrawal” or a “partial withdrawal” (as such
terms are defined in ERISA Sections 4203 and 4205, respectively) which is
reasonably likely to result in a material liability to a Company; (f) the
involvement of, or occurrence or existence of any event or condition that makes
likely the involvement of, a Multiemployer Plan in any reorganization under
ERISA Section 4241 which is reasonably likely to result in a material liability
to a Company; (g) the failure of an ERISA Plan (and any related trust) that is
intended to be qualified under Code Sections 401 and 501 to be so qualified or
the failure of any “cash or deferred arrangement” under any such ERISA Plan to
meet the requirements of Code Section 401(k); (h) the taking by the PBGC of any
steps to terminate a Pension Plan or appoint a trustee to administer a Pension
Plan, or the taking by a Controlled Group member of any steps to terminate a
Pension Plan in a distress termination under ERISA Section 4041(c); (i) the
failure by a Controlled Group member or an ERISA Plan to satisfy any
requirements of law applicable to an ERISA Plan which is reasonably likely to
result in a material liability to one of the Companies; (j) the commencement,
existence or threatening of a claim, action, suit, audit or investigation with
respect to an ERISA Plan (other than a routine claim for benefits) which is
reasonably likely to result in a material liability to a Company; or (k) any
incurrence by or any expectation of the incurrence by a Controlled Group member
of a material increase in the liability for post-retirement benefits under any
Welfare Plan, other than as required by ERISA Section 601, et. seq. or Code
Section 4980B.
     “ERISA Plan” shall mean an “employee benefit plan” (within the meaning of
ERISA Section 3(3)) that a Controlled Group member at any time sponsors,
maintains, contributes to, has liability with respect to or has an obligation to
contribute to, and which is not excluded from the coverage of ERISA pursuant to
Section 4(b)(4) of ERISA.
     “Eurocurrency Liabilities” shall have the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.
     “Eurodollar” shall mean a Dollar denominated deposit in a bank or branch
outside of the United States.
     “Eurodollar Loan” shall mean a Revolving Loan described in Section 2.2(a)
hereof, that shall be denominated in Dollars and on which Borrower shall pay
interest at a rate based upon the Derived Eurodollar Rate.
     “Eurodollar Rate” shall mean, with respect to a Eurodollar Loan, for any
Interest Period, a rate per annum equal to the quotient obtained (rounded
upwards, if necessary, to the nearest 1/16th of 1%) by dividing (a) the rate of
interest, determined by Agent in accordance with its usual procedures (which
determination shall be conclusive absent manifest error) as of approximately
11:00 A.M. (London time) two Business Days prior to the beginning of such
Interest Period pertaining to such Eurodollar Loan, as listed on British Bankers
Association Interest Rate LIBOR 01 or 02 as provided by Reuters (or, if for any
reason such rate is unavailable from Reuters, from any other similar company or
service that provides rate quotations comparable to those currently provided by
Reuters) as the rate in the London interbank market for Dollar deposits in
immediately available funds with a maturity comparable to such Interest Period,
provided that, in the event that such rate quotation is not available for any
reason, then the Eurodollar Rate shall be the average (rounded upward to the
nearest 1/16th of 1%) of the per annum rates at which deposits in immediately
available funds in Dollars for the relevant Interest Period and in the amount of
the

7



--------------------------------------------------------------------------------



 



Eurodollar Loan to be disbursed or to remain outstanding during such Interest
Period, as the case may be, are offered to Agent (or an affiliate of Agent, in
Agent’s discretion) by prime banks in any Eurodollar market reasonably selected
by Agent, determined as of 11:00 A.M. (London time) (or as soon thereafter as
practicable), two Business Days prior to the beginning of the relevant Interest
Period pertaining to such Eurodollar Loan; by (b) 1.00 minus the Reserve
Percentage.
     “Event of Default” shall mean an event or condition that shall constitute
an event of default as defined in Article VII hereof.
     “Excluded Taxes” shall mean net income taxes (and franchise taxes imposed
in lieu of net income taxes) imposed on Agent or any Lender by the Governmental
Authority located in the jurisdiction where Agent or such Lender is organized
(other than any such taxes arising solely from Agent or such Lender having
executed, delivered or performed its obligations or received a payment under, or
enforced, this Agreement or any other Loan Document).
     “Existing Letter of Credit” shall mean that term as defined in
Section 2.2(b)(vi) hereof.
     “Federal Funds Effective Rate” shall mean, for any day, the rate per annum
(rounded upward to the nearest one one-hundredth of one percent (1/100 of 1%))
announced by the Federal Reserve Bank of New York (or any successor) on such day
as being the weighted average of the rates on overnight federal funds
transactions arranged by federal funds brokers on the previous trading day, as
computed and announced by such Federal Reserve Bank (or any successor) in
substantially the same manner as such Federal Reserve Bank computes and
announces the weighted average it refers to as the “Federal Funds Effective
Rate” as of the Closing Date.
     “Financial Officer” shall mean any of the following officers: chief
executive officer, president, chief financial officer, treasurer or assistant
treasurer. Unless otherwise qualified, all references to a Financial Officer in
this Agreement shall refer to a Financial Officer of Borrower.
     “First-Tier Material Foreign Subsidiary” shall mean a Foreign Subsidiary of
Borrower (with assets (consolidated for the foreign jurisdiction) in excess of
five percent (5%) of Consolidated total assets of Borrower); provided, however,
that, if Agent, in its reasonable discretion after consultation with Borrower,
determines that the cost of perfecting, in a foreign jurisdiction, the security
interest of Agent, for the benefit of the Lenders, in the Pledged Securities
relating to any First-Tier Material Foreign Subsidiary (other than those in
Canada), is impractical or cost-prohibitive, then Agent may agree to forego the
foreign perfection of such security interest.
     “Foreign Employee Benefit Plan” shall mean an “employee benefit plan”
(within the meaning of ERISA Section 3(3)) that a Controlled Group member or a
Foreign Subsidiary at any time sponsors, maintains, contributes to, has
liability with respect to or has an obligation to contribute to and which is not
covered by ERISA pursuant to ERISA Section 4(b)(4).
     “Foreign Subsidiary” shall mean a Subsidiary that is organized under the
laws of any jurisdiction other than the United States, any State thereof or the
District of Columbia.
     “Fronting Lender” shall mean, as to any Letter of Credit transaction
hereunder, Agent as issuer of the Letter of Credit, or, in the event that Agent
either shall be unable to issue or shall agree that another Lender may issue, a
Letter of Credit, such other Lender as shall agree to issue the Letter of Credit
in its own name, but on behalf of the Lenders hereunder.
     “GAAP” shall mean generally accepted accounting principles in the United
States as then in effect, which shall include the official interpretations
thereof by the Financial Accounting Standards Board, applied on a basis
consistent with the past accounting practices and procedures of Borrower.
     “Global” shall mean Global One Colorado, Inc. and Global One Insurance
Company (f/k/a Global One Captive Insurance Company), together with their
respective successors and assigns (other than a Credit Party).

8



--------------------------------------------------------------------------------



 



     “Governmental Authority” shall mean any nation or government, any state,
province or territory or other political subdivision thereof, any governmental
agency, authority, instrumentality, regulatory body, court, central bank or
other governmental entity exercising executive, legislative, judicial, taxing,
regulatory or administrative functions of or pertaining to government, any
securities exchange and any self-regulatory organization.
     “Guarantor” shall mean a Person that shall have pledged its credit or
property in any manner for the payment or other performance of the indebtedness,
contract or other obligation of another and includes (without limitation) any
guarantor (whether of payment or of collection), surety, co-maker, endorser or
Person that shall have agreed conditionally or otherwise to make any purchase,
loan or investment in order thereby to enable another to prevent or correct a
default of any kind.
     “Guarantor of Payment” shall mean each of the Companies set forth on
Schedule 2 hereto, each of which is executing and delivering a Guaranty of
Payment, and any other Domestic Subsidiary that shall deliver a Guaranty of
Payment to Agent subsequent to the Closing Date; provided, however, that
(a) none of Percepta or Global shall at any time constitute a Guarantor of
Payment, (b) no Foreign Subsidiary or Dormant Subsidiary shall be required to be
a Guarantor of Payment, and (c) no joint venture, partnership, limited liability
company or captive insurance company in which Borrower or any other Company
holds an interest shall be required to be a Guarantor of Payment if such
Person’s charter documents or applicable statutes or regulations prohibit such a
guaranty.
     “Guaranty of Payment” shall mean each Guaranty of Payment and each Amended
and Restated Guaranty of Payment, executed and delivered on or after the Closing
Date in connection with this Agreement by the Guarantors of Payment, as the same
may from time to time be amended, restated or otherwise modified.
     “Hedge Agreement” shall mean any (a) hedge agreement, interest rate swap,
basis swap agreement, cap, collar or floor agreement, or other interest rate
management device (including forward rate agreements) entered into by a Company
with any Person, or (b) currency swap agreement, forward currency purchase
agreement or similar arrangement or agreement designed to protect against
fluctuations in currency exchange rates entered into by a Company with any
Person.
     “Indebtedness” shall mean, for any Company (excluding in all cases trade
payables and guaranties of performance by a Subsidiary payable in the ordinary
course of business by such Company), without duplication, (a) all obligations to
repay borrowed money, direct or indirect, incurred, assumed, or guaranteed,
(b) all obligations for the deferred purchase price of capital assets, (c) all
obligations under conditional sales or other title retention agreements, (d) all
obligations (contingent or otherwise) under any letter of credit or banker’s
acceptance, (e) all net obligations under any currency swap agreement, interest
rate swap, cap, collar or floor agreement or other interest rate management
device or any Hedge Agreement, (f) all synthetic leases, (g) all lease
obligations that have been or should be capitalized on the books of such Company
in accordance with GAAP (and specifically excluding operating leases that are
not required under GAAP to be capitalized on the books of such Company), (h) all
obligations of such Company with respect to asset securitization financing
programs that are required to be reported as a liability in accordance with
GAAP, (i) all obligations to advance funds to, or to purchase assets, property
or services from, any other Person in order to maintain the financial condition
of such Person, (j) any other transaction (including forward sale or purchase
agreements) having the commercial effect of a borrowing of money entered into by
such Company to finance its operations or capital requirements, and (k) any
guaranty of any obligation described in subparts (a) through (j) hereof.
     “Interest Adjustment Date” shall mean the last day of each Interest Period.
     “Interest Coverage Ratio” shall mean, as determined for the most recently
completed four fiscal quarters of Borrower, on a Consolidated basis and in
accordance with GAAP, the ratio of (a) (i) Consolidated EBITDA minus (ii) Twenty
Million Dollars ($20,000,000), to (b) Consolidated Interest Expense.
     “Interest Period” shall mean, with respect to a Eurodollar Loan, the period
commencing on the date such Eurodollar Loan is made and ending on the last day
of such period, as selected by Borrower pursuant to the provisions hereof, and,
thereafter (unless such Eurodollar Loan is converted to a Base Rate Loan), each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of such period, as selected by
Borrower pursuant to the provisions hereof. The duration of each Interest Period
for a

9



--------------------------------------------------------------------------------



 



Eurodollar Loan shall be one month, two months, three months or six months, in
each case as Borrower may select upon notice, as set forth in Section 2.5
hereof; provided that, if Borrower shall fail to so select the duration of any
Interest Period at least three Business Days prior to the Interest Adjustment
Date applicable to such Eurodollar Loan, Borrower shall be deemed to have
converted such Eurodollar Loan to a Base Rate Loan at the end of the then
current Interest Period.
     “Lender” shall mean that term as defined in the first paragraph hereof and,
as the context requires, shall include the Fronting Lender and the Swing Line
Lender.
     “Letter of Credit” shall mean a standby letter of credit that shall be
issued by the Fronting Lender for the account of Borrower or a Guarantor of
Payment, including amendments thereto, if any, and shall have an expiration date
no later than the earlier of (a) one year after its date of issuance or (b) one
year after the last day of the Commitment Period.
     “Letter of Credit Commitment” shall mean the commitment of the Fronting
Lender, on behalf of the Lenders, to issue Letters of Credit in an aggregate
face amount of up to Thirty-Five Million Dollars ($35,000,000).
     “Letter of Credit Exposure” shall mean, at any time, the sum of (a) the
aggregate undrawn amount of all issued and outstanding Letters of Credit, and
(b) the aggregate of the draws made on Letters of Credit that have not been
reimbursed by Borrower or converted to a Revolving Loan pursuant to
Section 2.2(b)(iv) hereof.
     “Leverage Ratio” shall mean as determined on a Consolidated basis and in
accordance with GAAP, the ratio of (a) Consolidated Funded Indebtedness (as of
the end of the most recently completed fiscal quarter of Borrower) to
(b) Consolidated EBITDA (for the most recently completed four fiscal quarters of
Borrower).
     “Lien” shall mean any mortgage, deed of trust, security interest, lien
(statutory or other), charge, assignment, hypothecation, encumbrance on, pledge
or deposit of, or conditional sale, leasing (other than operating leases), sale
with a right of redemption or other title retention agreement and any
capitalized lease with respect to any property (real or personal) or asset.
     “Liquidity Amount” shall mean, at any date, an amount equal to the sum of
(a) cash, (b) Cash Equivalents having maturities of not more than one year from
the date of acquisition; and (c) the Revolving Credit Availability.
     “Loan” shall mean a Revolving Loan or a Swing Loan granted to Borrower by
the Lenders in accordance with Section 2.2(a) or 2.2(c) hereof.
     “Loan Documents” shall mean, collectively, this Agreement, each Note, each
Guaranty of Payment, all documentation relating to each Letter of Credit, each
Security Document and the Amended and Restated Agent Fee Letter, as any of the
foregoing may from time to time be amended, restated or otherwise modified or
replaced, and any other document delivered pursuant thereto.
     “Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations, property or condition (financial or otherwise) of
Borrower, (b) the business, operations, property or condition (financial or
otherwise) of the Companies taken as a whole, or (c) the validity or
enforceability of this Agreement or any of the other Loan Documents or the
rights and remedies of Agent or the Lenders hereunder or thereunder.
     “Material Indebtedness Agreement” shall mean any debt instrument, lease
(capital, operating or otherwise), guaranty, contract, commitment, agreement or
other arrangement evidencing any Indebtedness of any Company or the Companies
then in excess of the amount of Twenty Million Dollars ($20,000,000).
     “Maximum Amount” shall mean, for each Lender, the amount set forth opposite
such Lender’s name under the column headed “Maximum Amount” as set forth on
Schedule 1 hereto, subject to decreases determined pursuant to Section 2.9(a)
hereof, increases pursuant to Section 2.9(b) hereof and assignments of interests
pursuant to Section 10.10 hereof; provided, however, that the Maximum Amount for
the Swing Line Lender shall exclude the Swing Line Commitment (other than its
pro rata share), and the Maximum Amount of the Fronting Lender shall exclude the
Letter of Credit Commitment (other than its pro rata share).

10



--------------------------------------------------------------------------------



 



     “Maximum Commitment Amount” shall mean Two Hundred Twenty-Five Million
Dollars ($225,000,000).
     “Multiemployer Plan” shall mean a Pension Plan that is subject to the
requirements of Subtitle E of Title IV of ERISA.
     “Newgen” shall mean Newgen Results Corporation, a Delaware corporation.
     “Newgen Companies” shall mean Newgen and Subsidiaries of Newgen.
     “Newgen Lease” shall mean that lease made by and between Kilroy Realty,
L.P. and Newgen, dated March 27, 2000, and all amendments thereto.
     “Newgen Opt-In Date” shall mean the date that is fifteen (15) days after
the date that Borrower notifies Agent in writing that the Newgen Companies are
no longer to be treated under the Credit Agreement any differently than any
other Domestic Subsidiary that is a Credit Party.
     “Newgen Permitted Amount” shall mean, prior to the Newgen Opt-In Date, an
aggregate net amount of investments and loans by the Companies (other than the
Newgen Companies) in and to the Newgen Companies, of (a) up to Thirty Million
Dollars ($30,000,000) during each fiscal year of Borrower, plus (b) the amount
for the buyout of certain Newgen contractual obligations as approved in writing
on the Closing Date by Agent and the Required Lenders.
     “Note” shall mean a Revolving Credit Note or the Swing Line Note, or any
other promissory note delivered pursuant to this Agreement.
     “Notice of Loan” shall mean a Notice of Loan in the form of the attached
Exhibit C.
     “Obligations” shall mean, collectively, (a) all Indebtedness and other
obligations incurred by Borrower or any Guarantor of Payment to Agent, the
Fronting Lender, the Swing Line Lender or any Lender pursuant to this Agreement
and the other Loan Documents, and includes the principal of and interest on all
Loans and all obligations pursuant to Letters of Credit, (b) each extension,
renewal or refinancing of the foregoing, in whole or in part, (c) the commitment
and other fees and any prepayment fees payable hereunder, (d) all fees and
charges in connection with Letters of Credit, and (e) all Related Expenses.
     “Organizational Documents” shall mean, with respect to any Person (other
than an individual), such Person’s Articles (Certificate) of Incorporation,
operating agreement or equivalent formation documents, and Regulations (Bylaws),
or equivalent governing documents, and any amendments to any of the foregoing.
     “Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise, ad valorem or property taxes, goods and services
taxes, harmonized sales taxes and other sales taxes, use taxes, value added
taxes, charges or similar taxes or levies arising from any payment made
hereunder or from the execution, delivery or enforcement of, or otherwise with
respect to, this Agreement or any other Loan Document.
     “Participant” shall mean that term as defined in Section 10.11 hereof.
     “Patriot Act” shall mean Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, USA
Patriot Act, Title III of Pub. L. 107-56, signed into law October 26, 2001, as
amended from time to time.
     “PBGC” shall mean the Pension Benefit Guaranty Corporation, and its
successor.
     “Pension Plan” shall mean an ERISA Plan that is a “pension plan” (within
the meaning of ERISA Section 3(2)).
     “Percepta” shall mean Percepta, LLC and each of its Subsidiaries.

11



--------------------------------------------------------------------------------



 



     “Person” shall mean any individual, sole proprietorship, partnership, joint
venture, unincorporated organization, corporation, limited liability company,
unlimited liability company, institution, trust, estate, Governmental Authority
or any other entity.
     “Pledge Agreement” shall mean each Pledge Agreement and each Amended and
Restated Pledge Agreement, relating to the Pledged Securities, executed and
delivered in connection with the Original Credit Agreement and this Agreement by
Borrower and each Domestic Subsidiary, as applicable, in favor of Agent, for the
benefit of the Lenders, and any other Pledge Agreement executed by any other
Domestic Subsidiary after the Closing Date, as any of the foregoing may from
time to time be amended, restated or otherwise modified.
     “Pledged Securities” shall mean sixty-five percent (65%) of the shares of
capital stock or other equity interest of a First-Tier Material Foreign
Subsidiary (other than the capital stock of TT International CV, a Netherlands
CV, TeleTech International Pty Ltd., an Australian company, and TeleTech Mexico,
S.A. de C.V., a Mexican company; provided that, to the extent any of the
foregoing Subsidiaries shall be a First-Tier Material Foreign Subsidiary on the
first anniversary of the Closing Date, then sixty-five percent (65%) of the
capital stock and equity interests of such Subsidiary shall constitute Pledged
Securities and Borrower, or the appropriate Credit Party, shall execute
documentation satisfactory to Agent evidencing such pledge), whether now owned
or hereafter acquired or created, and all proceeds thereof (Schedule 3 hereto
lists, as of the Closing Date, all of the Pledged Securities).
     “Prime Rate” shall mean the interest rate established from time to time by
Agent as Agent’s prime rate, whether or not such rate shall be publicly
announced; the Prime Rate may not be the lowest interest rate charged by Agent
for commercial or other extensions of credit. Each change in the Prime Rate
shall be effective immediately from and after such change.
     “Register” shall mean that term as described in Section 10.10(i) hereof.
     “Regularly Scheduled Payment Date” shall mean the last day of each March,
June, September and December of each year.
     “Related Expenses” shall mean any and all reasonable costs, liabilities and
expenses (including, without limitation, losses, damages, penalties, claims,
actions, reasonable attorneys’ fees, reasonable legal expenses, judgments, suits
and disbursements) (a) incurred by Agent, or imposed upon or asserted against
Agent or any Lender in any attempt by Agent and the Lenders to (i) obtain,
preserve, perfect or enforce any Loan Document or any security interest
evidenced by any Loan Document; (ii) obtain payment, performance or observance
of any and all of the Obligations; or (iii) maintain, insure, audit, collect,
preserve, repossess or dispose of any of the collateral securing the Obligations
or any part thereof, including, without limitation, reasonable costs and
expenses for appraisals, assessments and audits of any Company or any such
collateral; or (b) incidental or related to (a) above, including, without
limitation, interest thereupon from the date incurred, imposed or asserted until
paid at the Default Rate.
     “Related Writing” shall mean each Loan Document and any other assignment,
mortgage, security agreement, guaranty agreement, subordination agreement,
financial statement, audit report or other writing furnished by any Credit
Party, or any of its officers, to Agent or the Lenders pursuant to or otherwise
in connection with this Agreement.
     “Reportable Event” shall mean any of the events described in Section 4043
of ERISA.
     “Request for Extension” shall mean a notice, substantially in the form of
the attached Exhibit F.
     “Required Lenders” shall mean the holders of at least fifty-one percent
(51%) of the Total Commitment Amount, or, if there is any borrowing hereunder,
the holders of at least fifty-one percent (51%) of the Revolving Credit
Exposure; provided that, if the Total Commitment Amount shall be increased
pursuant to Section 2.9(b) hereof, Required Lenders shall constitute at least
two Lenders.

12



--------------------------------------------------------------------------------



 



     “Requirement of Law” shall mean, as to any Person, any law, treaty, rule or
regulation or determination or policy statement or interpretation of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property.
     “Reserve Percentage” shall mean for any day that percentage (expressed as a
decimal) that is in effect on such day, as prescribed by the Board of Governors
of the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, all basic, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements) for a member bank of the
Federal Reserve System in Cleveland, Ohio, in respect of Eurocurrency
Liabilities. The Eurodollar Rate shall be adjusted automatically on and as of
the effective date of any change in the Reserve Percentage.
     “Restricted Payment” shall mean, with respect to any Company, (a) any
Capital Distribution, (b) any amount paid by such Company in repayment,
redemption, retirement or repurchase, directly or indirectly, of any
Subordinated Indebtedness, or (c) any amount paid by such Company in respect of
any management, consulting or other similar arrangement with any director,
officer or shareholder of a Company or an Affiliate, in excess of the aggregate
amount of One Hundred Thousand Dollars ($100,000) in any fiscal year.
     “Revolving Credit Availability” shall mean, at any time, the amount equal
to the Total Commitment Amount minus the Revolving Credit Exposure.
     “Revolving Credit Commitment” shall mean the obligation hereunder, during
the Commitment Period, of (a) each Lender to make Revolving Loans, (b) the
Fronting Lender to issue and each Lender to participate in, Letters of Credit
pursuant to the Letter of Credit Commitment, and (c) the Swing Line Lender to
make, and each Lender to participate in, Swing Loans pursuant to the Swing Line
Commitment.
     “Revolving Credit Exposure” shall mean, at any time, the sum of (a) the
aggregate principal amount of all Revolving Loans outstanding, (b) the Swing
Line Exposure, and (c) the Letter of Credit Exposure.
     “Revolving Credit Note” shall mean a Revolving Credit Note executed and
delivered pursuant to Section 2.4(a) hereof.
     “Revolving Loan” shall mean a Loan that shall be denominated in Dollars
granted to Borrower by the Lenders under the Revolving Credit Commitment in
accordance with Section 2.2(a) hereof.
     “SEC” shall mean the United States Securities and Exchange Commission, or
any governmental body or agency succeeding to any of its principal functions.
     “Secured Obligations” shall mean, collectively, (a) the Obligations, and
(b) all obligations and liabilities of the Companies owing to Lenders under
Hedge Agreements.
     “Security Agreement” shall mean each Security Agreement executed and
delivered in connection with the Original Credit Agreement and this Agreement by
a Credit Party in favor of Agent, for the benefit of the Lenders, and any other
Security Agreement executed on or after the Closing Date, as the same may from
time to time be amended, restated or otherwise modified.
     “Security Documents” shall mean each Security Agreement, each Pledge
Agreement, each Confirmation of Security Documents, each U.C.C. Financing
Statement filed in connection herewith or perfecting any interest created in any
of the foregoing documents, and any other document pursuant to which any Lien is
granted by a Credit Party to Agent, for the benefit of the Lenders, as security
for the Secured Obligations, or any part thereof, and each other agreement
executed in connection with any of the foregoing, as any of the foregoing may
from time to time be amended, restated or otherwise modified or replaced.
     “Significant Positive EBITDA Acquisition” shall mean an Acquisition that,
as measured for the four fiscal quarters then most recently ended, generated
positive EBITDA in excess of Five Million Dollars ($5,000,000) for the Person
being acquired.

13



--------------------------------------------------------------------------------



 



     “Significant Positive EBITDA Disposition” shall mean a Disposition that, as
measured for the four fiscal quarters then most recently ended, generated
positive EBITDA for the Company effecting such Disposition in excess of Five
Million Dollars ($5,000,000).
     “Subordinated” shall mean, as applied to Indebtedness, Indebtedness that
shall have been subordinated (by written terms or written agreement being, in
either case, in form and substance satisfactory to Agent and the Required
Lenders) in favor of the prior payment in full of the Obligations.
     “Subsidiary” shall mean (a) a corporation more than fifty percent (50%) of
the Voting Power of which is owned, directly or indirectly, by Borrower or by
one or more other subsidiaries of Borrower or by Borrower and one or more
subsidiaries of Borrower, (b) a partnership, limited liability company or
unlimited liability company of which Borrower, one or more other subsidiaries of
Borrower or Borrower and one or more subsidiaries of Borrower, directly or
indirectly, is a general partner or managing member, as the case may be, or
otherwise has an ownership interest greater than fifty percent (50%) of all of
the ownership interests in such partnership, limited liability company, or
unlimited liability company, or (c) any other Person (other than a corporation,
partnership, limited liability company or unlimited liability company) in which
Borrower, one or more other subsidiaries of Borrower or Borrower and one or more
subsidiaries of Borrower, directly or indirectly, has at least a majority
interest in the Voting Power or the power to elect or direct the election of a
majority of directors or other governing body of such Person.
     “Supporting Letter of Credit” shall mean a standby letter of credit, in
form and substance satisfactory to Agent and the Fronting Lender, issued by an
issuer satisfactory to Agent and the Fronting Lender.
     “Swing Line Commitment” shall mean the commitment of the Swing Line Lender
to make Swing Loans to Borrower up to the aggregate amount at any time
outstanding of Twenty-Five Million Dollars ($25,000,000).
     “Swing Line Exposure” shall mean, at any time, the aggregate principal
amount of all Swing Loans outstanding.
     “Swing Line Lender” shall mean KeyBank National Association, as holder of
the Swing Line Commitment.
     “Swing Line Note” shall mean the Swing Line Note, in the form of the
attached Exhibit B, executed and delivered pursuant to Section 2.4(b) hereof.
     “Swing Loan” shall mean a Loan that shall be denominated in Dollars granted
to Borrower by the Swing Line Lender under the Swing Line Commitment, in
accordance with Section 2.2(c) hereof.
     “Swing Loan Maturity Date” shall mean, with respect to any Swing Loan, the
earlier of (a) twenty (20) days after the date such Swing Loan is made, or
(b) the last day of the Commitment Period.
     “Taxes” shall mean any and all present or future taxes of any kind,
including but not limited to, levies, imposts, duties, surtaxes, charges, fees,
deductions or withholdings now or hereafter imposed, levied, collected, withheld
or assessed by any Governmental Authority (together with any interest,
penalties, fines, additions to taxes or similar liabilities with respect
thereto) other than Excluded Taxes.
     “Total Commitment Amount” shall mean the Closing Commitment Amount, as such
amount may be increased up to the Maximum Commitment Amount pursuant to
Section 2.9(b) hereof, or decreased pursuant to Section 2.9(a) hereof.
     “U.C.C.” shall mean the Uniform Commercial Code, as in effect from time to
time in Ohio.
     “U.C.C. Financing Statement” shall mean a financing statement filed or to
be filed in accordance with the Uniform Commercial Code, as in effect from time
to time, in the relevant state or states.

14



--------------------------------------------------------------------------------



 



     “Voting Power” shall mean, with respect to any Person, the exclusive
ability to control, through the ownership of shares of capital stock,
partnership interests, membership interests or otherwise, the election of
members of the board of directors or other similar governing body of such
Person. The holding of a designated percentage of Voting Power of a Person means
the ownership of shares of capital stock, partnership interests, membership
interests or other interests of such Person sufficient to control exclusively
the election of that percentage of the members of the board of directors or
similar governing body of such Person.
     “Welfare Plan” shall mean an ERISA Plan that is a “welfare plan” within the
meaning of ERISA Section 3(l).
     Section 1.2. Accounting Terms. Any accounting term not specifically defined
in this Article I shall have the meaning ascribed thereto by GAAP.
     Section 1.3. Terms Generally. The foregoing definitions shall be applicable
to the singular and plural forms of the foregoing defined terms. Unless
otherwise defined in this Article I, terms that are defined in the U.C.C. are
used herein as so defined.
ARTICLE II. AMOUNT AND TERMS OF CREDIT
     Section 2.1. Amount and Nature of Credit.
     (a) Subject to the terms and conditions of this Agreement, the Lenders,
during the Commitment Period and to the extent hereinafter provided, shall make
Loans to Borrower, participate in Swing Loans made by the Swing Line Lender to
Borrower, and issue or participate in Letters of Credit at the request of
Borrower, in such aggregate amount as Borrower shall request pursuant to the
Commitment; provided, however, that in no event shall the Revolving Credit
Exposure be in excess of the Total Commitment Amount.
     (b) Each Lender, for itself and not one for any other, agrees to make
Loans, participate in Swing Loans, and issue or participate in Letters of
Credit, during the Commitment Period, on such basis that, immediately after the
completion of any borrowing by Borrower or the issuance of a Letter of Credit:
     (i) the aggregate outstanding principal amount of Loans made by such Lender
(other than Swing Loans made by the Swing Line Lender), when combined with such
Lender’s pro rata share, if any, of the Letter of Credit Exposure and the Swing
Line Exposure, shall not be in excess of the Maximum Amount for such Lender; and
     (ii) the aggregate outstanding principal amount of Loans (other than Swing
Loans) made by such Lender shall represent that percentage of the aggregate
principal amount then outstanding on all Loans (other than Swing Loans) that
shall be such Lender’s Commitment Percentage. Each borrowing (other than Swing
Loans) from the Lenders shall be made pro rata according to the respective
Commitment Percentages of the Lenders.
     (c) The Loans may be made as Revolving Loans as described in Section 2.2(a)
hereof and Swing Loans as described in Section 2.2(c) hereof, and Letters of
Credit may be issued in accordance with Section 2.2(b) hereof.
     Section 2.2. Revolving Credit.
     (a) Revolving Loans. Subject to the terms and conditions of this Agreement,
during the Commitment Period, the Lenders shall make a Revolving Loan or
Revolving Loans to Borrower in such amount or amounts as Borrower, through an
Authorized Officer, may from time to time request, but not exceeding in
aggregate principal amount at any time outstanding hereunder the Total
Commitment Amount, when such Revolving Loans are combined with the Letter of
Credit Exposure and the Swing Line Exposure. Borrower shall have the option,
subject to the terms and conditions set forth herein, to borrow Revolving Loans,
maturing on the last day of the Commitment Period, by means of any combination
of Base Rate Loans or Eurodollar Loans. Subject to the

15



--------------------------------------------------------------------------------



 



provisions of this Agreement, Borrower shall be entitled under this
Section 2.2(a) to borrow funds, repay the same in whole or in part and re-borrow
hereunder at any time and from time to time during the Commitment Period.
     (b) Letters of Credit.
     (i) Generally. Subject to the terms and conditions of this Agreement,
during the Commitment Period, the Fronting Lender shall, in its own name, on
behalf of the Lenders, issue such Letters of Credit for the account of a
Company, as Borrower may from time to time request. Borrower shall not request
any Letter of Credit (and the Fronting Lender shall not be obligated to issue
any Letter of Credit) if, after giving effect thereto, (A) the Letter of Credit
Exposure would exceed the Letter of Credit Commitment or (B) the Revolving
Credit Exposure would exceed the Total Commitment Amount. The issuance of each
Letter of Credit shall confer upon each Lender the benefits and liabilities of a
participation consisting of an undivided pro rata interest in the Letter of
Credit to the extent of such Lender’s Commitment Percentage.
     (ii) Request for Letter of Credit. Each request for a Letter of Credit
shall be delivered to Agent (and to the Fronting Lender, if the Fronting Lender
is a Lender other than Agent) by an Authorized Officer not later than 10:00 A.M.
(Mountain time) three Business Days prior to the date of the proposed issuance
of the Letter of Credit. Each such request shall be in a form acceptable to
Agent (and the Fronting Lender, if the Fronting Lender is a Lender other than
Agent) and shall specify the face amount thereof, the account party, the
beneficiary, the requested date of issuance, amendment, renewal or extension,
the expiry date thereof, and the nature of the transaction or obligation to be
supported thereby. Concurrently with each such request, Borrower, and any
Company for whose account the Letter of Credit is to be issued, shall execute
and deliver to the Fronting Lender an appropriate application and agreement,
being in the standard form of the Fronting Lender for such letters of credit, as
amended to conform to the provisions of this Agreement if required by Agent.
Agent shall give the Fronting Lender and each Lender notice of each such request
for a Letter of Credit.
     (iii) Standby Letters of Credit. With respect to each Letter of Credit and
the drafts thereunder, if any, whether issued for the account of Borrower or any
other Company, Borrower agrees to (A) pay to Agent, for the pro rata benefit of
the Lenders, a non-refundable commission based upon the face amount of such
Letter of Credit, which shall be paid quarterly in arrears, on each Regularly
Scheduled Payment Date, at the rate of the Applicable Margin for Eurodollar
Loans (in effect on the date such payment is to be made) multiplied by the
undrawn face amount of such Letter of Credit; (B) pay to Agent, for the sole
benefit of the Fronting Lender, an additional Letter of Credit fee, which shall
be paid on each date that such Letter of Credit shall be issued or renewed at
the rate of one-eighth percent (1/8%) of the face amount of such Letter of
Credit; and (C) pay to Agent, for the sole benefit of the Fronting Lender, such
other issuance, amendment, negotiation, draw, acceptance, telex, courier,
postage and similar transactional fees as are customarily charged by the
Fronting Lender in respect of the issuance and administration of similar letters
of credit under its fee schedule as in effect from time to time.
     (iv) Refunding of Letters of Credit with Revolving Loans. Whenever a Letter
of Credit shall be drawn, Borrower shall immediately reimburse the Fronting
Lender for the amount drawn. In the event that the amount drawn shall not have
been reimbursed by Borrower on the date of the drawing of such Letter of Credit,
at the sole option of Agent (and the Fronting Lender, if the Fronting Lender is
a Lender other than Agent), Borrower shall be deemed to have requested a
Revolving Loan, subject to the provisions of Sections 2.2(a) and 2.5 hereof
(other than the requirement set forth in Section 2.5(d) hereof), in the amount
drawn. Such Revolving Loan shall be evidenced by the Revolving Credit Notes (or,
if a Lender has not requested a Revolving Credit Note, by the records of Agent
and such Lender). Each Lender agrees to make a Revolving Loan on the date of
such notice, subject to no conditions precedent whatsoever. Each Lender
acknowledges and agrees that its obligation to make a Revolving Loan pursuant to
Section 2.2(a) hereof when required by this subsection (iv) shall be absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, the occurrence and continuance of a Default or
Event of Default, and that its payment to Agent, for the account of the Fronting
Lender, of the proceeds of such Revolving Loan shall be made without any offset,
abatement, recoupment, counterclaim, withholding or reduction whatsoever and
whether or not such Lender’s Revolving Credit Commitment

16



--------------------------------------------------------------------------------



 



shall have been reduced or terminated. Borrower irrevocably authorizes and
instructs Agent to apply the proceeds of any borrowing pursuant to this
subsection (iv) to reimburse, in full (other than the Fronting Lender’s pro rata
share of such borrowing), the Fronting Lender for the amount drawn on such
Letter of Credit. Each such Revolving Loan shall be deemed to be a Base Rate
Loan unless otherwise requested by and available to Borrower hereunder. Each
Lender is hereby authorized to record on its records relating to its Revolving
Credit Note (or, if such Lender has not requested a Revolving Credit Note, its
records relating to Revolving Loans) such Lender’s pro rata share of the amounts
paid and not reimbursed on the Letters of Credit.
     (v) Participation in Letters of Credit. If, for any reason, Agent (and the
Fronting Lender if the Fronting Lender is a Lender other than Agent) shall be
unable to or, in the opinion of Agent, it shall be impracticable to, convert any
Letter of Credit to a Revolving Loan pursuant to the preceding subsection, Agent
(and the Fronting Lender if the Fronting Lender is a Lender other than Agent)
shall have the right to request that each Lender purchase a participation in the
amount due with respect to such Letter of Credit, and Agent shall promptly
notify each Lender thereof (by facsimile or telephone, confirmed in writing).
Upon such notice, but without further action, the Fronting Lender hereby agrees
to grant to each Lender, and each Lender hereby agrees to acquire from the
Fronting Lender, an undivided participation interest in the amount due with
respect to such Letter of Credit in an amount equal to such Lender’s Commitment
Percentage of the principal amount due with respect to such Letter of Credit. In
consideration and in furtherance of the foregoing, each Lender hereby absolutely
and unconditionally agrees, upon receipt of notice as provided above, to pay to
Agent, for the account of the Fronting Lender, such Lender’s ratable share of
the amount due with respect to such Letter of Credit (determined in accordance
with such Lender’s Commitment Percentage). Each Lender acknowledges and agrees
that its obligation to acquire participations in the amount due under any Letter
of Credit that is drawn but not reimbursed by Borrower pursuant to this
subsection (v) shall be absolute and unconditional and shall not be affected by
any circumstance whatsoever, including, without limitation, the occurrence and
continuance of a Default or Event of Default, and that each such payment shall
be made without any offset, abatement, recoupment, counterclaim, withholding or
reduction whatsoever and whether or not such Lender’s Revolving Credit
Commitment shall have been reduced or terminated. Each Lender shall comply with
its obligation under this subsection (v) by wire transfer of immediately
available funds, in the same manner as provided in Section 2.5 hereof with
respect to Revolving Loans. Each Lender is hereby authorized to record on its
records such Lender’s pro rata share of the amounts paid and not reimbursed on
the Letters of Credit. In addition, each Lender agrees to risk participate in
the Existing Letters of Credit as provided in subsection (vi) below.
     (vi) Existing Letters of Credit. Schedule 2.2 hereto contains a description
of all letters of credit outstanding on, and to continue in effect after, the
Closing Date. Each such letter of credit issued by a bank that is or becomes a
Lender under this Agreement on the Closing Date (each, an “Existing Letter of
Credit”) shall constitute a “Letter of Credit” for all purposes of this
Agreement, issued, for purposes of subsection (v) above, on the Closing Date.
Borrower, Agent and the Lenders hereby agree that, from and after such date, the
terms of this Agreement shall apply to the Existing Letters of Credit,
superseding any other agreement theretofore applicable to them to the extent
inconsistent with the terms hereof. Notwithstanding anything to the contrary in
any reimbursement agreement applicable to the Existing Letters of Credit, the
fees payable in connection with each Existing Letter of Credit to be shared with
the Lenders shall accrue from the Closing Date at the rate provided in this
subsection (vi).
     (vii) Letters of Credit Outstanding Beyond the Commitment Period. If any
Letter of Credit is outstanding upon the termination of the Commitment, then,
upon such termination, Borrower shall deposit with Agent, for the benefit of the
Fronting Lender, with respect to all outstanding Letters of Credit, either cash
or a Supporting Letter of Credit, which, in each case, is (A) in an amount equal
to one hundred five percent (105%) of the undrawn amount of the outstanding
Letters of Credit, and (B) free and clear of all rights and claims of third
parties. The cash shall be deposited in an escrow account at a financial
institution designated by the Fronting Lender. The Fronting Lender shall be
entitled to withdraw (with respect to the cash) or draw (with respect to the
Supporting Letter of Credit) amounts necessary to reimburse the Fronting Lender
for payments to be made under the Letters of Credit and any fees and expenses
associated with such Letters of Credit, or incurred pursuant to the
reimbursement agreements with respect to such Letters of

17



--------------------------------------------------------------------------------



 



Credit. Borrower shall also execute such documentation as Agent or the Fronting
Lender may reasonably require in connection with the survival of the Letters of
Credit beyond the Commitment or this Agreement. After expiration of all undrawn
Letters of Credit, the Supporting Letter of Credit or the remainder of the cash,
as the case may be, shall promptly be returned to Borrower.
     (c) Swing Loans.
     (i) Generally. Subject to the terms and conditions of this Agreement,
during the Commitment Period, the Swing Line Lender shall make a Swing Loan or
Swing Loans to Borrower in such amount or amounts as Borrower, through an
Authorized Officer, may from time to time request; provided that Borrower shall
not request any Swing Loan if, after giving effect thereto, (A) the Revolving
Credit Exposure would exceed the Total Commitment Amount, or (B) the Swing Line
Exposure would exceed the Swing Line Commitment. Each Swing Loan shall be due
and payable on the Swing Loan Maturity Date applicable thereto. Borrower may
prepay Swing Loans in accordance with Section 2.7 hereof.
     (ii) Refunding of Swing Loans. If the Swing Line Lender so elects, by
giving notice to Borrower and the Lenders, Borrower agrees that the Swing Line
Lender shall have the right, in its sole discretion, to require that any Swing
Loan be refinanced as a Revolving Loan. Such Revolving Loan shall be a Base Rate
Loan unless otherwise requested by and available to Borrower hereunder. Upon
receipt of such notice by Borrower and the Lenders, Borrower shall be deemed, on
such day, to have requested a Revolving Loan in the principal amount of the
Swing Loan in accordance with Sections 2.2(a) and 2.5 hereof (other than the
requirement set forth in Section 2.5(d) hereof). Such Revolving Loan shall be
evidenced by the Revolving Credit Notes (or, if a Lender has not requested a
Revolving Credit Note, by the records of Agent and such Lender). Each Lender
agrees to make a Revolving Loan on the date of such notice, subject to no
conditions precedent whatsoever. Each Lender acknowledges and agrees that such
Lender’s obligation to make a Revolving Loan pursuant to Section 2.2(a) hereof
when required by this subsection (ii) is absolute and unconditional and shall
not be affected by any circumstance whatsoever, including, without limitation,
the occurrence and continuance of a Default or Event of Default, and that its
payment to Agent, for the account of the Swing Line Lender, of the proceeds of
such Revolving Loan shall be made without any offset, abatement, recoupment,
counterclaim, withholding or reduction whatsoever and whether or not such
Lender’s Revolving Credit Commitment shall have been reduced or terminated.
Borrower irrevocably authorizes and instructs Agent to apply the proceeds of any
borrowing pursuant to this subsection (ii) to repay in full such Swing Loan.
Each Lender is hereby authorized to record on its records relating to its
Revolving Credit Note (or, if such Lender has not requested a Revolving Credit
Note, its records relating to Revolving Loans) such Lender’s pro rata share of
the amounts paid to refund such Swing Loan.
     (iii) Participation in Swing Loans. If, for any reason, Agent is unable to
or, in the opinion of Agent, it is impracticable to, convert any Swing Loan to a
Revolving Loan pursuant to the preceding subsection (ii), then on any day that a
Swing Loan is outstanding (whether before or after the maturity thereof), Agent
shall have the right to request that each Lender purchase a participation in
such Swing Loan, and Agent shall promptly notify each Lender thereof (by
facsimile or telephone, confirmed in writing). Upon such notice, but without
further action, the Swing Line Lender hereby agrees to grant to each Lender, and
each Lender hereby agrees to acquire from the Swing Line Lender, an undivided
participation interest in such Swing Loan in an amount equal to such Lender’s
Commitment Percentage of the principal amount of such Swing Loan. In
consideration and in furtherance of the foregoing, each Lender hereby absolutely
and unconditionally agrees, upon receipt of notice as provided above, to pay to
Agent, for the benefit of the Swing Line Lender, such Lender’s ratable share of
such Swing Loan (determined in accordance with such Lender’s Commitment
Percentage). Each Lender acknowledges and agrees that its obligation to acquire
participations in Swing Loans pursuant to this subsection (iii) is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, the occurrence and continuance of a Default or an
Event of Default, and that each such payment shall be made without any offset,
abatement, recoupment, counterclaim, withholding or reduction whatsoever and
whether or not such Lender’s Revolving Credit Commitment shall have been reduced
or terminated. Each Lender shall comply with its obligation under this
subsection (iii) by wire transfer of

18



--------------------------------------------------------------------------------



 



immediately available funds, in the same manner as provided in Section 2.5
hereof with respect to Revolving Loans to be made by such Lender.
     Section 2.3. Interest.
     (a) Revolving Loans.
     (i) Base Rate Loan. Borrower shall pay interest on the unpaid principal
amount of a Base Rate Loan outstanding from time to time from the date thereof
until paid at the Derived Base Rate from time to time in effect. Interest on
such Base Rate Loan shall be payable, commencing September 30, 2006, and on each
Regularly Scheduled Payment Date thereafter and at the maturity thereof.
     (ii) Eurodollar Loans. Borrower shall pay interest on the unpaid principal
amount of each Eurodollar Loan outstanding from time to time, fixed in advance
on the first day of the Interest Period applicable thereto through the last day
of the Interest Period applicable thereto (but subject to changes in the
Applicable Margin), at the Derived Eurodollar Rate. Interest on such Eurodollar
Loan shall be payable on each Interest Adjustment Date with respect to an
Interest Period (provided that if an Interest Period shall exceed three months,
the interest must be paid every three months, commencing three months from the
beginning of such Interest Period).
     (b) Swing Loans. Borrower shall pay interest to Agent, for the sole benefit
of the Swing Line Lender (and any Lender that shall have purchased a
participation in such Swing Loan), on the unpaid principal amount of each Swing
Loan outstanding from time to time from the date thereof until paid at the
Derived Swing Loan Rate applicable to such Swing Loan. Interest on each Swing
Loan shall be payable on the Swing Loan Maturity Date applicable thereto. Each
Swing Loan shall bear interest for a minimum of one day.
     (c) Default Rate. Anything herein to the contrary notwithstanding, if an
Event of Default shall occur, (i) the principal of each Loan and the unpaid
interest thereon shall bear interest, until paid, at the Default Rate, (ii) the
fee for the aggregate undrawn amount of all issued and outstanding Letters of
Credit shall be increased by two percent (2%) in excess of the rate otherwise
applicable thereto, and (iii) in the case of any other amount not paid when due
from Borrower hereunder or under any other Loan Document, such amount shall bear
interest at the Default Rate.
     (d) Limitation on Interest. In no event shall the rate of interest
hereunder exceed the maximum rate allowable by law.
     Section 2.4. Evidence of Indebtedness.
     (a) Revolving Loans. Upon the request of a Lender, to evidence the
obligation of Borrower to repay the Revolving Loans made by each such Lender and
to pay interest thereon, Borrower shall execute a Revolving Credit Note, payable
to the order of such Lender in the principal amount of its Revolving Credit
Commitment, or, if less, the aggregate unpaid principal amount of Revolving
Loans made by such Lender; provided, however, that the failure of a Lender to
request a Revolving Credit Note shall in no way detract from Borrower’s
obligations to such Lender hereunder.
     (b) Swing Loan. Upon the request of the Swing Line Lender, to evidence the
obligation of Borrower to repay the Swing Loans and to pay interest thereon,
Borrower shall execute a Swing Line Note, and payable to the order of the Swing
Line Lender in the principal amount of the Swing Line Commitment, or, if less,
the aggregate unpaid principal amount of Swing Loans made by the Swing Line
Lender; provided, however, that the failure of the Swing Line Lender to request
a Swing Line Note shall in no way detract from Borrower’s obligations to the
Swing Line Lender hereunder.
     Section 2.5. Notice of Credit Event; Funding of Loans.
     (a) Notice of Credit Event. Borrower, through an Authorized Officer, shall
provide to Agent a Notice of Loan prior to (i) 10:00 A.M. (Mountain time) on the
proposed date of borrowing or conversion of any Base Rate

19



--------------------------------------------------------------------------------



 



Loan, (ii) 10:00 A.M. (Mountain time) three Business Days prior to the proposed
date of borrowing, conversion or continuation of any Eurodollar Loan, and
(iii) 12:00 Noon (Mountain time) on the proposed date of borrowing of any Swing
Loan. Borrower shall comply with the notice provisions set forth in
Section 2.2(b) hereof with respect to Letters of Credit.
     (b) Funding of Loans. Agent shall notify each Lender of the date, amount
and Interest Period (if applicable) promptly upon the receipt of a Notice of
Loan, and, in any event, by 12:00 Noon. (Mountain time) on the date such Notice
of Loan is received. On the date that the Credit Event set forth in Notice of
Loan is to occur, each such Lender shall provide to Agent, not later than 1:00
P.M. (Mountain time), the amount in Dollars, in federal or other immediately
available funds, required of it. If Agent shall elect to advance the proceeds of
such Loan prior to receiving funds from such Lender, Agent shall have the right,
upon prior notice to Borrower, to debit any account of Borrower or otherwise
receive such amount from Borrower, on demand, in the event that such Lender
shall fail to reimburse Agent in accordance with this subsection. Agent shall
also have the right to receive interest from such Lender at the Federal Funds
Effective Rate in the event that such Lender shall fail to provide its portion
of the Loan on the date requested and Agent shall elect to provide such funds.
     (c) Conversion of Loans. At the request of Borrower to Agent, subject to
the notice and other provisions of this Section 2.5, the Lenders shall convert a
Base Rate Loan to one or more Eurodollar Loans at any time and shall convert a
Eurodollar Loan to a Base Rate Loan on any Interest Adjustment Date applicable
thereto. Swing Loans may be converted by the Swing Line Lender to Revolving
Loans in accordance with Section 2.2(c)(ii) hereof.
     (d) Minimum Amount. Each request for:
     (i) a Base Rate Loan shall be in an amount of not less than Five Hundred
Thousand Dollars ($500,000), increased by increments of One Hundred Thousand
Dollars ($100,000);
     (ii) a Eurodollar Loan shall be in an amount of not less than Two Million
Dollars ($2,000,000), increased by increments of One Million Dollars
($1,000,000); and
     (iii) a Swing Loan shall be in an amount not less than Two Hundred Fifty
Thousand Dollars ($250,000).
     (e) Interest Periods. Borrower shall not request that Eurodollar Loans be
outstanding for more than ten different Interest Periods, and, if a Base Rate
Loan is outstanding, then Eurodollar Loans shall be limited to nine different
Interest Periods at the same time.
     Section 2.6. Payment on Loans and Other Obligations.
     (a) Payments Generally. Each payment made hereunder by a Credit Party shall
be made without any offset, abatement, recoupment, counterclaim, withholding or
reduction whatsoever.
     (b) Payments from Borrower. All payments (including prepayments) to Agent
of the principal of or interest on any Loan or other payment, including but not
limited to principal, interest or fees, or any other amount owed by Borrower
under this Agreement, shall be made in Dollars. All payments described in this
subsection (b) shall be remitted to Agent, at the address of Agent for notices
referred to in Section 10.4 hereof, for the account of the Lenders (or the
Fronting Lender or the Swing Line Lender, as appropriate) not later than
10:00 A.M. (Mountain time) on the due date thereof in immediately available
funds. Other than with respect to payments made by wire transfer that are
released by Borrower by 10:00 A.M. (Mountain time), any such payments received
by Agent after 10:00 A.M. (Mountain time) shall be deemed to have been made and
received on the next Business Day.
     (c) Payments to Lenders. Upon Agent’s receipt of payments hereunder, Agent
shall immediately distribute to each Lender (except with respect to Swing Loans,
which shall be paid to the Swing Line Lender) its ratable share, if any, of the
amount of principal, interest, and commitment and other fees received by Agent
for the account of such Lender. Each Lender shall record any principal, interest
or other payment, the principal amounts of Base Rate Loans, Eurodollar Loans and
Swing Loans, prepayments, and the applicable dates, including Interest

20



--------------------------------------------------------------------------------



 



Periods, with respect to the Loans made, and payments received by such Lender,
by such method as such Lender may generally employ; provided, however, that
failure to make any such entry shall in no way detract from the obligations of
Borrower under this Agreement or any Note. The aggregate unpaid amount of Loans,
types of Loans, Interest Periods and similar information with respect to the
Loans and Letters of Credit set forth on the records of Agent shall be
rebuttably presumptive evidence with respect to such information, including the
amounts of principal and interest owing to each Lender.
     (d) Timing of Payments. Whenever any payment to be made hereunder,
including, without limitation, any payment to be made on any Loan, shall be
stated to be due on a day that is not a Business Day, such payment shall be made
on the next Business Day and such extension of time shall in each case be
included in the computation of the interest payable on such Loan; provided,
however, that, with respect to a Eurodollar Loan, if the next Business Day shall
fall in the succeeding calendar month, such payment shall be made on the
preceding Business Day and the relevant Interest Period shall be adjusted
accordingly.
     Section 2.7. Prepayment.
     (a) Right to Prepay. Borrower shall have the right at any time or from time
to time to prepay, on a pro rata basis for all of the Lenders (except with
respect to Swing Loans, which shall be paid to the Swing Line Lender), all or
any part of the principal amount of the Loans, as designated by Borrower. Such
payment shall include interest accrued on the amount so prepaid to the date of
such prepayment and any amount payable under Article III hereof with respect to
the amount being prepaid. Borrower shall have the right, at any time or from
time to time, to prepay, for the benefit of the Swing Line Lender (and any
Lender that has purchased a participation in such Swing Loan), all or any part
of the principal amount of the Swing Loans then outstanding, as designated by
Borrower, plus interest accrued on the amount so prepaid to the date of such
prepayment.
     (b) Notice of Prepayment. Borrower shall give Agent notice of prepayment of
a Base Rate Loan or Swing Loan by no later than 11:00 A.M. (Mountain time) one
Business Day before the Business Day on which such prepayment is to be made and
written notice of the prepayment of any Eurodollar Loan not later than
11:00 A.M. (Mountain time) three Business Days before the Business Day on which
such prepayment is to be made.
     (c) Minimum Amount. Each prepayment of a Eurodollar Loan by Borrower shall
be in the principal amount of not less than the lesser of One Million Dollars
($1,000,000) or the principal amount of such Loan or, with respect to a Swing
Loan, the principal balance of such Swing Loan, except in the case of a
mandatory payment pursuant to Section 2.11 hereof or Article III hereof.
     Section 2.8. Commitment and Other Fees.
     (a) Commitment Fee. Borrower shall pay to Agent, for the ratable account of
the Lenders, as a consideration for the Commitment, a commitment fee from the
Closing Date to and including the last day of the Commitment Period, payable
quarterly, at a rate per annum equal to (i) the Applicable Commitment Fee Rate
in effect on the payment date, multiplied by (ii) (A) the average daily Total
Commitment Amount in effect during such quarter, minus (B) the average daily
Revolving Credit Exposure (exclusive of the Swing Line Exposure) during such
quarter. The commitment fee shall be payable in arrears, on December 31, 2006
and on each Regularly Scheduled Payment Date thereafter, and on the last day of
the Commitment Period.
     (b) Agent Fee. Borrower shall pay to Agent, for its sole benefit, the fees
set forth in the Amended and Restated Agent Fee Letter.
     Section 2.9. Modification of Commitment.
     (a) Optional Reduction of Commitment. Borrower may at any time and from
time to time permanently reduce in whole or ratably in part the Total Commitment
Amount to an amount not less than the then existing Revolving Credit Exposure,
by giving Agent not fewer than three Business Days’ written notice of such
reduction, provided that any such partial reduction shall be in an aggregate
amount, for all of the Lenders, of not less than Five Million Dollars
($5,000,000), increased by increments of One Million Dollars ($1,000,000). Agent
shall promptly notify each Lender of the date of each such reduction and such
Lender’s proportionate share thereof. After

21



--------------------------------------------------------------------------------



 



each such reduction, the commitment fees payable hereunder shall be calculated
upon the Total Commitment Amount as so reduced. If Borrower reduces in whole the
Commitment, on the effective date of such reduction (Borrower having prepaid in
full the unpaid principal balance, if any, of the Loans, together with all
interest and commitment and other fees accrued and unpaid, and provided that no
Letter of Credit Exposure or Swing Line Exposure shall exist), all of the Notes
shall be delivered to Agent marked “Canceled” and Agent shall redeliver such
Notes to Borrower. Any partial reduction in the Total Commitment Amount shall be
effective during the remainder of the Commitment Period.
     (b) Increase in Commitment. At any time during the Commitment Increase
Period, Borrower may request that Agent increase the Total Commitment Amount
from the Closing Commitment Amount up to an amount that shall not exceed the
Maximum Commitment Amount. Each such increase shall be in an amount of at least
Ten Million Dollars ($10,000,000), increased by increments of One Million Dollar
($1,000,000), and may be made by either (i) increasing, for one or more Lenders,
with their prior written consent, their respective Revolving Credit Commitments,
or (ii) including one or more Additional Lenders, each with a new Revolving
Credit Commitment, as a party to this Agreement (collectively, the “Additional
Commitment”); provided, however, that existing Lenders shall be given the first
opportunity to provide Additional Commitments. During the Commitment Increase
Period, the Lenders agree that Agent, in its sole discretion, may permit one or
more Additional Commitments upon satisfaction of the following requirements:
(A) each Additional Lender, if any, shall execute an Additional Lender
Assumption Agreement, (B) Agent shall provide to Borrower and each Lender a
revised Schedule 1 to this Agreement, including revised Commitment Percentages
for each of the Lenders, if appropriate, at least three Business Days prior to
the date of the effectiveness of such Additional Commitments (each an
“Additional Lender Assumption Effective Date”), and (C) Borrower shall execute
and deliver to Agent and the Lenders such replacement or additional Revolving
Credit Notes as shall be required by Agent (and requested by the Lenders). The
Lenders hereby authorize Agent to execute each Additional Lender Assumption
Agreement on behalf of the Lenders. On each Additional Lender Assumption
Effective Date, the Lenders shall make adjustments among themselves with respect
to the Revolving Loans then outstanding and amounts of principal, interest,
commitment fees and other amounts paid or payable with respect thereto as shall
be necessary, in the opinion of Agent, in order to reallocate among such Lenders
such outstanding amounts, based on the revised Commitment Percentages and to
otherwise carry out fully the intent and terms of this Section 2.9(b). Borrower
shall not request any increase in the Commitment pursuant to this Section 2.9(b)
if a Default or an Event of Default shall then exist, or immediately after
giving effect to any such increase would exist.
     Section 2.10. Computation of Interest and Fees. With the exception of Base
Rate Loans, interest on Loans and commitment and other fees and charges
hereunder shall be computed on the basis of a year having three hundred sixty
(360) days and calculated for the actual number of days elapsed. With respect to
Base Rate Loans, interest shall be computed on the basis of a year having three
hundred sixty-five (365) days or three hundred sixty-six (366) days, as the case
may be, and calculated for the actual number of days elapsed.
     Section 2.11. Mandatory Payments.
     (a) If, at any time, the Revolving Credit Exposure shall exceed the Total
Commitment Amount as then in effect, Borrower shall, as promptly as practicable,
but in no event later than the next Business Day, pay an aggregate principal
amount of the Revolving Loans sufficient to bring the Revolving Credit Exposure
within the Total Commitment Amount.
     (b) If, at any time, the Swing Line Exposure shall exceed the Swing Line
Commitment, Borrower shall, as promptly as practicable, but in no event later
than the next Business Day, prepay an aggregate principal amount of the Swing
Loans sufficient to bring the Swing Line Exposure within the Swing Line
Commitment.
     (c) Unless otherwise designated by Borrower, each prepayment pursuant to
Section 2.11(a) or (b) hereof shall be applied in the following order (i) first,
on a pro rata basis for the Lenders, to outstanding Base Rate Loans, and
(ii) second, on a pro rata basis for the Lenders, to outstanding Eurodollar
Loans, provided that, if the outstanding principal amount of any Eurodollar Loan
shall be reduced to an amount less than the minimum amount set forth in
Section 2.5(d) hereof as a result of such prepayment, then such Eurodollar Loan
shall be converted into a Base Rate Loan on the date of such prepayment. Any
prepayment of a Eurodollar Loan pursuant to this Section 2.11 shall be subject
to the prepayment provisions set forth in Article III hereof.

22



--------------------------------------------------------------------------------



 



     Section 2.12. Extension of Commitment. Contemporaneously with the delivery
of the financial statements required pursuant to Section 5.3(b) hereof
(beginning with the financial statements for the fiscal year of Borrower ending
December 31, 2006), Borrower may deliver a Request for Extension, requesting
that the Lenders extend the Commitment Period for an additional year. Each such
extension shall require the unanimous written consent of all of the Lenders and
shall be upon such terms and conditions as may be agreed to by Agent, Borrower
and the Lenders. Borrower shall pay any reasonable attorneys’ fees or other
reasonable expenses of Agent in connection with the documentation of any such
extension, as well as such other fees as may be agreed upon between Borrower and
Agent.
ARTICLE III. ADDITIONAL PROVISIONS RELATING TO
EURODOLLAR LOANS; INCREASED CAPITAL; TAXES
     Section 3.1. Requirements of Law.
     (a) If, after the Closing Date (i) the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof by a
Governmental Authority or (ii) the compliance by any Lender with any request or
directive (whether or not having the force of law) from any central bank or
other Governmental Authority:
     (A) shall subject any Lender to any tax of any kind whatsoever with respect
to this Agreement, any Letter of Credit or any Eurodollar Loan made by it, or
change the basis of taxation of payments to such Lender in respect thereof
(except for Taxes and Excluded Taxes which are governed by Section 3.2 hereof);
     (B) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate; or
     (C) shall impose on such Lender any other condition;
and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining Eurodollar Loans or issuing
or participating in Letters of Credit, or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, Borrower shall pay to such
Lender, promptly after receipt of a written request therefor, any additional
amounts necessary to compensate such Lender for such increased cost or reduced
amount receivable. If any Lender becomes entitled to claim any additional
amounts pursuant to this subsection (a), such Lender shall promptly notify
Borrower (with a copy to Agent) of the event by reason of which it has become so
entitled.
     (b) If any Lender shall have determined that, after the Closing Date, the
adoption of or any change in any Requirement of Law regarding capital adequacy
or in the interpretation or application thereof by a Governmental Authority or
compliance by such Lender or any corporation controlling such Lender with any
request or directive regarding capital adequacy (whether or not having the force
of law) from any Governmental Authority shall have the effect of reducing the
rate of return on such Lender’s or such corporation’s capital as a consequence
of its obligations hereunder, or under or in respect of any Letter of Credit, to
a level below that which such Lender or such corporation could have achieved but
for such adoption, change or compliance (taking into consideration the policies
of such Lender or corporation with respect to capital adequacy), then from time
to time, upon submission by such Lender to Borrower (with a copy to Agent) of a
written request therefor (which shall include the method for calculating such
amount), Borrower shall promptly pay or cause to be paid to such Lender such
additional amount or amounts as will compensate such Lender for such reduction.
     (c) A certificate as to any additional amounts payable pursuant to this
Section 3.1 submitted by any Lender to Borrower (with a copy to Agent) shall be
conclusive absent manifest error. In determining any such additional amounts,
such Lender may use any method of averaging and attribution that it (in its
reasonable

23



--------------------------------------------------------------------------------



 



discretion) shall deem applicable. The obligations of Borrower pursuant to this
Section 3.1 shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder; provided that Borrower shall
not be required to make any payments pursuant to this Section 3.1 to a Lender
for any increased costs incurred or reductions suffered more than ninety
(90) days prior to the date that such Lender notifies Borrower of the
circumstances giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor (except that, if the
circumstances giving rise to such increased costs or reductions are retroactive,
then the ninety (90) day period referred to above shall be extended to include
the period of retroactive effect thereof).
     Section 3.2. Taxes.
     (a) All payments made by any Credit Party under any Loan Document shall be
made free and clear of, and without deduction or withholding for or on account
of any Taxes or Other Taxes. If any Taxes or Other Taxes are required to be
deducted or withheld from any amounts payable to Agent or any Lender hereunder,
the amounts so payable to Agent or such Lender shall be increased to the extent
necessary to yield to Agent or such Lender (after deducting, withholding and
payment of all Taxes and Other Taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in the Loan Documents.
     (b) In addition, the Credit Parties shall pay Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
     (c) Whenever any Taxes or Other Taxes are required to be withheld and paid
by a Credit Party, such Credit Party shall timely withhold and pay such taxes to
the relevant Governmental Authorities. As promptly as possible thereafter,
Borrower shall send to Agent for its own account or for the account of the
relevant Lender, as the case may be, a certified copy of an original official
receipt received by such Credit Party showing payment thereof or other evidence
of payment reasonably acceptable to Agent or such Lender. If such Credit Party
shall fail to pay any Taxes or Other Taxes when due to the appropriate
Governmental Authority or fails to remit to Agent the required receipts or other
required documentary evidence, such Credit Party and Borrower shall indemnify
Agent and the appropriate Lenders on demand for any incremental taxes, interest
or penalties that may become payable by Agent or such Lender as a result of any
such failure.
     (d) If any Lender shall be so indemnified by a Credit Party, such Lender
shall use reasonable efforts to obtain the benefits of any refund, deduction or
credit for any taxes or other amounts with respect to the amount paid by such
Credit Party and shall reimburse such Credit Party to the extent, but only to
the extent, that such Lender shall receive a refund with respect to the amount
paid by such Credit Party or an effective net reduction in taxes or other
governmental charges (including any taxes imposed on or measured by the total
net income of such Lender) of the United States or any state or subdivision or
any other Governmental Authority thereof by virtue of any such deduction or
credit, after first giving effect to all other deductions and credits otherwise
available to such Lender. If, at the time any audit of such Lender’s income tax
return is completed, such Lender determines, based on such audit, that it shall
not have been entitled to the full amount of any refund reimbursed to such
Credit Party as aforesaid or that its net income taxes shall not have been
reduced by a credit or deduction for the full amount reimbursed to such Credit
Party as aforesaid, such Credit Party, upon request of such Lender, shall
promptly pay to such Lender the amount so refunded to which such Lender shall
not have been so entitled, or the amount by which the net income taxes of such
Lender shall not have been so reduced, as the case may be.
     (e) Each Lender that is not (i) a citizen or resident of the United States
of America, (ii) a corporation, partnership or other entity created or organized
in or under the laws of the United States of America (or any jurisdiction
thereof), or (iii) an estate or trust that is subject to U.S. federal income
taxation regardless of the source of its income (any such Person, a “Non-U.S.
Lender”) shall deliver to Borrower and Agent two copies of either U.S. Internal
Revenue Service Form W-8BEN or Form W-8ECI, or, in the case of a Non-U.S. Lender
claiming exemption from U.S. federal withholding tax under Section 871(h) or
881(c) of the Code with respect to payments of “portfolio interest”, a statement
with respect to such interest and a Form W-8BEN, or any subsequent versions
thereof or successors thereto, properly completed and duly executed by such
Non-U.S. Lender claiming complete exemption from, or a reduced rate of, U.S.
federal withholding tax on all payments by Credit Parties under this Agreement
and the other Loan Documents. Such forms shall be delivered by each Non-U.S.
Lender on or before the date it becomes a party to this Agreement or such other
Loan Document. In addition, each Non-U.S. Lender shall

24



--------------------------------------------------------------------------------



 



deliver such forms or appropriate replacements promptly upon the obsolescence or
invalidity of any form previously delivered by such Non-U.S. Lender. Each
Non-U.S. Lender shall promptly notify Borrower at any time it determines that
such Lender is no longer in a position to provide any previously delivered
certificate to Borrower (or any other form of certification adopted by the U.S.
taxing authorities for such purpose). Notwithstanding any other provision of
this subsection (e), a Non-U.S. Lender shall not be required to deliver any form
pursuant to this subsection (e) that such Non-U.S. Lender is not legally able to
deliver.
     (f) A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which a Credit Party is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under any Loan Document shall use reasonable efforts to deliver to
Borrower (with a copy to the Agent), at the time or times prescribed by
applicable law or reasonably requested by Borrower, such properly completed and
executed documentation prescribed by applicable law as will permit such payments
to be made without withholding or at a reduced rate; provided, that such Lender
is legally entitled to complete, execute and deliver such documentation and in
such Lender’s judgment such completion, execution or submission would not
materially prejudice the legal position of such Lender.
     (g) The agreements in this Section 3.2 shall survive the termination of the
Loan Documents and the payment of the Loans and all other amounts payable
hereunder.
     Section 3.3. Funding Losses. Borrower agrees to indemnify each Lender,
promptly after receipt of a written request therefor, and to hold each Lender
harmless from, any loss or expense that such Lender may sustain or incur as a
consequence of (a) default by Borrower in making a borrowing of, conversion into
or continuation of Eurodollar Loans after Borrower has given a notice requesting
the same in accordance with the provisions of this Agreement, (b) default by
Borrower in making any prepayment of or conversion from Eurodollar Loans after
Borrower has given a notice thereof in accordance with the provisions of this
Agreement, (c) the making of a prepayment of a Eurodollar Loan on a day that is
not the last day of an Interest Period applicable thereto, or (d) any conversion
of a Eurodollar Loan to a Base Rate Loan on a day that is not the last day of an
Interest Period applicable thereto. Such indemnification shall be in an amount
equal to the excess, if any, of (i) the amount of interest that would have
accrued on the amounts so prepaid, or not so borrowed, converted or continued,
for the period from the date of such prepayment or of such failure to borrow,
convert or continue to the last day of such Interest Period (or, in the case of
a failure to borrow, convert or continue, the Interest Period that would have
commenced on the date of such failure) at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the appropriate London interbank market, along with any administration fee
charged by such Lender. A certificate as to any amounts payable pursuant to this
Section 3.3 submitted to Borrower (with a copy to Agent) by any Lender shall be
conclusive absent manifest error. The obligations of Borrower pursuant to this
Section 3.3 shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.
     Section 3.4. Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 3.1 or 3.2(a)
hereof with respect to such Lender, it will, if requested by Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office (or an affiliate of such Lender, if practical
for such Lender) for any Loans affected by such event with the object of
avoiding the consequences of such event; provided, that such designation is made
on terms that, in the sole judgment of such Lender, cause such Lender and its
lending office(s) to suffer no economic, legal or regulatory disadvantage; and
provided, further, that nothing in this Section shall affect or postpone any of
the obligations of Borrower or the rights of any Lender pursuant to Section 3.1
or 3.2(a) hereof.
     Section 3.5. Eurodollar Rate Lending Unlawful; Inability to Determine Rate.
     (a) If any Lender shall determine (which determination shall, upon notice
thereof to Borrower and Agent, be conclusive and binding on Borrower) that,
after the Closing Date, (i) the introduction of or any change in or in the
interpretation of any law makes it unlawful, or (ii) any Governmental Authority
asserts that it is unlawful, for such Lender to make or continue any Loan as, or
to convert (if permitted pursuant to this Agreement) any Loan into, a Eurodollar
Loan, the obligations of such Lender to make, continue or convert any such
Eurodollar Loan shall,

25



--------------------------------------------------------------------------------



 



upon such determination, be suspended until such Lender shall notify Agent that
the circumstances causing such suspension no longer exist, and all outstanding
Eurodollar Loans payable to such Lender shall automatically convert (if
conversion is permitted under this Agreement) into a Base Rate Loan, or be
repaid (if no conversion is permitted) at the end of the then current Interest
Periods with respect thereto or sooner, if required by law or such assertion.
     (b) If Agent or the Required Lenders determine that for any reason adequate
and reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Loan, or that
the Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Loan does not adequately and fairly reflect the cost to the Lenders
of funding such Loan, Agent will promptly so notify Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain such Eurodollar
Loan shall be suspended until Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, Borrower may revoke
any pending request for a borrowing of, conversion to or continuation of such
Eurodollar Loan or, failing that, will be deemed to have converted such request
into a request for a borrowing of a Base Rate Loan in the amount specified
therein.
     Section 3.6. Replacement of Lenders. Borrower shall be permitted to replace
any Lender that requests reimbursement for amounts owing pursuant to Section 3.1
or 3.2(a) hereof, or asserts its inability to make a Eurodollar Loan pursuant to
Section 3.5 hereof; provided that (a) such replacement does not conflict with
any Requirement of Law, (b) no Default or Event of Default shall have occurred
and be continuing at the time of such replacement, (c) prior to any such
replacement, such Lender shall have taken no action under Section 3.4 hereof so
as to eliminate the continued need for payment of amounts owing pursuant to
Section 3.1 or 3.2(a) hereof or, if it has taken any action, such request has
still been made, (d) the replacement financial institution shall purchase, at
par, all Loans and other amounts owing to such replaced Lender on or prior to
the date of replacement and assume all commitments and obligations of such
replaced Lender, (e) Borrower shall be liable to such replaced Lender under
Section 3.3 hereof if any Eurodollar Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(f) the replacement financial institution, if not already a Lender, shall be
satisfactory to the Agent, (g) the replaced Lender shall be obligated to make
such replacement in accordance with the provisions of Section 10.10 hereof
(provided that Borrower (or the succeeding Lender, if such Lender is willing)
shall be obligated to pay the assignment fee referred to therein), and (h) until
such time as such replacement shall be consummated, Borrower shall pay all
additional amounts (if any) required pursuant to Section 3.1 or 3.2(a) hereof,
as the case may be.
ARTICLE IV. CONDITIONS PRECEDENT
     Section 4.1. Conditions to Each Credit Event. The obligation of the
Lenders, the Fronting Lender and the Swing Line Lender to participate in any
Credit Event shall be conditioned, in the case of each Credit Event, upon the
following:
     (a) all conditions precedent as listed in Section 4.2 hereof required to be
satisfied prior to the first Credit Event shall have been satisfied prior to or
as of the first Credit Event;
     (b) Borrower shall have submitted a Notice of Loan (or with respect to a
Letter of Credit, complied with the provisions of Section 2.2(b) hereof) and
otherwise complied with Section 2.5 hereof;
     (c) no Default or Event of Default shall then exist or immediately after
such Credit Event would exist; and
     (d) each of the representations and warranties contained in Article VI
hereof shall be true in all material respects as if made on and as of the date
of such Credit Event, except to the extent that any thereof expressly relate to
an earlier date.
     Each request by Borrower for a Credit Event shall be deemed to be a
representation and warranty by Borrower as of the date of such request as to the
satisfaction of the conditions precedent specified in subsections (c) and
(d) above.

26



--------------------------------------------------------------------------------



 



     Section 4.2. Conditions to the First Credit Event. Borrower shall cause the
following conditions to be satisfied on or prior to the Closing Date. The
obligation of the Lenders, the Fronting Lender and the Swing Line Lender to
participate in the first Credit Event is subject to Borrower satisfying each of
the following conditions prior to or concurrently with such Credit Event:
     (a) Notes. Borrower shall have executed and delivered to (i) each Lender
requesting a Revolving Credit Note such Lender’s Revolving Credit Note, and
(ii) the Swing Line Lender the Swing Line Note, if requested by the Swing Line
Lender.
     (b) Guaranties of Payment. Each Guarantor of Payment shall have executed
and delivered to Agent a Guaranty of Payment.
     (c) Confirmation of Security Documents and Security Agreements. Each
(i) Credit Party that was a Credit Party prior to the Closing Date shall have
executed and delivered to Agent, for the benefit of the Lenders, a Confirmation
of Security Documents, and (ii) Credit Party that was not a Credit Party prior
to the Closing Date, shall have executed and delivered to Agent, for the benefit
of the Lenders, a Security Agreement; and such other documents or instruments,
as may be reasonably required by Agent to create or perfect the Liens of Agent,
for the benefit of the Lenders, in the assets of such Credit Party, all to be in
form and substance reasonably satisfactory to Agent and the Lenders.
     (d) Pledge Agreements. Borrower and each Domestic Subsidiary that owns
Pledged Securities shall have executed and delivered to Agent, for the benefit
of the Lenders, a Pledge Agreement, in form and substance satisfactory to Agent,
with respect to the Pledged Securities, together with the Pledged Securities
referenced therein and appropriate stock powers.
     (e) Officer’s Certificate, Resolutions, Organizational Documents. Each
Credit Party shall have delivered to Agent an officer’s certificate (or
comparable domestic or foreign documents) certifying the names of the officers
of such Credit Party authorized to sign the Loan Documents, together with the
true signatures of such officers and certified copies of (i) the resolutions of
the board of directors (or comparable domestic or foreign documents) of such
Credit Party evidencing approval of the execution and delivery of the Loan
Documents and the execution of other Related Writings to which such Credit Party
is a party, and (ii) the Organizational Documents of such Credit Party.
     (f) Good Standing and Full Force and Effect Certificates. Borrower shall
have delivered to Agent a good standing certificate or comparable certificate,
as the case may be, for each Credit Party, issued on or about the Closing Date
by the Secretary of State or comparable entity in the state or states where such
Credit Party is incorporated or formed.
     (g) Lien Searches. With respect to the property owned or leased by Borrower
and each Guarantor of Payment, Borrower and each Guarantor of Payment, if
applicable, shall have caused to be delivered to Agent (i) the results of
Uniform Commercial Code lien searches, satisfactory to Agent and the Lenders,
(ii) the results of federal and state tax lien and judicial lien searches,
satisfactory to Agent and the Lenders (but only with respect to Domestic
Subsidiaries created or acquired after the date of the Original Credit
Agreement), and (iii) Uniform Commercial Code termination statements reflecting
termination of all financing statements previously filed by any Person and not
expressly permitted pursuant to Section 5.9 hereof.
     (h) Legal Opinion. Borrower shall have delivered to Agent an opinion of
counsel for each Credit Party, in form and substance reasonably satisfactory to
Agent and the Lenders.
     (i) Borrower Investment Policy. Borrower shall have delivered to Agent a
copy of the Borrower Investment Policy.
     (j) Amended and Restated Agent Fee Letter and Other Fees. Borrower shall
have (i) executed and delivered to Agent the Amended and Restated Agent Fee
Letter and paid to Agent, for its sole account, the fees stated therein, and
(ii) paid all legal fees and expenses of Agent in connection with the
preparation and negotiation of the Loan Documents.

27



--------------------------------------------------------------------------------



 



     (k) Closing Certificate. Borrower shall have delivered to Agent and the
Lenders an officer’s certificate certifying that, as of the Closing Date,
(i) all conditions precedent set forth in this Article IV have been satisfied,
(ii) no Default or Event of Default exists nor immediately after the first
Credit Event will exist, and (iii) each of the representations and warranties
contained in Article VI hereof are true and correct as of the Closing Date.
     (l) Letter of Direction. Borrower shall have delivered to Agent a letter of
direction authorizing Agent, on behalf of the Lenders, to disburse the proceeds
of the Loans, which letter of direction includes the authorization to transfer
funds under this Agreement and the wire instructions setting forth the locations
to which such funds shall be sent.
     (m) No Material Adverse Change. No material adverse change, in the opinion
of Agent, shall have occurred in the financial condition or operations of the
Companies since June 30, 2006.
     (n) Miscellaneous. Borrower shall have provided to Agent and the Lenders
such other items and shall have satisfied such other conditions as may be
reasonably required by Agent or the Lenders.
ARTICLE V. COVENANTS
     Section 5.1. Insurance. Each Company shall (a) maintain insurance to such
extent and against such hazards and liabilities as is commonly maintained by
Persons similarly situated; and (b) within ten days of Agent’s written request,
furnish to Agent such information about such Company’s insurance as Agent may
from time to time reasonably request, which information shall be prepared in
form and detail reasonably satisfactory to Agent and certified by a Financial
Officer of such Company.
     Section 5.2. Money Obligations. Each Company shall pay in full (a) prior in
each case to the date when material penalties would attach, all material taxes,
assessments and governmental charges and levies (except only those so long as
and to the extent that the same shall be contested in good faith by appropriate
and timely proceedings and for which adequate provisions have been established
in accordance with GAAP) for which it may be or become liable or to which any or
all of its properties may be or become subject; (b) all of its material wage
obligations to its employees in compliance with the Fair Labor Standards Act (29
U.S.C. §§ 206-207) or any comparable provisions; and (c) all of its other
material obligations calling for the payment of money (except only those so long
as and to the extent that the same shall be contested in good faith and for
which adequate provisions have been established in accordance with GAAP) before
such payment becomes overdue.
     Section 5.3. Financial Statements and Information.
     (a) Quarterly Financials. Borrower shall deliver to Agent, within
forty-five (45) days after the end of each of the first three quarter-annual
periods of each fiscal year of Borrower, balance sheets of the Companies as of
the end of such period and statements of income (loss), stockholders’ equity and
cash flow for the quarter and fiscal year to date periods, all prepared on a
Consolidated basis, in accordance with GAAP, and in form and detail satisfactory
to Agent and certified by a Financial Officer of Borrower.
     (b) Annual Audit Report. Borrower shall deliver to Agent, within ninety
(90) days after the end of each fiscal year of Borrower, an annual audit report
of the Companies for that year prepared on a Consolidated basis, in accordance
with GAAP, and in form and detail satisfactory to Agent and certified by an
independent public accountant satisfactory to Agent, which report shall include
balance sheets and statements of income (loss), stockholders’ equity and
cash-flow for that period.
     (c) Compliance Certificate. Borrower shall deliver to Agent, concurrently
with the delivery of the financial statements set forth in subsections (a) and
(b) above, a Compliance Certificate.
     (d) Pro-Forma Projections. Borrower shall deliver to Agent, within ninety
(90) days after the end of each fiscal year of Borrower, annual pro-forma
projections of the Companies for the then current fiscal year, to be in form
acceptable to Agent.

28



--------------------------------------------------------------------------------



 



     (e) Shareholder and SEC Documents. Borrower shall deliver to Agent, as soon
as available, copies of all notices, reports, definitive proxy or other
statements and other documents sent by Borrower to its shareholders, to the
holders of any of its debentures or bonds or the trustee of any indenture
securing the same or pursuant to which they are issued, or sent by Borrower (in
final form) to any securities exchange or over the counter authority or system,
or to the SEC or any similar federal agency having regulatory jurisdiction over
the issuance of Borrower’s securities.
     (f) Financial Information of Companies. Borrower shall deliver to Agent,
within fifteen (15) Business Days of the written request of Agent, or as soon
thereafter as is reasonably practicable, such other information about the
financial condition, properties and operations of any Company as Agent may from
time to time reasonably request, which information shall be submitted in form
and detail satisfactory to Agent and certified by a Financial Officer of the
Company or Companies in question.
     Section 5.4. Financial Records. Each Company shall at all times maintain
true and complete records and books of account, including, without limiting the
generality of the foregoing, appropriate provisions for possible losses and
liabilities, all in accordance with GAAP, and at all reasonable times (during
normal business hours and upon reasonable notice to such Company) permit Agent,
or any representative of Agent, to examine such Company’s books and records and
to make excerpts therefrom and transcripts thereof.
     Section 5.5. Franchises; Change in Business.
     (a) Each Company (other than a Dormant Subsidiary) shall preserve and
maintain at all times its existence, and its rights and franchises necessary for
its business, in each case except as otherwise permitted pursuant to
Section 5.12 hereof.
     (b) No Company shall engage in any business if, as a result thereof, the
general nature of the business of the Companies taken as a whole would be
substantially changed from the general nature of the business the Companies are
engaged in on the Closing Date.
     Section 5.6. ERISA Pension and Benefit Plan Compliance. No Company shall
incur any material accumulated funding deficiency within the meaning of ERISA,
or any material liability to the PBGC, established thereunder in connection with
any ERISA Plan. Borrower shall furnish to the Lenders (a) as soon as possible
and in any event within thirty (30) days after any Company knows or has reason
to know that any Reportable Event with respect to any ERISA Plan has occurred, a
statement of a Financial Officer of such Company, setting forth details as to
such Reportable Event and the action that such Company proposes to take with
respect thereto, together with a copy of the notice of such Reportable Event
given to the PBGC if a copy of such notice is available to such Company, and
(b) promptly after receipt thereof a copy of any notice such Company, or any
member of the Controlled Group may receive from the PBGC or the Internal Revenue
Service with respect to any ERISA Plan administered by such Company; provided,
that this latter clause shall not apply to notices of general application
promulgated by the PBGC or the Internal Revenue Service. Borrower shall promptly
notify the Lenders of any material taxes assessed, proposed to be assessed or
that Borrower has reason to believe is reasonably likely to be assessed against
a Company by the Internal Revenue Service with respect to any ERISA Plan. As
used in this Section 5.6, “material” means the measure of a matter of
significance that shall be determined as being an amount equal to five percent
(5%) of Consolidated Net Worth. As soon as practicable, and in any event within
twenty (20) days, after any Company shall become aware that an ERISA Event shall
have occurred, such Company shall provide Agent with notice of such ERISA Event
with a certificate by a Financial Officer of such Company setting forth the
details of the event and the action such Company or another Controlled Group
member proposes to take with respect thereto. Borrower shall, at the request of
Agent, deliver or cause to be delivered to Agent, as the case may be, true and
correct copies of any documents relating to the ERISA Plan of any Company.
     Section 5.7. Financial Covenants.
     (a) Leverage Ratio. Borrower shall not suffer or permit at any time the
Leverage Ratio to exceed 3.00 to 1.00.

29



--------------------------------------------------------------------------------



 



     (b) Interest Coverage Ratio. Borrower shall not suffer or permit at any
time the Interest Coverage Ratio to be less than 2.50 to 1.00.
     (c) Capital Expenditures. The Companies may make Consolidated Capital
Expenditures so long as no Default or Event of Default shall then exist or
immediately thereafter shall begin to exist.
     Section 5.8. Borrowing. No Company shall create, incur or have outstanding
any Indebtedness of any kind; provided, that this Section 5.8 shall not apply to
the following:
     (a) the Loans, the Letters of Credit and any other Indebtedness under this
Agreement;
     (b) any loans granted to or Capitalized Lease Obligations entered into by
any Company for the purchase or lease of fixed assets (and refinancings of such
loans or Capitalized Lease Obligations), which loans and Capitalized Lease
Obligations shall only be secured by the fixed assets being purchased or leased
;
     (c) the Indebtedness existing on the Closing Date, in addition to the other
Indebtedness permitted to be incurred pursuant to this Section 5.8, as set forth
in Schedule 5.8 hereto (and any extension, renewal or refinancing thereof but
only to the extent that the principal amount thereof does not increase after the
Closing Date);
     (d) Indebtedness under any Hedge Agreement, so long as such Hedge Agreement
shall have been entered into in the ordinary course of business and not for
speculative purposes;
     (e) Indebtedness incurred by Foreign Subsidiaries in an aggregate amount
not to exceed, for all such Indebtedness of all Foreign Subsidiaries, the
greater of (i) seven and one-half percent (7.5%) of Consolidated total assets of
Borrower, or (ii) Twenty-Five Million Dollars ($25,000,000) at any time
outstanding;
     (f) any loans from a Company to a Company permitted under Section 5.11
hereof;
     (g) Indebtedness of a Foreign Subsidiary under an accounts receivable
facility whereby no portion of the Indebtedness or any other obligation
(contingent or otherwise) under such facility is guaranteed by any other Company
(subject to the proviso in subsection (e) hereof) and no Company (other than
such Foreign Subsidiary) provides, either directly or indirectly, any credit
support of any kind (other than a guaranty permitted under subsection
(e) hereof) in connection with such facility;
     (h) Subordinated Indebtedness with terms and documentation in form and
substance acceptable to Agent;
     (i) loans to Percepta and its Subsidiaries in an aggregate amount at any
time outstanding of up to ten percent (10%) of revenues of Percepta and its
Subsidiaries for the most recently completed four fiscal quarters;
     (j) loans to a joint venture (in which a Company holds an equity interest)
in an aggregate amount at any time outstanding of up to ten percent (10%) of
revenues of such joint venture for the most recently completed four fiscal
quarters;
     (k) Indebtedness of a Company that has been acquired by the Companies
pursuant to Section 5.13 hereof, which Indebtedness (i) is not secured, except
by a security interest permitted under Section 5.9(h) hereof, and (ii) was not
incurred in anticipation of such Acquisition;
     (l) Indebtedness of a Company incurred pursuant to synthetic leases;
     (m) Indebtedness of a Company that is owing to any governmental entity,
including, without limitation, industrial revenue bonds and grants issued by any
governmental entity to such Company which may constitute Indebtedness until the
completion of the tasks related to such grants; provided, however, that all such
Indebtedness must be either (i) unsecured, (ii) only secured by the fixed assets
purchased with proceeds from such Indebtedness, or (iii) secured with assets
(other than fixed assets) that are specifically related to the “project” that is

30



--------------------------------------------------------------------------------



 



the subject of the grant or financing, securing no more than the aggregate
amount, for all such Indebtedness of all Companies, of Five Million Dollars
($5,000,000) at any time outstanding;
     (n) Indebtedness not otherwise described in or subject to subparts
(a) through (k) hereof in an aggregate principal amount not to exceed the
greater of (i) two percent (2%) of Consolidated total assets of Borrower, or
(ii) Five Million Dollars ($5,000,000) at any time outstanding; and
     (o) other unsecured Indebtedness, in addition to the Indebtedness listed
above, so long as (i) the maturity date (and earliest possible put date) of such
Indebtedness is at least thirty (30) days after the last day of the Commitment
Period, and (ii) the Companies are in compliance (and in pro forma compliance
after giving effect to such Indebtedness) with the provisions of Section 5.7
hereof.
     Section 5.9. Liens. No Company shall create, assume or suffer to exist (or
enter into a contract that creates a consensual Lien upon the happening of a
contingency or otherwise) any Lien upon any of its property or assets, whether
now owned or hereafter acquired; provided that this Section 5.9 shall not apply
to the following:
     (a) Liens for taxes not yet due or that are being actively contested in
good faith by appropriate proceedings and for which adequate reserves shall have
been established in accordance with GAAP;
     (b) other statutory Liens incidental to the conduct of its business or the
ownership of its property and assets that (i) were not incurred in connection
with the borrowing of money or the obtaining of advances or credit, and (ii) do
not in the aggregate materially detract from the value of its property or assets
or materially impair the use thereof in the operation of its business;
     (c) Liens on property or assets of a Subsidiary to secure obligations of
such Subsidiary to a Credit Party (other than any of the Newgen Companies prior
to the Newgen Opt-In Date);
     (d) purchase money Liens on fixed assets securing the loans and Capitalized
Lease Obligations pursuant to Section 5.8(b) hereof, provided that such Lien is
limited to the purchase price and only attaches to the property being acquired;
     (e) the Liens existing on the Closing Date as set forth in Schedule 5.9
hereto and replacements, extensions, renewals, refundings or refinancings
thereof, but only to the extent that the amount of debt secured thereby shall
not be increased;
     (f) easements or other minor defects or irregularities in title of real
property not interfering in any material respect with the use of such property
in the business of any Company;
     (g) any Lien granted to Agent, for the benefit of the Lenders;
     (h) any Lien on fixed assets owned by a Company as a result of an
Acquisition permitted pursuant to Section 5.13 hereof;
     (i) any Lien on assets of Foreign Subsidiaries to secure the Indebtedness
described in Section 5.8(e) hereof;
     (j) any Lien on assets of Percepta and its Subsidiaries securing
Indebtedness described in Section 5.8(i) hereof in an aggregate principal
amount, for Percepta and all of its Subsidiaries, not to exceed Five Million
Dollars ($5,000,000);
     (k) any Lien on assets of a joint venture (that is not a Subsidiary)
securing Indebtedness described in Section 5.8(j) hereof in an aggregate
principal amount, for all such joint ventures, not to exceed Two Million Dollars
($2,000,000);
     (l) any U.C.C. Financing Statement filed to provide notice of (i) an
operating lease entered into in the ordinary course of business, or (ii) a
synthetic lease permitted under Section 5.8(l) hereof;

31



--------------------------------------------------------------------------------



 



     (m) the Liens described in Section 5.8(m) hereof; and
     (n) any Lien (on assets that do not constitute Collateral) not otherwise
described in or subject to subparts (a) through (k) hereof securing Indebtedness
(other than Indebtedness for borrowed money) in an aggregate principal amount
not to exceed the greater of (i) two percent (2%) of Consolidated total assets
of Borrower, or (ii) Five Million Dollars ($5,000,000) at any time outstanding.
No Company shall enter into any contract or agreement (other than a contract or
agreement entered into in connection with (A) the purchase or lease of fixed
assets that prohibits Liens on such fixed assets, or (B) the incurrence of
Indebtedness permitted pursuant to Section 5.8(i) hereof that prohibits Liens on
the assets of Percepta) that would prohibit Agent or the Lenders from acquiring
a security interest, mortgage or other Lien on, or a collateral assignment of,
any of the property or assets of such Company.
     Section 5.10. Regulations T, U and X. No Company shall take any action that
would result in any non-compliance of the Loans or Letters of Credit with
Regulations T, U or X, or any other applicable regulation, of the Board of
Governors of the Federal Reserve System.
     Section 5.11. Investments, Loans and Guaranties. No Company shall, without
the prior written consent of Agent and the Required Lenders, (a) create, acquire
or hold any Subsidiary, (b) make or hold any investment in any stocks, bonds or
securities of any kind, (c) be or become a party to any joint venture or other
partnership, (d) make or keep outstanding any advance or loan to any Person, or
(e) be or become a Guarantor of any kind (other than a Guaranty of Payment under
the Loan Documents); provided that this Section 5.11 shall not apply to the
following:
     (i) investments made in accordance with the Borrower Investment Policy;
     (ii) the holding of each of the Subsidiaries listed on Schedule 6.1 hereto,
and the creation, acquisition and holding of any new Subsidiary after the
Closing Date so long as such new Subsidiary shall have been created, acquired or
held in accordance with the terms and conditions of this Agreement;
     (iii) any investment in, loan to or guaranty of the Indebtedness of,
Borrower or a Domestic Subsidiary (other than any of the Newgen Companies prior
to the Newgen Opt-In Date);
     (iv) any investment in, loan to or guaranty of the Indebtedness of a
Foreign Subsidiary so long as the Companies are in compliance (and in pro forma
compliance after giving effect to such loan, investment or guaranty) with the
provisions of Section 5.7 hereof;
     (v) any investment in a joint venture of a Company so long as the Companies
are in compliance (and in pro forma compliance after giving effect to such
investment) with the provisions of Section 5.7 hereof;
     (vi) any advance or loan to an officer or employee of a Company, so long as
all such advances and loans from all Companies (specifically excluding any
advance or loan assumed through an Acquisition) aggregate not more than the
principal sum of Five Million Dollars ($5,000,000) at any time outstanding;
     (vii) the holding of any stock that has been acquired pursuant to an
Acquisition permitted under Section 5.13 hereof;
     (viii) prior to the Newgen Opt-In Date, investments of, loans from or
guaranties by, the Companies to the Newgen Companies in an aggregate amount not
to exceed the Newgen Permitted Amount (provided that client-related performance
guaranties shall not be included in the calculation of the Newgen Permitted
Amount); or
     (ix) other investments of, loans from or guaranties by, the Companies in an
aggregate amount not to exceed, for all Companies, the greater of (i) two
percent (2%) of Consolidated total assets of

32



--------------------------------------------------------------------------------



 



Borrower, or (ii) Five Million Dollars ($5,000,000); provided that (A)
client-related performance guaranties shall not be included in the calculation
of the foregoing amounts, and (B) no such investments, loans and guaranties
shall be in, to or for the benefit of, any of the Newgen Companies.
     Section 5.12. Merger and Sale of Assets. No Company shall merge, amalgamate
or consolidate with any other Person, or sell, lease or transfer or otherwise
dispose of any assets to any Person other than in the ordinary course of
business, except that, if no Default or Event of Default shall then exist or
immediately thereafter shall begin to exist:
     (a) any Domestic Subsidiary may merge with (i) Borrower (provided that
Borrower shall be the continuing or surviving Person) or (ii) any one or more
Guarantors of Payment (other than any of the Newgen Companies prior to the
Newgen Opt-In Date);
     (b) any Domestic Subsidiary may sell, lease, transfer or otherwise dispose
of any of its assets to (i) Borrower or (ii) any Guarantor of Payment (other
than any of the Newgen Companies in excess of the Newgen Permitted Amount prior
to the Newgen Opt-In Date);
     (c) any Domestic Subsidiary (other than a Credit Party) may merge with or
sell, lease, transfer or otherwise dispose of any of its assets to any other
Domestic Subsidiary (other than any of the Newgen Companies in excess of the
Newgen Permitted Amount prior to the Newgen Opt-In Date);
     (d) any Foreign Subsidiary may merge with another Foreign Subsidiary or
with a Credit Party (other than any of the Newgen Companies prior to the Newgen
Opt-In Date), provided that a Credit Party shall be the continuing or surviving
Person;
     (e) any Foreign Subsidiary may sell, lease, transfer or otherwise dispose
of any of its assets to a Credit Party (other than any of the Newgen Companies
in excess of the Newgen Permitted Amount prior to the Newgen Opt-In Date) or any
other Foreign Subsidiary;
     (f) Borrower may sell its corporate headquarters located at 9197 South
Peoria Street, Englewood, Colorado 80112-5833;
     (g) Borrower, any Domestic Subsidiary and any Foreign Subsidiary organized
under the laws of Canada may sell, lease, transfer or otherwise dispose of any
assets to a Person that is not a Credit Party (other than the accounts (and
general intangibles relating thereto and proceeds thereof) pledged to Agent, for
the benefit of the Lenders, pursuant to the Security Agreement) so long as,
after giving pro forma effect to any Disposition with net proceeds in excess of
Fifteen Million Dollars ($15,000,000), the Companies are in pro forma compliance
with the provisions of Section 5.7 hereof;
     (h) any Foreign Subsidiary (other than a Foreign Subsidiary organized under
the laws of Canada) may sell, lease, transfer or otherwise dispose of any
assets;
     (i) Acquisitions may be effected in accordance with the provisions of
Section 5.13 hereof; and
     (j) prior to the Newgen Opt-In Date, Borrower may sell the Newgen
Companies.
     Section 5.13. Acquisitions. No Company shall effect an Acquisition;
provided, however, that a Credit Party (other than any of the Newgen Companies
prior to the Newgen Opt-In Date) may effect an Acquisition so long as:
     (a) the business to be acquired shall be similar to the lines of business
of the Companies;
     (b) the Companies shall be in full compliance with the Loan Documents both
prior to and subsequent to such Acquisition;
     (c) no Default or Event of Default shall exist prior to or after giving
effect to such Acquisition;

33



--------------------------------------------------------------------------------



 



     (d) such Acquisition is not actively opposed by the board of directors (or
similar governing body) of the selling Persons or by a majority of the Persons
whose equity interests are to be acquired;
     (e) with respect to any Acquisition the Consideration for which is in
excess of Twenty-Five Million Dollars ($25,000,000), Borrower shall have
provided to Agent and the Lenders, at least ten (10) Business Days prior to such
Acquisition, historical financial statements of the target entity and a pro
forma financial statement of the Companies accompanied by a certificate of a
Financial Officer of Borrower showing pro forma compliance with Section 5.7
hereof, both before and after the proposed Acquisition; and
     (f) Borrower shall have a Liquidity Amount of no less than Twenty-Five
Million Dollars ($25,000,000) after giving effect to such Acquisition.
     Section 5.14. Notice. Borrower shall cause a Financial Officer of Borrower
to promptly notify Agent and the Lenders whenever any Default or Event of
Default may occur hereunder or any representation or warranty made in Article VI
hereof or elsewhere in this Agreement or in any Related Writing may for any
reason cease in any material respect to be true and complete.
     Section 5.15. Restricted Payments. No Company shall pay or commit itself to
pay any Restricted Payment at any time, except that (a) any Subsidiary may make
Capital Distributions to Borrower or any other Subsidiary of Borrower, and
(b) so long as no Default or Event of Default shall then exist or immediately
thereafter shall begin to exist, Borrower may make Restricted Payments (other
than with respect to any of the Newgen Companies prior to the Newgen Opt-In
Date).
     Section 5.16. Environmental Compliance. Each Company shall comply in all
material respects with any and all Environmental Laws including, without
limitation, all Environmental Laws in jurisdictions in which such Company owns
or operates a facility or site, arranges for disposal or treatment of hazardous
substances, solid waste or other wastes, accepts for transport any hazardous
substances, solid waste or other wastes or holds any interest in real property
or otherwise. Borrower shall furnish to the Lenders, promptly after receipt
thereof, a copy of any notice such Company may receive from any Governmental
Authority or private Person or otherwise that any material litigation or
proceeding pertaining to any environmental, health or safety matter has been
filed or is threatened against such Company, any real property in which such
Company holds any interest or any past or present operation of such Company. No
Company shall allow the material release or disposal of hazardous waste, solid
waste or other wastes on, under or to any real property in which any Company
holds any ownership interest or performs any of its operations, in violation of
any Environmental Law. As used in this Section 5.16, “litigation or proceeding”
means any demand, claim, notice, suit, suit in equity action, administrative
action, investigation or inquiry whether brought by any Governmental Authority
or private Person, or otherwise. Borrower shall defend, indemnify and hold Agent
and the Lenders harmless against all costs, expenses, claims, damages, penalties
and liabilities of every kind or nature whatsoever (including attorneys’ fees)
arising out of or resulting from the noncompliance of any Company with any
Environmental Law. Such indemnification shall survive any termination of this
Agreement.
     Section 5.17. Affiliate Transactions. No Company shall, directly or
indirectly, enter into or permit to exist any transaction (including, without
limitation, the purchase, sale, lease or exchange of any property or the
rendering of any service) with any Affiliate (other than a Company that is a
Credit Party) on terms that shall be less favorable to such Company than those
that might be obtained at the time in a transaction with a non-Affiliate;
provided, however, that the foregoing shall not prohibit the payment of
customary and reasonable directors’ fees to directors who are not employees of a
Company or an Affiliate.
     Section 5.18. Use of Proceeds. Borrower’s use of the proceeds of the Loans
shall be solely for working capital and other general corporate purposes of the
Companies, for capital expenditures, for Restricted Payments and for
Acquisitions.
     Section 5.19. Corporate Names. No Credit Party shall change its corporate
name, unless, in each case, such Credit Party shall provide Agent with at least
thirty (30) days prior written notice thereof. Borrower shall also provide Agent
with at least thirty (30) days prior written notification of (a) any change in
the location of the office

34



--------------------------------------------------------------------------------



 



where any Credit Party’s records pertaining to the Collateral are kept; and
(b) any change in any Credit Party’s chief executive office. In the event of any
of the foregoing or as a result of any change of applicable law with respect to
the taking of security interests, or if determined by Agent to be necessary,
Agent is hereby authorized to file new Uniform Commercial Code financing
statements describing the Collateral and otherwise in form and substance
sufficient for recordation wherever necessary or appropriate, as determined in
Agent’s reasonable discretion, to perfect or continue perfected the security
interest of Agent, for the benefit of the Lenders, in the Collateral, based upon
such new places of business or names or such change in applicable law, and
Borrower shall pay all filing and recording fees and taxes in connection with
the filing or recordation of such financing statements and shall promptly
reimburse Agent therefor if Agent pays the same. Such amounts shall be Related
Expenses hereunder.
     Section 5.20. Lease Rentals. The Companies may enter into operating leases
in the ordinary course of business.
     Section 5.21. Subsidiary Guaranties, Security Documents and Pledge of Stock
or Other Ownership Interest.
     (a) Guaranties and Security Documents. Each Domestic Subsidiary (that is
not a Dormant Subsidiary) created, acquired or held subsequent to the Closing
Date, shall immediately execute and deliver to Agent, for the benefit of the
Lenders, a Guaranty of Payment of all of the Obligations and a Security
Agreement, such agreements to be in form and substance acceptable to Agent,
along with any such other supporting documentation, Security Documents,
corporate governance and authorization documents, and an opinion of counsel as
may be deemed necessary or advisable by Agent.
     (b) Pledge of Stock. With respect to the creation or acquisition of a
First-Tier Material Foreign Subsidiary, Borrower shall (i) pledge to Agent, for
the benefit of the Lenders, sixty-five percent (65%) of the ownership interest
owned by a Credit Party pursuant to the terms of a Pledge Agreement executed by
the appropriate Credit Party, and (ii) deliver to Agent, for the benefit of the
Lenders, the outstanding shares certificates (or other evidence of equity)
evidencing such pledged ownership interest.
     (c) Perfection or Registration of Interest in Foreign Shares. With respect
to any foreign shares pledged to Agent, for the benefit of the Lenders, on or
after the Closing Date, Agent shall at all times, in the discretion of Agent or
the Required Lenders, have the right to perfect, at Borrower’s cost, payable
upon request therefor (including, without limitation, any foreign counsel, or
foreign notary, filing, registration or similar, fees, costs or expenses), its
security interest in such shares in the respective foreign jurisdiction (subject
to the proviso in the definition of First-Tier Material Foreign Subsidiary).
     Section 5.22. Restrictive Agreements. Except as set forth in this
Agreement, Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, create or otherwise cause or suffer to exist or become
effective any encumbrance or restriction on the ability of any Subsidiary to
(a) make, directly or indirectly, any Capital Distribution to Borrower,
(b) make, directly or indirectly, loans or advances or capital contributions to
Borrower or (c) transfer, directly or indirectly, any of the properties or
assets of such Subsidiary to Borrower; except for such encumbrances or
restrictions existing under or by reason of (i) applicable law, (ii) customary
non-assignment provisions in leases or other agreements entered in the ordinary
course of business and consistent with past practices, or (iii) customary
restrictions in security agreements or mortgages securing Indebtedness or
capital leases, of a Company to the extent such restrictions shall only restrict
the transfer of the property subject to such security agreement, mortgage or
lease.
     Section 5.23. Guaranty Under Material Indebtedness Agreement. No Company
shall be or become a Guarantor of the Indebtedness incurred pursuant to any
Material Indebtedness Agreement unless such Company shall also be Borrower or a
Guarantor of Payment under this Agreement prior to or concurrently therewith.
     Section 5.24. Pari Passu Ranking. The Obligations shall, and Borrower shall
take all necessary action to ensure that the Obligations shall, at all times,
rank at least pari passu in right of payment with all other senior Indebtedness
of Borrower.

35



--------------------------------------------------------------------------------



 



     Section 5.25. Amendment of Organizational Documents. No Credit Party or
First-Tier Material Foreign Subsidiary shall amend its Organizational Documents
to change its name or state, province or other jurisdiction of organization, or
otherwise amend its Organizational Documents in any manner adverse to the
Lenders, without the prior written consent of Agent.
     Section 5.26. Further Assurances. Borrower shall, promptly upon request by
Agent, or any Lender through Agent, (a) correct any material defect or error
that may be discovered in any Loan Document or in the execution, acknowledgment,
filing or recordation thereof, and (b) do, execute, acknowledge, deliver,
record, re-record, file, re-file, register and re-register any and all such
further acts, deeds, certificates, assurances and other instruments as Agent, or
any Lender through Agent, may reasonably require from time to time in order to
carry out more effectively the purposes of the Loan Documents.
ARTICLE VI. REPRESENTATIONS AND WARRANTIES
     Section 6.1. Corporate Existence; Subsidiaries; Foreign Qualification. Each
Company is duly organized, validly existing, and in good standing under the laws
of its state or jurisdiction of incorporation or organization and is duly
qualified and authorized to do business and is in good standing as a foreign
entity in the jurisdictions set forth opposite its name on Schedule 6.1 hereto,
which are all of the states or jurisdictions where the character of its property
or its business activities makes such qualification necessary, except where a
failure to qualify will not result in a Material Adverse Effect. Each Foreign
Subsidiary is validly existing under the laws of its jurisdiction of
organization. Schedule 6.1 hereto sets forth, as of the Closing Date, each
Subsidiary of Borrower (and whether such Subsidiary is a Dormant Subsidiary),
its state of formation, its relationship to Borrower, including the percentage
of each class of stock owned by a Company, each Person that owns the stock or
other equity interest of each Company, the location of its chief executive
office and its principal place of business. Except as set forth in Schedule 6.1,
Borrower owns all of the equity interests of each of its Subsidiaries.
     Section 6.2. Corporate Authority. Each Credit Party has the right and power
and is duly authorized and empowered to enter into, execute and deliver the Loan
Documents to which it is a party and to perform and observe the provisions of
the Loan Documents. The Loan Documents to which each Credit Party is a party
have been duly authorized and approved by such Credit Party’s board of directors
or other governing body, as applicable, and are the valid and binding
obligations of such Credit Party, enforceable against such Credit Party in
accordance with their respective terms. The execution, delivery and performance
of the Loan Documents do not conflict with, result in a breach in any of the
provisions of, constitute a default under, or result in the creation of a Lien
(other than Liens permitted under Section 5.9 hereof) upon any assets or
property of any Company under the provisions of, such Company’s Organizational
Documents or any material agreement.
     Section 6.3. Compliance with Laws and Contracts. Each Company:
     (a) holds permits, certificates, licenses, orders, registrations,
franchises, authorizations, and other approvals from any Governmental Authority
reasonably necessary for the conduct of its business and is in compliance in all
material respects with all applicable laws relating thereto;
     (b) is in compliance in all material respects with all federal, state,
local, or foreign applicable statutes, rules, regulations, and orders including,
without limitation, those relating to environmental protection, occupational
safety and health, and equal employment practices;
     (c) is not in violation of or in default under any agreement to which it is
a party or by which its assets are subject or bound unless such violation or
default could not reasonably be expected to result in a Material Adverse Effect;
     (d) has ensured that no Person who owns a controlling interest in or
otherwise controls a Company is (i) listed on the Specially Designated Nationals
and Blocked Person List maintained by the Office of Foreign Assets Control
(“OFAC”), Department of the Treasury, or any other similar lists maintained by
OFAC pursuant to any authorizing statute, executive order or regulation, or
(ii) a Person designated under Section 1(b), (c) or (d) of

36



--------------------------------------------------------------------------------



 



Executive Order No. 13224 (September 23, 2001), any related enabling legislation
or any other similar executive orders;
     (e) is in material compliance with all applicable Bank Secrecy Act (“BSA”)
and anti-money laundering laws and regulations; and
     (f) is in compliance, in all material respects, with the Patriot Act.
     Section 6.4. Litigation and Administrative Proceedings. Except as disclosed
on Schedule 6.4 hereto, there are (a) no lawsuits, actions, investigations, or
other proceedings pending or threatened against any Company, or in respect of
which any Company may have any liability, in any court or before any
Governmental Authority, arbitration board, or other tribunal, (b) no orders,
writs, injunctions, judgments, or decrees of any court or Governmental Authority
to which any Company is a party or by which the property or assets of any
Company are bound, and (c) no grievances, disputes, or controversies outstanding
with any union or other organization of the employees of any Company, or threats
of work stoppage, strike, or pending demands for collective bargaining, in each
case other than those that could not reasonably be expected to result in a
Material Adverse Effect.
     Section 6.5. Title to Assets. Each Company has good title to and ownership
of all property it purports to own, which property is free and clear of all
Liens, except those permitted under Section 5.9 hereof.
     Section 6.6. Liens and Security Interests. On and after the Closing Date,
except for Liens permitted pursuant to Section 5.9 hereof, (a) there is and will
be no U.C.C. Financing Statement or similar notice of Lien outstanding covering
any personal property of any Company; (b) there is and will be no mortgage
outstanding covering any real property of any Company; and (c) no real or
personal property of any Company is subject to any Lien of any kind. Agent, for
the benefit of the Lenders, has a valid and enforceable first consensual Lien on
the Collateral. No Company has entered into any contract or agreement (other
than a contract or agreement entered into in connection with the purchase or
lease of fixed assets that prohibits Liens on such fixed assets) that exists on
or after the Closing Date that would prohibit Agent or the Lenders from
acquiring a Lien on, or a collateral assignment of, any of the property or
assets of any Company.
     Section 6.7. Tax Returns. All federal, state, provincial and all material
local tax returns and other reports required by law to be filed in respect of
the income, business, properties and employees of each Company have been filed
and all taxes, assessments, fees and other governmental charges that are due and
payable have been paid, except as otherwise permitted herein and with respect to
foreign tax returns, except as may be filed beyond the due date without material
penalties. The provision for taxes on the books of each Company is adequate for
all years not closed by applicable statutes and for the current fiscal year.
     Section 6.8. Environmental Laws. Each Company is in material compliance
with all Environmental Laws, including, without limitation, all Environmental
Laws in all jurisdictions in which any Company owns or operates, or has owned or
operated, a facility or site, arranges or has arranged for disposal or treatment
of hazardous substances, solid waste or other wastes, accepts or has accepted
for transport any hazardous substances, solid waste or other wastes or holds or
has held any interest in real property or otherwise. No material litigation or
proceeding arising under, relating to or in connection with any Environmental
Law is pending or, to the best knowledge of each Company, threatened, against
any Company, any real property in which any Company holds or has held an
interest or any past or present operation of any Company. No material release,
threatened release or disposal of hazardous waste, solid waste or other wastes
is occurring, or has occurred (other than those that are currently being cleaned
up in accordance with Environmental Laws), on, under or to any real property in
which any Company holds any interest or performs any of its operations, in
violation of any Environmental Law. As used in this Section 6.8, “litigation or
proceeding” means any demand, claim, notice, suit, suit in equity, action,
administrative action, investigation or inquiry whether brought by any
Governmental Authority or private Person, or otherwise.
     Section 6.9. Locations. The Companies have places of business or maintain
their accounts receivable at the locations set forth on Schedule 6.9 hereto.
Each Company’s chief executive office is set forth on Schedule 6.9 hereto.
Schedule 6.9 further specifies whether each location, as of the Closing Date,
that is owned by the Companies.

37



--------------------------------------------------------------------------------



 



     Section 6.10. Continued Business. Except as described in Borrower’s 10-K,
10-Q or other public filings with the Securities and Exchange Commission, there
exists no actual, pending, or, to Borrower’s knowledge, any threatened
termination, cancellation or limitation of, or any modification or change in the
business relationship of any Company and any customer or supplier, or any group
of customers or suppliers, which termination, cancellation or limitation would
have a Material Adverse Effect, and there exists no present condition or state
of facts or circumstances that would have a Material Adverse Effect or prevent a
Company from conducting such business or the transactions contemplated by this
Agreement in substantially the same manner in which it was previously conducted.
     Section 6.11. Employee Benefits Plans. Schedule 6.11 hereto identifies each
ERISA Plan as of the Closing Date. No ERISA Event has occurred or is reasonably
expected to occur with respect to an ERISA Plan. No Controlled Group member has
failed to make a required material installment or other required material
payment under Section 412(a) of the Code on or before the due date or within a
reasonable time after such due date. No Controlled Group member has failed to
make contributions to an ERISA Plan that is a Multiemployer Plan in accordance
with the applicable governing documents which is reasonably likely to result in
a material liability to the Controlled Group member. No Benefit Plan (other than
a Multiemployer Plan) has any accumulated funding deficiency (as defined in
Section 412(a) of the Code). None of the Companies have adopted or plans to
adopt any amendments that could reasonably result in a material increase in the
cost of providing benefits under the ERISA Plan. With respect to each ERISA Plan
(other than a Multiemployer Plan) that is intended to be qualified under Code
Section 401(a), (a) the ERISA Plan and any associated trust operationally comply
(or as soon as reasonably practicable are corrected to comply) with the
applicable requirements of Code Section 401(a); (b) the ERISA Plan and any
associated trust have been amended to comply with all such requirements as
currently in effect, other than those requirements for which a retroactive
amendment can be made within the “remedial amendment period” available under
Code Section 401(b) (as extended under Treasury Regulations and other Treasury
pronouncements upon which taxpayers may rely); (c) the ERISA Plan and any
associated trust have received a favorable determination letter from the
Internal Revenue Service stating that the ERISA Plan qualifies under Code
Section 401(a), that the associated trust qualifies under Code Section 501(a)
and, if applicable, that any cash or deferred arrangement under the ERISA Plan
qualifies under Code Section 401(k), unless the ERISA Plan was first adopted at
a time for which the above-described “remedial amendment period” has not yet
expired; (d) the ERISA Plan currently satisfies the requirements of Code
Section 410(b), subject to any retroactive amendment that may be made within the
above-described “remedial amendment period”; and (e) no contribution made to the
ERISA Plan is subject to an excise tax under Code Section 4972. With respect to
any Pension Plan, the “accumulated benefit obligation” of Controlled Group
members with respect to the Pension Plan (as determined in accordance with
Statement of Accounting Standards No. 87, “Employees Accounting for Pensions”)
does not exceed the fair market value of Pension Plan assets by an amount that
would have a Material Adverse Effect. Each Foreign Employee Benefit Plan is in
compliance in all material respects with all laws, regulations and rules
applicable thereto and the respective requirements of the governing documents
for Foreign Employee Benefit Plan. With respect to any Foreign Employee Benefit
Plan, reasonable reserves have been established in accordance with local laws or
prudent business practice or where required by ordinary accounting practices in
the jurisdiction in which Foreign Employee Benefit Plan is maintained.
     Section 6.12. Consents or Approvals. No consent, approval or authorization
of, or filing, registration or qualification with, any Governmental Authority or
any other Person is required to be obtained or completed by any Company in
connection with the execution, delivery or performance of any of the Loan
Documents, that has not already been obtained or completed.
     Section 6.13. Solvency. Borrower has received consideration that is the
reasonable equivalent value of the obligations and liabilities that Borrower has
incurred to Agent and the Lenders. Borrower is not insolvent as defined in any
applicable state, federal or relevant foreign statute, nor will Borrower be
rendered insolvent by the execution and delivery of the Loan Documents to Agent
and the Lenders. Borrower is not engaged or about to engage in any business or
transaction for which the assets retained by it are or will be an unreasonably
small amount of capital, taking into consideration the obligations to Agent and
the Lenders incurred hereunder. Borrower does not intend to, nor does it believe
that it will, incur debts beyond its ability to pay such debts as they mature.
     Section 6.14. Financial Statements. The Consolidated financial statements
of Borrower for the fiscal year ended December 31, 2005, furnished to Agent and
the Lenders, have been prepared in accordance with GAAP, and

38



--------------------------------------------------------------------------------



 



fairly present the financial condition of the Companies as of the dates of such
financial statements and the results of their operations for the periods then
ending. The unaudited Consolidated financial statements of Borrower for the
fiscal quarter ended June 30, 2006, furnished to Agent and the Lenders, are
materially true and complete to the best knowledge of the Companies, have been
prepared in accordance with GAAP, except for the absence of footnotes and
subject to year-end adjustments consistent with past practice, and fairly
present the financial condition of the Companies as of the dates of such
financial statements and the results of their operations for the periods then
ending. Since the dates of such statements, there has been no material adverse
change in any Company’s financial condition, properties or business or any
change in any Company’s accounting procedures.
     Section 6.15. Regulations. No Company is engaged principally or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin stock” (within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System of the United States of
America). Neither the granting of any Loan (or any conversion thereof) or Letter
of Credit nor the use of the proceeds of any Loan or Letter of Credit will
violate, or be inconsistent with, the provisions of Regulation T, U or X or any
other Regulation of such Board of Governors.
     Section 6.16. Material Agreements. Except as disclosed on Schedule 6.16
hereto, as of the Closing Date no Company is a party to any (a) debt instrument
(excluding the Loan Documents); (b) lease (capital, operating or otherwise),
whether as lessee or lessor thereunder; (c) contract, commitment, agreement, or
other arrangement involving the purchase or sale of any inventory by it, or the
license of any right to or by it; (d) contract, commitment, agreement, or other
arrangement with any of its “Affiliates” (as such term is defined in the
Securities Exchange Act of 1934, as amended) other than a Company;
(e) management or employment contract or contract for personal services with any
of its Affiliates that is not otherwise terminable at will or on less than
ninety (90) days’ notice without liability; (f) collective bargaining agreement;
or (g) other contract, agreement, understanding, or arrangement with a third
party that, as to subsections (a) through (g), requires the future payment of an
amount in excess of Thirty Million Dollars ($30,000,000) during any twelve-month
period.
     Section 6.17. Intellectual Property. Each Company owns or has the right to
use all of the material patents, patent applications, industrial designs,
designs, trademarks, service marks, copyrights and licenses, and rights with
respect to the foregoing necessary for the conduct of its business without any
known conflict with the rights of others.
     Section 6.18. Insurance. Each Company maintains with financially sound and
reputable insurers insurance with coverage and limits as required by law and as
is customary with Persons engaged in the same businesses as the Companies.
Schedule 6.18 hereto sets forth all insurance carried by the Companies on the
Closing Date, setting forth in detail the amount and type of such insurance.
     Section 6.19. Accurate and Complete Statements. Neither the Loan Documents
nor any written statement made by any Company in connection with any of the Loan
Documents contains, to the best knowledge of such Company, any untrue statement
of a material fact or omits to state a material fact necessary to make the
statements contained therein or in the Loan Documents not misleading. After due
inquiry by Borrower, there is no known fact that any Company has not disclosed
to Agent and the Lenders that has or is more than likely to have a Material
Adverse Effect.
     Section 6.20. Defaults. No Default or Event of Default exists hereunder,
nor will any begin to exist immediately after the execution and delivery hereof.
ARTICLE VII. EVENTS OF DEFAULT
     Each of the following shall constitute an Event of Default hereunder:
     Section 7.1. Payments. If (a) the interest on any Loan or any commitment or
other fee, or any other Obligation not listed in subpart (b) hereof, shall not
be paid in full when due and payable or within five Business Days thereafter, or
(b) the principal of any Loan or any obligation under any Letter of Credit shall
not be paid in full when due and payable.

39



--------------------------------------------------------------------------------



 



     Section 7.2. Special Covenants. If any Company shall fail or omit to
perform and observe Section 5.7, 5.8, 5.9, 5.11, 5.12, 5.13 or 5.15 hereof.
     Section 7.3. Other Covenants. If any Company shall fail or omit to perform
and observe any agreement or other provision (other than those referred to in
Section 7.1 or 7.2 hereof) contained or referred to in this Agreement or any
Loan Document that is on such Company’s part to be complied with, and that
Default shall not have been fully corrected within thirty (30) days after the
earlier of (a) any Financial Officer of such Company becomes aware of the
occurrence thereof, or (b) the giving of written notice thereof to Borrower by
Agent or the Required Lenders that the specified Default is to be remedied.
     Section 7.4. Representations and Warranties. If any representation,
warranty or statement made in or pursuant to this Agreement or any Related
Writing or any other material information furnished by any Company to Agent or
the Lenders or any thereof or any other holder of any Note, shall be false or
erroneous in any material respect.
     Section 7.5. Cross Default. If any Company shall default in the payment of
principal or interest due and owing under any Material Indebtedness Agreement
(other than the Newgen Lease prior to the Newgen Opt-In Date) beyond any period
of grace provided with respect thereto or in the performance or observance of
any other provision, term or condition contained in any Material Indebtedness
Agreement under which such obligation is created, if the effect of such default
is to allow the acceleration of the maturity of such Indebtedness or to permit
the holder thereof to cause such Indebtedness to become due prior to its stated
maturity.
     Section 7.6. ERISA Default. The occurrence of one or more ERISA Events that
(a) the Required Lenders determine could have a Material Adverse Effect, or
(b) results in a Lien on any of the assets of any Company.
     Section 7.7. Change in Control. If any Change in Control shall occur.
     Section 7.8. Money Judgment. A final judgment or order for the payment of
money shall be rendered against any Company (other than any of the Newgen
Companies prior to the Newgen Opt-In Date) by a court of competent jurisdiction,
that remains unpaid or unstayed and undischarged for a period (during which
execution shall not be effectively stayed) of sixty (60) days after the date on
which the right to appeal has expired; provided that such occurrence shall
constitute an Event of Default only if the aggregate of all such judgments for
all such Companies shall exceed Ten Million Dollars ($10,000,000).
     Section 7.9. Material Adverse Change. There shall have occurred any
condition or event that Agent or the Required Lenders determine has or is more
likely than not to have a Material Adverse Effect.
     Section 7.10. Security. If any Lien granted in this Agreement or any other
Loan Document in favor of Agent, on behalf of the Lenders, shall be determined
to be (a) void, voidable or invalid, or is subordinated or not otherwise given
the priority contemplated by this Agreement and the Credit Parties have failed
to promptly execute appropriate documents to correct such matters, or
(b) unperfected as to any material amount of Collateral (as determined by Agent,
in its reasonable discretion).
     Section 7.11. Validity of Loan Documents. (a) Any material provision, in
the reasonable opinion of Agent, of any Loan Document shall at any time for any
reason cease to be valid, binding and enforceable against any Credit Party;
(b) the validity, binding effect or enforceability of any Loan Document against
any Credit Party shall be contested by any Credit Party; (c) any Credit Party
shall deny that it has any or further liability or obligation under any Loan
Document; or (d) any Loan Document shall be terminated, invalidated or set
aside, or be declared ineffective or inoperative or in any way cease to give or
provide to Agent and the Lenders the benefits purported to be created thereby.
In addition to any other material Loan Documents, this Agreement, each Note and
each Guaranty of Payment shall be deemed to be “material”.
     Section 7.12. Solvency. If any Company (other than any of the Newgen
Companies prior to the Newgen Opt-In Date, or a Dormant Subsidiary) shall
(a) except as permitted pursuant to Section 5.12 hereof, discontinue business,
(b) generally not pay its debts as such debts become due, (c) make a general
assignment for the benefit of

40



--------------------------------------------------------------------------------



 



creditors, (d) apply for or consent to the appointment of a receiver, a
custodian, a trustee, an interim trustee or liquidator of all or a substantial
part of its assets, (e) be adjudicated a debtor or insolvent or have entered
against it an order for relief under Title 11 of the United States Code, or
under any other bankruptcy insolvency, liquidation, winding-up, corporate or
similar statute or law, foreign, federal state or provincial, in any applicable
jurisdiction, now or hereafter existing, as any of the foregoing may be amended
from time to time, or other applicable statute for jurisdictions outside of the
United States, as the case may be, (f) file a voluntary petition in bankruptcy,
or have an involuntary proceeding filed against it and the same shall continue
undismissed for a period of sixty (60) days from commencement of such proceeding
or case, or file a petition or an answer seeking reorganization or an
arrangement with creditors or seeking to take advantage of any other law
(whether federal or state, or, if applicable, other jurisdiction) relating to
relief of debtors, or admit (by answer, by default or otherwise) the material
allegations of a petition filed against it in any bankruptcy, reorganization,
insolvency or other proceeding (whether federal or state, or, if applicable,
other jurisdiction) relating to relief of debtors, (g) suffer or permit to
continue unstayed and in effect for sixty (60) consecutive days any judgment,
decree or order entered by a court of competent jurisdiction, that approves a
petition seeking its reorganization or appoints a receiver, custodian, trustee,
interim trustee or liquidator of all or a substantial part of its assets, or
(h) have an administrative receiver appointed over the whole or substantially
the whole of its assets.
ARTICLE VIII. REMEDIES UPON DEFAULT
     Notwithstanding any contrary provision or inference herein or elsewhere:
     Section 8.1. Optional Defaults. If any Event of Default referred to in
Section 7.1, 7.2, 7.3, 7.4, 7.5, 7.6, 7.7, 7.8, 7.9, 7.10 or 7.11 hereof shall
occur, Agent may, with the consent of the Required Lenders, and shall, at the
written request of the Required Lenders, give written notice to Borrower to:
     (a) terminate the Commitment, if not previously terminated, and,
immediately upon such election, the obligations of the Lenders, and each
thereof, to make any further Loan and the obligation of the Fronting Lender to
issue any Letter of Credit immediately shall be terminated; and/or
     (b) accelerate the maturity of all of the Obligations (if the Obligations
are not already due and payable), whereupon all of the Obligations shall become
and thereafter be immediately due and payable in full without any presentment or
demand and without any further or other notice of any kind, all of which are
hereby waived by Borrower.
     Section 8.2. Automatic Defaults. If any Event of Default referred to in
Section 7.12 hereof shall occur:
     (a) all of the Commitment shall automatically and immediately terminate, if
not previously terminated, and no Lender thereafter shall be under any
obligation to grant any further Loan, nor shall the Fronting Lender be obligated
to issue any Letter of Credit; and
     (b) the principal of and interest then outstanding on all of the Loans, and
all of the other Obligations, shall thereupon become and thereafter be
immediately due and payable in full (if the Obligations are not already due and
payable), all without any presentment, demand or notice of any kind, which are
hereby waived by Borrower.
     Section 8.3. Letters of Credit. If the maturity of the Obligations shall be
accelerated pursuant to Section 8.1 or 8.2 hereof, Borrower shall immediately
deposit with Agent, as security for the obligations of Borrower and any
Guarantor of Payment to reimburse Agent and the Lenders for any then outstanding
Letters of Credit, cash equal to the sum of the aggregate undrawn balance of any
then outstanding Letters of Credit. Agent and the Lenders are hereby authorized,
at their option, to deduct any and all such amounts from any deposit balances
then owing by any Lender (or any affiliate of such Lender) to or for the credit
or account of any Company, as security for the obligations of Borrower and any
Guarantor of Payment to reimburse Agent and the Lenders for any then outstanding
Letters of Credit.
     Section 8.4. Offsets. If there shall occur or exist any Event of Default
referred to in Section 7.12 hereof or if the maturity of the Obligations is
accelerated pursuant to Section 8.1 or 8.2 hereof, each Lender shall have the

41



--------------------------------------------------------------------------------



 



right at any time to set off against, and to appropriate and apply toward the
payment of, any and all of the Obligations then owing by Borrower or a Guarantor
of Payment to such Lender (including, without limitation, any participation
purchased or to be purchased pursuant to Sections 2.2(b), 2.2(c) or 8.5 hereof),
whether or not the same shall then have matured, any and all deposit (general or
special) balances and all other indebtedness then held or owing by such Lender
(including, without limitation, by branches and agencies or any affiliate of
such Lender, wherever located) to or for the credit or account of Borrower or
any Guarantor of Payment, all without notice to or demand upon Borrower or any
other Person, all such notices and demands being hereby expressly waived by
Borrower.
     Section 8.5. Equalization Provision. Each Lender agrees with the other
Lenders that if it, at any time, shall obtain any Advantage over the other
Lenders or any thereof in respect of the Obligations (except as to Swing Loans
and Letters of Credit prior to Agent’s giving of notice to participate and
except under Article III hereof), it shall purchase from the other Lenders, for
cash and at par, such additional participation in the Obligations as shall be
necessary to nullify the Advantage. If any such Advantage resulting in the
purchase of an additional participation as aforesaid shall be recovered in whole
or in part from the Lender receiving the Advantage, each such purchase shall be
rescinded, and the purchase price restored (but without interest unless the
Lender receiving the Advantage is required to pay interest on the Advantage to
the Person recovering the Advantage from such Lender) ratably to the extent of
the recovery. Each Lender further agrees with the other Lenders that if it at
any time shall receive any payment for or on behalf of Borrower on any
Indebtedness owing by Borrower pursuant to this Agreement (whether by voluntary
payment, by realization upon security, by reason of offset of any deposit or
other indebtedness, by counterclaim or cross-action, by the enforcement of any
right under any Loan Document, or otherwise), it will apply such payment first
to any and all Obligations owing by Borrower to that Lender (including, without
limitation, any participation purchased or to be purchased pursuant to this
Section 8.5 or any other Section of this Agreement). Borrower agrees that any
Lender so purchasing a participation from the other Lenders or any thereof
pursuant to this Section 8.5 may exercise all of its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Lender was a direct creditor of Borrower in the amount of such
participation.
     Section 8.6. Other Remedies. The remedies in this Article VIII are in
addition to, not in limitation of, any other right, power, privilege, or remedy,
either in law, in equity, or otherwise, to which the Lenders may be entitled.
Agent shall exercise the rights under this Article VIII and all other collection
efforts on behalf of the Lenders and no Lender shall act independently with
respect thereto, except as otherwise specifically set forth in this Agreement.
ARTICLE IX. THE AGENT
     The Lenders authorize KeyBank National Association and KeyBank National
Association hereby agrees to act as agent for the Lenders in respect of this
Agreement upon the terms and conditions set forth elsewhere in this Agreement,
and upon the following terms and conditions:
     Section 9.1. Appointment and Authorization. Each Lender hereby irrevocably
appoints and authorizes Agent to take such action as agent on its behalf and to
exercise such powers hereunder as are delegated to Agent by the terms hereof,
together with such powers as are reasonably incidental thereto. Neither Agent
nor any of its affiliates, directors, officers, attorneys or employees shall
(a) be liable for any action taken or omitted to be taken by it or them
hereunder or in connection herewith, except for its or their own gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction), or be responsible in any manner to any of the Lenders for the
effectiveness, enforceability, genuineness, validity or due execution of this
Agreement or any other Loan Documents, (b) be under any obligation to any Lender
to ascertain or to inquire as to the performance or observance or any of the
terms, covenants or conditions hereof or thereof on the part of Borrower or any
other Company, or the financial condition of Borrower or any other Company, or
(c) be liable to any of the Companies for consequential damages resulting from
any breach of contract, tort or other wrong in connection with the negotiation,
documentation, administration or collection of the Loans or Letters of Credit or
any of the Loan Documents. Notwithstanding any provision to the contrary
contained in this Agreement or in any other Loan Document, Agent shall not have
any duty or responsibility except those expressly set forth herein, nor shall
Agent have or be deemed to have any fiduciary relationship with any Lender or
participant, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against Agent. Without limiting the generality of
the foregoing sentence, the use of the term “agent”

42



--------------------------------------------------------------------------------



 



herein and in other Loan Documents with reference to Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.
     Section 9.2. Note Holders. Agent may treat the payee of any Note as the
holder thereof (or, if there is no Note, the holder of the interest as reflected
on the books and records of Agent) until written notice of transfer shall have
been filed with Agent, signed by such payee and in form satisfactory to Agent.
     Section 9.3. Consultation With Counsel. Agent may consult with legal
counsel selected by Agent and shall not be liable for any action taken or
suffered in good faith by Agent in accordance with the opinion of such counsel.
     Section 9.4. Documents. Agent shall not be under any duty to examine into
or pass upon the validity, effectiveness, genuineness or value of any Loan
Document or any other Related Writing furnished pursuant hereto or in connection
herewith or the value of any collateral obtained hereunder, and Agent shall be
entitled to assume that the same are valid, effective and genuine and what they
purport to be.
     Section 9.5. Agent and Affiliates. KeyBank National Association (“KeyBank”)
and its affiliates may make loans to, issue letters of credit for the account
of, accept deposits from, acquire equity interests in and generally engage in
any kind of banking, financial advisory, underwriting or other business with the
Companies and Affiliates as though KeyBank were not Agent hereunder and without
notice to or consent of any Lender. Each Lender acknowledges that, pursuant to
such activities, KeyBank or its affiliates may receive information regarding any
Company or any Affiliate (including information that may be subject to
confidentiality obligations in favor of such Company or such Affiliate) and
acknowledge that Agent shall be under no obligation to provide such information
to other Lenders. With respect to Loans and Letters of Credit (if any), KeyBank
and its affiliates shall have the same rights and powers under this Agreement as
any other Lender and may exercise the same as though KeyBank were not Agent, and
the terms “Lender” and “Lenders” include KeyBank and its affiliates, to the
extent applicable, in their individual capacities.
     Section 9.6. Knowledge of Default. It is expressly understood and agreed
that Agent shall be entitled to assume that no Default or Event of Default has
occurred, unless Agent has been notified by a Lender in writing that such Lender
believes that a Default or Event of Default has occurred and is continuing and
specifying the nature thereof or has been notified by Borrower pursuant to
Section 5.14 hereof.
     Section 9.7. Action by Agent. Subject to the other terms and conditions
hereof, so long as Agent shall be entitled, pursuant to Section 9.6 hereof, to
assume that no Default or Event of Default shall have occurred and be
continuing, Agent shall be entitled to use its discretion with respect to
exercising or refraining from exercising any rights that may be vested in it by,
or with respect to taking or refraining from taking any action or actions that
it may be able to take under or in respect of, this Agreement. Agent shall incur
no liability under or in respect of this Agreement by acting upon any notice,
certificate, warranty or other paper or instrument believed by it to be genuine
or authentic or to be signed by the proper party or parties, or with respect to
anything that it may do or refrain from doing in the reasonable exercise of its
judgment, or that may seem to it to be necessary or desirable in the premises.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against Agent as a result of Agent’s acting or refraining from acting
hereunder in accordance with the instructions of the Required Lenders.
     Section 9.8. Release of Collateral or Guarantor of Payment. In the event of
a transfer of assets permitted by Section 5.12 hereof (or otherwise permitted
pursuant to this Agreement) where the proceeds of such transfer are applied in
accordance with the terms of this Agreement to the extent required to be so
applied, Agent, at the request and expense of Borrower, is hereby authorized by
the Lenders to (a) release such Collateral from this Agreement, (b) release a
Guarantor of Payment in connection with such permitted transfer, and (c) duly
assign, transfer and deliver to the affected Company (without recourse and
without any representation or warranty) such Collateral as is then (or has been)
so transferred or released and as may be in possession of Agent and has not
theretofore been released pursuant to this Agreement.

43



--------------------------------------------------------------------------------



 



     Section 9.9. Notice of Default. In the event that Agent shall (a) have been
notified by a Lender in writing that such Lender believes that a Default or
Event of Default has occurred and is continuing or (b) have actual knowledge of
a Default or Event of Default due to the default in the payment of principal,
interest and fees required to be paid to Agent for the account of the Lenders,
Agent shall promptly notify the Lenders and shall take such action and assert
such rights under this Agreement as the Required Lenders shall direct and Agent
shall inform the other Lenders in writing of the action taken. Agent may take
such action and assert such rights as it deems to be advisable, in its
discretion, for the protection of the interests of the holders of the
Obligations.
     Section 9.10. Delegation of Duties. Agent may execute any of its duties
under this Agreement or any other Loan Document by or through agents, employees
or attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties. Agent
shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct, as determined by a court of competent jurisdiction.
     Section 9.11. Indemnification of Agent. The Lenders agree to indemnify
Agent (to the extent not reimbursed by Borrower) ratably, according to their
respective Commitment Percentages, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including attorneys’ fees) or disbursements of any kind or nature
whatsoever that may be imposed on, incurred by or asserted against Agent in its
capacity as agent in any way relating to or arising out of this Agreement or any
Loan Document or any action taken or omitted by Agent with respect to this
Agreement or any Loan Document, provided that no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses (including attorneys’ fees) or disbursements
resulting from Agent’s gross negligence or willful misconduct as determined by a
court of competent jurisdiction, or from any action taken or omitted by Agent in
any capacity other than as agent under this Agreement or any other Loan
Document. No action taken in accordance with the directions of the Required
Lenders shall be deemed to constitute gross negligence or willful misconduct for
purposes of this Section 9.11. The undertaking in this Section 9.11 shall
survive repayment of the Loans, cancellation of the Notes, if any, expiration or
termination of the Letters of Credit, termination of the Commitment, any
foreclosure under, or modification, release or discharge of, any or all of the
Loan Documents, termination of this Agreement and the resignation or replacement
of the agent.
     Section 9.12. Successor Agent. Agent may resign as agent hereunder by
giving not fewer than thirty (30) days prior written notice to Borrower and the
Lenders. If Agent shall resign under this Agreement, then either (a) the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders (with the consent of Borrower so long as an Event of Default has not
occurred and which consent shall not be unreasonably withheld), or (b) if a
successor agent shall not be so appointed and approved within the thirty
(30) day period following Agent’s notice to the Lenders of its resignation, then
Agent shall appoint a successor agent that shall serve as agent until such time
as the Required Lenders appoint a successor agent. Upon its appointment, such
successor agent shall succeed to the rights, powers and duties as agent, and the
term “Agent” shall mean such successor effective upon its appointment, and the
former agent’s rights, powers and duties as agent shall be terminated without
any other or further act or deed on the part of such former agent or any of the
parties to this Agreement.
     Section 9.13. Fronting Lender. The Fronting Lender shall act on behalf of
the Lenders with respect to any Letters of Credit issued by the Fronting Lender
and the documents associated therewith. The Fronting Lender shall have all of
the benefits and immunities (a) provided to Agent in Article IX hereof with
respect to any acts taken or omissions suffered by the Fronting Lender in
connection with the Letters of Credit and the applications and agreements for
letters of credit pertaining to such Letters of Credit as fully as if the term
“Agent”, as used in Article IX hereof, included the Fronting Lender with respect
to such acts or omissions, and (b) as additionally provided in this Agreement
with respect to the Fronting Lender.
     Section 9.14. Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Credit Party, (a) Agent (irrespective of whether the principal of any Loan
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether Agent shall have made any demand on Borrower) shall
be entitled and empowered, by intervention in such proceeding or otherwise, to
(i) file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to

44



--------------------------------------------------------------------------------



 



have the claims of the Lenders and Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and Agent and
their respective agents and counsel and all other amounts due the Lenders and
Agent) allowed in such judicial proceedings, and (ii) collect and receive any
monies or other property payable or deliverable on any such claims and to
distribute the same; and (b) any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender to make such payments to Agent
and, in the event that Agent shall consent to the making of such payments
directly to the Lenders, to pay to Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Agent and its agents and
counsel, and any other amounts due Agent. Nothing contained herein shall be
deemed to authorize Agent to authorize or consent to or accept or adopt on
behalf of any Lender any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or to
authorize Agent to vote in respect of the claim of any Lender in any such
proceeding.
ARTICLE X. MISCELLANEOUS
     Section 10.1. Lenders’ Independent Investigation. Each Lender, by its
signature to this Agreement, acknowledges and agrees that Agent has made no
representation or warranty, express or implied, with respect to the
creditworthiness, financial condition, or any other condition of any Company or
with respect to the statements contained in any information memorandum furnished
in connection herewith or in any other oral or written communication between
Agent and such Lender. Each Lender represents that it has made and shall
continue to make its own independent investigation of the creditworthiness,
financial condition and affairs of the Companies in connection with the
extension of credit hereunder, and agrees that Agent has no duty or
responsibility, either initially or on a continuing basis, to provide any Lender
with any credit or other information with respect thereto (other than such
notices as may be expressly required to be given by Agent to the Lenders
hereunder), whether coming into its possession before the first Credit Event
hereunder or at any time or times thereafter. Each Lender further represents
that it has reviewed each of the Loan Documents.
     Section 10.2. No Waiver; Cumulative Remedies. No omission or course of
dealing on the part of Agent, any Lender or the holder of any Note or, if there
is no Note, the holder of the interest as reflected on the books and records of
Agent) in exercising any right, power or remedy hereunder or under any of the
Loan Documents shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right, power or remedy preclude any other or
further exercise thereof or the exercise of any other right, power or remedy
hereunder or under any of the Loan Documents. The remedies herein provided are
cumulative and in addition to any other rights, powers or privileges held by
operation of law, by contract or otherwise.
     Section 10.3. Amendments, Consents. No amendment, modification,
termination, or waiver of any provision of any Loan Document nor consent to any
variance therefrom, shall be effective unless the same shall be in writing and
signed by the Required Lenders and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. Anything herein to the contrary notwithstanding, unanimous consent of the
Lenders shall be required with respect to (a) any increase in the Commitment
hereunder (except as specified in Section 2.9(b) hereof), (b) the extension of
the maturity of the Loans, the payment date of interest or any scheduled
principal payment, the date of payment of commitment fees payable hereunder,
(c) any reduction in the rate of interest on the Loans (provided that the
institution of the Default Rate and a subsequent removal of the Default Rate
shall not constitute a decrease in interest rate of this Section), or in any
amount of interest or scheduled principal due on any Loan, or the payment of
commitment fees hereunder, (d) any change in the manner of pro rata application
of any payments made by Borrower to the Lenders hereunder, (e) any change in any
percentage voting requirement, voting rights, or the Required Lenders definition
in this Agreement, (f) the release of any Guarantor of Payment or material
amount of Collateral securing the Obligations, except as contemplated in
Section 9.8 hereof and as otherwise permitted under this Agreement (including
without limitation, releases which occur automatically and without any
additional consent by Agent or any Lender), or (g) any amendment to this
Section 10.3 or Section 8.5 hereof. Notice of amendments or consents ratified by
the Lenders hereunder shall be forwarded by Agent to all of the Lenders. Each
Lender or other holder of a Note (or interest in any Loan) shall be bound by any
amendment, waiver or consent obtained as authorized by this Section, regardless
of its failure to agree thereto.
     Section 10.4. Notices. All notices, requests, demands and other
communications provided for hereunder shall be in writing and, if to Borrower,
mailed or delivered to it, addressed to it at the address specified on the

45



--------------------------------------------------------------------------------



 



signature pages of this Agreement, if to a Lender, mailed or delivered to it,
addressed to the address of such Lender specified on the signature pages of this
Agreement, or, as to each party, at such other address as shall be designated by
such party in a written notice to each of the other parties. All notices,
statements, requests, demands and other communications provided for hereunder
shall be given by overnight delivery or first class mail with postage prepaid by
registered or certified mail, addressed as aforesaid, or sent by facsimile with
telephonic confirmation of receipt, except that all notices hereunder shall not
be effective until received.
     Section 10.5. Costs, Expenses and Taxes. Borrower agrees to pay on demand
all reasonable costs and expenses of Agent and all Related Expenses, including,
but not limited to, (a) syndication, administration, travel and out-of-pocket
expenses, including but not limited to reasonable attorneys’ fees and expenses,
of Agent in connection with the preparation, negotiation and closing of the Loan
Documents and the administration of the Loan Documents, the collection and
disbursement of all funds hereunder and the other instruments and documents to
be delivered hereunder, (b) extraordinary expenses of Agent in connection with
the administration of the Loan Documents and the other instruments and documents
to be delivered hereunder, and (c) the reasonable fees and out-of-pocket
expenses of special counsel for Agent, with respect to the foregoing, and of
local counsel, if any, who may be retained by said special counsel with respect
thereto. Borrower also agrees to pay on demand all reasonable costs and expenses
of Agent and the Lenders, including reasonable attorneys’ fees and expenses, in
connection with the restructuring or enforcement of the Obligations, this
Agreement or any Related Writing. In addition, Borrower shall pay any and all
stamp, transfer, documentary and other taxes, assessments, charges and fees
payable or determined to be payable in connection with the execution and
delivery of the Loan Documents, and the other instruments and documents to be
delivered hereunder, and agrees to hold Agent and each Lender harmless from and
against any and all liabilities with respect to or resulting from any delay in
paying or failure to pay such taxes or fees.
     Section 10.6. Indemnification. Borrower agrees to defend, indemnify and
hold harmless Agent and the Lenders (and their respective affiliates, officers,
directors, attorneys, agents and employees) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including attorneys’ fees) or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by or asserted against Agent
or any Lender in connection with any investigative, administrative or judicial
proceeding (whether or not such Lender or Agent shall be designated a party
thereto) or any other claim by any Person relating to or arising out of any Loan
Document or any actual or proposed use of proceeds of the Loans or any of the
Obligations, or any activities of any Company or its Affiliates; provided that
no Lender nor Agent shall have the right to be indemnified under this
Section 10.6 for its own gross negligence or willful misconduct as determined by
a court of competent jurisdiction. All obligations provided for in this
Section 10.6 shall survive any termination of this Agreement.
     Section 10.7. Obligations Several; No Fiduciary Obligations. The
obligations of the Lenders hereunder are several and not joint. Nothing
contained in this Agreement and no action taken by Agent or the Lenders pursuant
hereto shall be deemed to constitute Agent or the Lenders a partnership,
association, joint venture or other entity. No default by any Lender hereunder
shall excuse the other Lenders from any obligation under this Agreement; but no
Lender shall have or acquire any additional obligation of any kind by reason of
such default. The relationship between Borrower and the Lenders with respect to
the Loan Documents and the Related Writings is and shall be solely that of
debtor and creditors, respectively, and neither Agent nor any Lender shall have
any fiduciary obligation toward any Credit Party with respect to any such
documents or the transactions contemplated thereby.
     Section 10.8. Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts and by facsimile signature, each of which counterparts when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement.
     Section 10.9. Binding Effect; Borrower’s Assignment. This Agreement shall
become effective when it shall have been executed by Borrower, Agent and each
Lender and thereafter shall be binding upon and inure to the benefit of
Borrower, Agent and each of the Lenders and their respective successors and
assigns, except that Borrower shall not have the right to assign its rights
hereunder or any interest herein without the prior written consent of Agent and
all of the Lenders.
     Section 10.10. Lender Assignments.

46



--------------------------------------------------------------------------------



 



     (a) Assignments of Commitments. Each Lender shall have the right at any
time or times to assign to an Eligible Transferee (other than to a Lender that
shall not be in compliance with this Agreement), without recourse, all or a
percentage of all of the following: (i) such Lender’s Commitment, (ii) all Loans
made by that Lender, (iii) such Lender’s Notes, if any, and (iv) such Lender’s
interest in any Letter of Credit or Swing Loan, and any participation purchased
pursuant to Section 2.2(b), 2.2(c) or 8.5 hereof. If a Lender (that is also a
Fronting Lender) shall, through an assignment made pursuant to this
Section 10.10, cease to be a Lender under this Agreement, the Letters of Credit
issued by such Lender shall be terminated and replaced by a Letter of Credit
issued by another Fronting Lender on or prior to the date of such assignment (or
be otherwise dealt with in a manner acceptable to Agent, Borrower and the
Fronting Lender that is assigning its interest as a Lender).
     (b) Prior Consent. No assignment may be consummated pursuant to this
Section 10.10 without the prior written consent of Borrower and Agent (other
than an assignment by any Lender to any affiliate of such Lender which affiliate
is an Eligible Transferee and either wholly-owned by a Lender or is wholly-owned
by a Person that wholly owns, either directly or indirectly, such Lender, or to
another Lender), which consent of Borrower and Agent shall not be unreasonably
withheld; provided, however, that Borrower’s consent shall not be required if,
at the time of the proposed assignment, any Default or Event of Default shall
then exist. Anything herein to the contrary notwithstanding, any Lender may at
any time make a collateral assignment of all or any portion of its rights under
the Loan Documents to a Federal Reserve Bank, and no such assignment shall
release such assigning Lender from its obligations hereunder.
     (c) Minimum Amount. Each such assignment shall be in a minimum amount of
the lesser of Five Million Dollars ($5,000,000) of the assignor’s Commitment and
interest herein or the entire amount of the assignor’s Commitment and interest
herein.
     (d) Assignment Fee. Unless the assignment shall be to an affiliate of the
assignor or the assignment shall be due to merger of the assignor or for
regulatory purposes, either the assignor or the assignee shall remit to Agent,
for its own account, an administrative fee of Three Thousand Five Hundred
Dollars ($3,500).
     (e) Assignment Agreement. Unless the assignment shall be due to merger of
the assignor or a collateral assignment for regulatory purposes, the assignor
shall (i) cause the assignee to execute and deliver to Borrower and Agent an
Assignment Agreement, and (ii) execute and deliver, or cause the assignee to
execute and deliver, as the case may be, to Agent such additional amendments,
assurances and other writings as Agent may reasonably require.
     (f) Non-U.S. Assignee. If the assignment is to be made to an assignee that
is organized under the laws of any jurisdiction other than the United States or
any state thereof, the assignor Lender shall cause such assignee, at least five
Business Days prior to the effective date of such assignment, (i) to represent
to the assignor Lender (for the benefit of the assignor Lender, Agent and
Borrower) that under applicable law and treaties no taxes will be required to be
withheld by Agent, Borrower or the assignor with respect to any payments to be
made to such assignee in respect of the Loans hereunder, (ii) to furnish to the
assignor Lender (and, in the case of any assignee registered in the Register (as
defined below), Agent and Borrower) either U.S. Internal Revenue Service Form
W-8ECI or U.S. Internal Revenue Service Form W-8BEN, as applicable (wherein such
assignee claims entitlement to complete exemption from U.S. federal withholding
tax on all payments hereunder), and (iii) to agree (for the benefit of the
assignor, Agent and Borrower) to provide to the assignor Lender (and, in the
case of any assignee registered in the Register, to Agent and Borrower) a new
Form W-8ECI or Form W-8BEN, as applicable, upon the expiration or obsolescence
of any previously delivered form and comparable statements in accordance with
applicable U.S. laws and regulations and amendments duly executed and completed
by such assignee, and to comply from time to time with all applicable U.S. laws
and regulations with regard to such withholding tax exemption.
     (g) Deliveries by Borrower. Upon satisfaction of all applicable
requirements specified in subsections (a) through (f) above, Borrower shall
execute and deliver (i) to Agent, the assignor and the assignee, any consent or
release (of all or a portion of the obligations of the assignor) required to be
delivered by Borrower in connection with the Assignment Agreement, and (ii) to
the assignee, if requested, and the assignor, if applicable, an appropriate Note
or Notes. After delivery of the new Note or Notes, the assignor’s Note or Notes,
if any, being replaced shall be returned to Borrower marked “replaced”.

47



--------------------------------------------------------------------------------



 



     (h) Effect of Assignment. Upon satisfaction of all applicable requirements
set forth in subsections (a) through (g) above, and any other condition
contained in this Section 10.10, (i) the assignee shall become and thereafter be
deemed to be a “Lender” for the purposes of this Agreement, (ii) the assignor
shall be released from its obligations hereunder to the extent that its interest
has been assigned, (iii) in the event that the assignor’s entire interest has
been assigned, the assignor shall cease to be and thereafter shall no longer be
deemed to be a “Lender” and (iv) the signature pages hereto and Schedule 1
hereto shall be automatically amended, without further action, to reflect the
result of any such assignment.
     (i) Agent to Maintain Register. Agent shall maintain at the address for
notices referred to in Section 10.4 hereof a copy of each Assignment Agreement
delivered to it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the Commitment of, and principal amount of the
Loans owing to, each Lender from time to time. The entries in the Register shall
be conclusive, in the absence of manifest error, and Borrower, Agent and the
Lenders may treat each Person whose name is recorded in the Register as the
owner of the Loan recorded therein for all purposes of this Agreement. The
Register shall be available for inspection by Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice.
     Section 10.11. Sale of Participations. Any Lender may, in the ordinary
course of its commercial banking business and in accordance with applicable law,
at any time sell participations to one or more Eligible Transferees (each a
“Participant”) in all or a portion of its rights or obligations under this
Agreement and the other Loan Documents (including, without limitation, all or a
portion of the Commitment and the Loans and participations owing to it and the
Note, if any, held by it); provided that:
     (a) any such Lender’s obligations under this Agreement and the other Loan
Documents shall remain unchanged;
     (b) such Lender shall remain solely responsible to the other parties hereto
for the performance of such obligations;
     (c) the parties hereto shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and each of the other Loan Documents;
     (d) such Participant shall be bound by the provisions of Section 8.5
hereof, and the Lender selling such participation shall obtain from such
Participant a written confirmation of its agreement to be so bound; and
     (e) no Participant (unless such Participant is itself a Lender) shall be
entitled to require such Lender to take or refrain from taking action under this
Agreement or under any other Loan Document, except that such Lender may agree
with such Participant that such Lender will not, without such Participant’s
consent, take action of the type described as follows:
     (i) increase the portion of the participation amount of any Participant
over the amount thereof then in effect, or extend the Commitment Period, without
the written consent of each Participant affected thereby; or
     (ii) reduce the principal amount of or extend the time for any payment of
principal of any Loan, or reduce the rate of interest or extend the time for
payment of interest on any Loan, or reduce the commitment fee, without the
written consent of each Participant affected thereby.
Borrower agrees that any Lender that sells participations pursuant to this
Section shall still be entitled to the benefits of Article III hereof,
notwithstanding any such transfer; provided, however, that the obligations of
Borrower shall not increase as a result of such transfer and Borrower shall have
no obligation to any Participant.
     Section 10.12. Patriot Act Notice. Each Lender and Agent (for itself and
not on behalf of any other party) hereby notifies the Credit Parties that,
pursuant to the requirements of the Patriot Act, such Lender and Agent are
required to obtain, verify and record information that identifies the Credit
Parties, which information includes the name and address of the Credit Parties
and other information that will allow such Lender or Agent, as applicable, to
identify the Credit Parties in accordance with the Patriot Act. Borrower shall
provide, to the extent commercially

48



--------------------------------------------------------------------------------



 



reasonable, such information and take such actions as are reasonably requested
by Agent or a Lender in order to assist Agent or such Lender in maintaining
compliance with the Patriot Act.
     Section 10.13. Severability of Provisions; Captions; Attachments. Any
provision of this Agreement that shall be prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction. The several captions to sections and subsections
herein are inserted for convenience only and shall be ignored in interpreting
the provisions of this Agreement. Each schedule or exhibit attached to this
Agreement shall be incorporated herein and shall be deemed to be a part hereof.
     Section 10.14. Investment Purpose. Each of the Lenders represents and
warrants to Borrower that it is entering into this Agreement with the present
intention of acquiring any Note issued pursuant hereto (or, if there is no Note,
the interest as reflected on the books and records of Agent) for investment
purposes only and not for the purpose of distribution or resale, it being
understood, however, that each Lender shall at all times retain full control
over the disposition of its assets.
     Section 10.15. Entire Agreement. This Agreement, any Note and any other
Loan Document or other agreement, document or instrument attached hereto or
executed on or as of the Closing Date integrate all of the terms and conditions
mentioned herein or incidental hereto and supersede all oral representations and
negotiations and prior writings with respect to the subject matter hereof.
     Section 10.16. Legal Representation of Parties. The Loan Documents were
negotiated by the parties with the benefit of legal representation and any rule
of construction or interpretation otherwise requiring this Agreement or any
other Loan Document to be construed or interpreted against any party shall not
apply to any construction or interpretation hereof or thereof.
     Section 10.17. Governing Law; Submission to Jurisdiction. This Agreement,
each of the Notes and any Related Writing shall be governed by and construed in
accordance with the laws of the State of Ohio and the respective rights and
obligations of Borrower, Agent, and the Lenders shall be governed by Ohio law,
without regard to principles of conflict of laws. Borrower hereby irrevocably
submits to the non-exclusive jurisdiction of any Ohio state or federal court
sitting in Cleveland, Ohio, over any action or proceeding arising out of or
relating to this Agreement, the Obligations or any Related Writing, and Borrower
hereby irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such Ohio state or federal court.
Borrower, on behalf of itself and its Subsidiaries, hereby irrevocably waives,
to the fullest extent permitted by law, any objection it may now or hereafter
have to the laying of venue in any action or proceeding in any such court as
well as any right it may now or hereafter have to remove such action or
proceeding, once commenced, to another court on the grounds of FORUM NON
CONVENIENS or otherwise. Borrower agrees that a final, nonappealable judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
[Remainder of page left intentionally blank]

49



--------------------------------------------------------------------------------



 



     Section 10.18. Jury Trial Waiver. TO THE EXTENT PERMITTED BY LAW, BORROWER,
AGENT AND EACH LENDER WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING
ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWER,
AGENT AND THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH,
RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH THIS AGREEMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS
RELATED THERETO.
     IN WITNESS WHEREOF, the parties have executed and delivered this Amended
and Restated Credit Agreement as of the date first set forth above.

                 
Address:
  9197 South Peoria Street   TELETECH HOLDINGS, INC.    
 
  Englewood, Colorado 80112-5833            

  Attn: Vice President — Treasurer   By:        
 
               
 
    Name:        
 
               
 
    Title:        
 
               
 
               
Address:
  127 Public Square   KEYBANK NATIONAL ASSOCIATION,         Cleveland, Ohio
44114-1306     as Agent and as a Lender    
 
  Attn: Institutional Banking            

    By:        
 
               
 
        Jeff Kalinowski    
 
        Senior Vice President    

Signature Page
1 of 5 of the Amended and Restated Credit Agreement





--------------------------------------------------------------------------------



 



     Jury Trial Waiver. TO THE EXTENT PERMITTED BY LAW, BORROWER, AGENT AND EACH
LENDER WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, AGENT AND THE
LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AGREEMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

                 
Address:
  1125 17th Street, 3rd Floor   JPMORGAN CHASE BANK, N.A.    
 
     Denver, Colorado 80202              
Attn:
  By:        
 
 
 
           
 
    Name:        
 
                    Title:        
 
             

Signature Page
2 of 5 of the Amended and Restated Credit Agreement





--------------------------------------------------------------------------------



 



     Jury Trial Waiver. TO THE EXTENT PERMITTED BY LAW, BORROWER, AGENT AND EACH
LENDER WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, AGENT AND THE
LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AGREEMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

                 
Address:
  231 South LaSalle Street   BANK OF AMERICA, N.A.    
 
     Chicago, Illinois 60697              
Attn:
  By:        
 
 
 
           
 
    Name:        
 
                    Title:        
 
             

Signature Page
3 of 5 of the Amended and Restated Credit Agreement





--------------------------------------------------------------------------------



 



     Jury Trial Waiver. TO THE EXTENT PERMITTED BY LAW, BORROWER, AGENT AND EACH
LENDER WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, AGENT AND THE
LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AGREEMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

                 
Address:
  191 Peachtree Street NE   WACHOVIA BANK, NATIONAL ASSOCIATION    
 
     Atlanta, Georgia 30303              
Attn:
  By:        
 
 
 
           
 
    Name:        
 
                    Title:        
 
             

Signature Page
4 of 5 of the Amended and Restated Credit Agreement





--------------------------------------------------------------------------------



 



     Jury Trial Waiver. TO THE EXTENT PERMITTED BY LAW, BORROWER, AGENT AND EACH
LENDER WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, AGENT AND THE
LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AGREEMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

                 
Address:
  50 South LaSalle Street, B-2   THE NORTHERN TRUST COMPANY    
 
     Chicago, Illinois 60675              
Attn:
  By:        
 
 
 
           
 
    Name:        
 
                    Title:        
 
             

Signature Page
5 of 5 of the Amended and Restated Credit Agreement





--------------------------------------------------------------------------------



 



SCHEDULE 1

                                      REVOLVING                     CREDIT      
      COMMITMENT     COMMITMENT         LENDERS   PERCENTAGE     AMOUNT    
MAXIMUM AMOUNT  
KeyBank National Association
    43.35 %   $ 65,000,000     $ 65,000,000  
JPMorgan Chase Bank, N.A.
    16.66 %   $ 25,000,000     $ 25,000,000  
Bank of America, N.A.
    16.66 %   $ 25,000,000     $ 25,000,000  
Wachovia Bank, National Association
    13.33 %   $ 20,000,000     $ 20,000,000  
The Northern Trust Company
    10 %   $ 15,000,000     $ 15,000,000  
Total Commitment Amount
    100 %   $ 150,000,000     $ 150,000,000  
 
                 

S-1



--------------------------------------------------------------------------------



 



SCHEDULE 2
GUARANTORS OF PAYMENT
Newgen Results Corporation
TeleTech Customer Care Management (Colorado), LLC
TeleTech Stockton, LLC
TeleTech Services Corporation
TeleTech Customer Care Management (West Virginia), Inc.
TeleTech Government Solutions, LLC
TeleTech International Holdings, Inc.
TTEC Nevada, Inc.
TeleTech Customer Service, Inc.
Direct Alliance Corporation

S-2



--------------------------------------------------------------------------------



 



SCHEDULE 2.2
EXISTING LETTERS OF CREDIT

                          Amount USD   Bank   Maturity   L/C No.   Beneficiary
US LOC’s  
 
                                       
 
$ 1,250,000     Key Bank   6/23/2007     S309219    
State of Arizona
                       
 
  881,500     BofA   8/1/2007     7410023    
Royal Indemnity Company
                       
 
  750,000     BofA   8/1/2007     7403379    
Royal Indemnity Company
                       
 
  2,700,000     BofA   9/30/2007     7405878    
Liberty Mutual Insurance
                       
 
  1,394,985     BofA   3/31/2007     7412262    
Union Bank of California
                       
 
  3,800,000     Key Bank   10/31/2007     S309677    
Old Republic Insurance Co.
                       
 
INT’L LOC’s  
 
                                       
 
(Est. USD Equivalent)  
 
                $236,400 (EUR185,000)   BofA   6/29/2007     68001653    
TPI – Client guarantee
$61,300 (EUR 48,000)   BofA   6/29/2007     68001666    
TPI – Client guarantee
$76,700 (EUR 60,000)   BofA   6/29/2007     68001657    
TPI – Client guarantee
$85,600 (EUR 67,000)   BofA   6/29/2007     68001672    
TPI – Client guarantee
$102,200 (EUR 80,000)   BofA   6/29/2007     68001673    
TPI – Client guarantee
$76,700 (EUR 60,000)   BofA   6/29/2007     68001671    
TPI – Client guarantee
                       
 
$ 11,415,385     Total  
 
           

S-3



--------------------------------------------------------------------------------



 



SCHEDULE 3
PLEDGED SECURITIES
TeleTech Canada, Inc. (Ontario, Canada)
TeleTech Customer Services Spain S.L.

S-4



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF
REVOLVING CREDIT NOTE

     
$                    
  September 28, 2006

     FOR VALUE RECEIVED, the undersigned, TELETECH HOLDINGS, INC., a Delaware
corporation (“Borrower”), promises to pay, on the last day of the Commitment
Period, as defined in the Credit Agreement (as hereinafter defined), to the
order of ___(“Lender”) at the main office of KEYBANK NATIONAL ASSOCIATION, as
Agent, as hereinafter defined, 127 Public Square, Cleveland, Ohio 44114-1306,
the principal sum of
....................................................................................................................................................................................
DOLLARS
or the aggregate unpaid principal amount of all Revolving Loans, as defined in
the Credit Agreement made by Lender to Borrower pursuant to Section 2.2(a) of
the Credit Agreement, whichever is less, in lawful money of the United States of
America.
     As used herein, “Credit Agreement” means the Amended and Restated Credit
Agreement dated as of September 28, 2006, among Borrower, the Lenders, as
defined therein, and KeyBank National Association, as lead arranger, sole book
runner and administrative agent for the Lenders (“Agent”), as the same may from
time to time be amended, restated or otherwise modified. Each capitalized term
used herein that is defined in the Credit Agreement and not otherwise defined
herein shall have the meaning ascribed to it in the Credit Agreement.
     Borrower also promises to pay interest on the unpaid principal amount of
each Revolving Loan from time to time outstanding, from the date of such
Revolving Loan until the payment in full thereof, at the rates per annum that
shall be determined in accordance with the provisions of Section 2.3(a) of the
Credit Agreement. Such interest shall be payable on each date provided for in
such Section 2.3(a); provided, however, that interest on any principal portion
that is not paid when due shall be payable on demand.
     The portions of the principal sum hereof from time to time representing
Base Rate Loans and Eurodollar Loans, and payments of principal of any thereof,
shall be shown on the records of Lender by such method as Lender may generally
employ; provided, however, that failure to make any such entry shall in no way
detract from the obligations of Borrower under this Note.
     If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, until paid, at a rate per annum equal to
the Default Rate. All payments of principal of and interest on this Note shall
be made in immediately available funds.
     This Note is one of the Revolving Credit Notes referred to in the Credit
Agreement. Reference is made to the Credit Agreement for a description of the
right of the undersigned to anticipate payments hereof, the right of the holder
hereof to declare this Note due prior to its stated maturity, and other terms
and conditions upon which this Note is issued.
     Except as expressly provided in the Credit Agreement, Borrower expressly
waives presentment, demand, protest and notice of any kind. This Note shall be
governed by and construed in accordance with the laws of the State of Ohio,
without regard to conflicts of laws provisions.
     JURY TRIAL WAIVER. BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, AGENT AND THE LENDERS, OR ANY
THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AGREEMENT OR ANY
NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

E-1



--------------------------------------------------------------------------------



 



                  TELETECH HOLDINGS, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

E-2



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF
SWING LINE NOTE
$ 25,000,000 September 28, 2006
     FOR VALUE RECEIVED, the undersigned, TELETECH HOLDINGS, INC., a Delaware
corporation (“Borrower”), promises to pay to the order of KEYBANK NATIONAL
ASSOCIATION (“Swing Line Lender”) at the main office of KEYBANK NATIONAL
ASSOCIATION, as Agent, as hereinafter defined, 127 Public Square, Cleveland,
Ohio 44114-1306, the principal sum of
TWENTY-FIVE MILLION AND
00/100.............................................................................................................
DOLLARS
or the aggregate unpaid principal amount of all Swing Loans, as defined in the
Credit Agreement (as hereinafter defined) made by Swing Line Lender to Borrower
pursuant to Section 2.2(c) of the Credit Agreement, whichever is less, in lawful
money of the United States of America on the earlier of the last day of the
applicable Commitment Period, as defined in the Credit Agreement, or, with
respect to each Swing Loan, the Swing Loan Maturity Date applicable thereto.
     As used herein, “Credit Agreement” means the Amended and Restated Credit
Agreement dated as of September 28, 2006, among Borrower, the Lenders, as
defined therein, KeyBank National Association, as lead arranger, sole book
runner and administrative agent for the Lenders (“Agent”), as the same may from
time to time be amended, restated or otherwise modified. Each capitalized term
used herein that is defined in the Credit Agreement and not otherwise defined
herein shall have the meaning ascribed to it in the Credit Agreement.
     Borrower also promises to pay interest on the unpaid principal amount of
each Swing Loan from time to time outstanding, from the date of such Swing Loan
until the payment in full thereof, at the rates per annum that shall be
determined in accordance with the provisions of Section 2.3(b) of the Credit
Agreement. Such interest shall be payable on each date provided for in such
Section 2.3(b); provided, however, that interest on any principal portion that
is not paid when due shall be payable on demand.
     The principal sum hereof from time to time and the payments of principal
and interest thereon, shall be shown on the records of Swing Line Lender by such
method as Swing Line Lender may generally employ; provided, however, that
failure to make any such entry shall in no way detract from the obligation of
Borrower under this Note.
     If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, until paid, at a rate per annum equal to
the Default Rate. All payments of principal of and interest on this Note shall
be made in immediately available funds.
     This Note is the Swing Line Note referred to in the Credit Agreement.
Reference is made to the Credit Agreement for a description of the right of the
undersigned to anticipate payments hereof, the right of the holder hereof to
declare this Note due prior to its stated maturity, and other terms and
conditions upon which this Note is issued.
     Except as expressly provided in the Credit Agreement, Borrower expressly
waives presentment, demand, protest and notice of any kind. This Note shall be
governed by and construed in accordance with the laws of the State of Ohio,
without regard to conflicts of laws provisions.
     JURY TRIAL WAIVER. BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, AGENT AND THE LENDERS, OR ANY
THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS NOTE OR ANY OTHER

E-3



--------------------------------------------------------------------------------



 



NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

                  TELETECH HOLDINGS, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

E-4



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF
NOTICE OF LOAN
[Date]                    , 20____
KeyBank National Association, as Agent
127 Public Square
Cleveland, Ohio 44114-0616
Attention: Institutional Banking
Ladies and Gentlemen:
     The undersigned, Teletech Holdings, Inc., refers to the Amended and
Restated Credit Agreement, dated as of September 28, 2006 (the “Credit
Agreement”, the terms defined therein being used herein as therein defined),
among the undersigned, the Lenders, as defined in the Credit Agreement, and
KeyBank National Association, as Agent, and hereby gives you notice, pursuant to
Section 2.5 of the Credit Agreement that the undersigned hereby requests a Loan
under the Credit Agreement, and in connection therewith sets forth below the
information relating to the Loan (the “Proposed Loan”) as required by
Section 2.5 of the Credit Agreement:

  (a)   The Business Day of the Proposed Loan is                     , 20___.  
  (b)   The amount of the Proposed Loan is $                    .     (c)   The
Proposed Loan is to be a Base Rate Loan ___/ Eurodollar Loan ___ / Swing Loan
___.
(Check one.)     (d)   If the Proposed Loan is a Eurodollar Loan, the Interest
Period requested is one month ___, two months ___, three months ___, six months
___.
(Check one.)

The undersigned hereby certifies on behalf of Borrower that the following
statements are true on the date hereof, and will be true on the date of the
Proposed Loan:
     (i) the representations and warranties contained in each Loan Document are
correct, before and after giving effect to the Proposed Loan and the application
of the proceeds therefrom, as though made on and as of such date;
     (ii) no event has occurred and is continuing, or would result from such
Proposed Loan, or the application of proceeds therefrom, that constitutes a
Default or Event of Default; and
     (iii) the conditions set forth in Section 2.5 and Article IV of the Credit
Agreement have been satisfied.

                  TELETECH HOLDINGS, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

E-5



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF
COMPLIANCE CERTIFICATE
For Fiscal Quarter ended                     
THE UNDERSIGNED HEREBY CERTIFIES THAT:
     (1) I am the duly elected Chief Financial Officer or Treasurer of Teletech
Holdings, Inc., a Delaware corporation (“Borrower”);
     (2) I am familiar with the terms of that certain Amended and Restated
Credit Agreement, dated as of September 28, 2006, among the undersigned, the
lenders named on Schedule 1 thereto (together with their respective successors
and assigns, collectively, the “Lenders”), as defined in the Credit Agreement,
and KeyBank National Association, as Agent (as the same may from time to time be
amended, restated or otherwise modified, the “Credit Agreement”, the terms
defined therein being used herein as therein defined), and the terms of the
other Loan Documents, and I have made, or have caused to be made under my
supervision, a review in reasonable detail of the transactions and condition of
Borrower and its Subsidiaries during the accounting period covered by the
attached financial statements;
     (3) The review described in paragraph (2) above did not disclose, and I
have no knowledge of, the existence of any condition or event that constitutes
or constituted a Default or Event of Default, at the end of the accounting
period covered by the attached financial statements or as of the date of this
Certificate;
     (4) The representations and warranties made by Borrower contained in each
Loan Document are true and correct as though made on and as of the date hereof;
and
     (5) Set forth on Attachment I hereto are calculations of the financial
covenants set forth in Section 5.7 of the Credit Agreement, which calculations
show compliance with the terms thereof.
     IN WITNESS WHEREOF, I have signed this certificate the ___day of ___,
20___.

                  TELETECH HOLDINGS, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

E-6



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF
ASSIGNMENT AND ACCEPTANCE AGREEMENT
     This Assignment and Acceptance Agreement (this “Assignment Agreement”)
between                      (the “Assignor”) and                      (the
“Assignee”) is dated as of ___, 20_. The parties hereto agree as follows:
     1. Preliminary Statement. Assignor is a party to an Amended and Restated
Credit Agreement, dated as of September 28, 2006 (as the same may from time to
time be amended, restated, or otherwise modified, the “Credit Agreement”), among
Teletech Holdings, Inc., a Delaware corporation (“Borrower”), the lenders named
on Schedule 1 thereto (together with their respective successors and assigns,
collectively, the “Lenders” and, individually, each a “Lender”), and KEYBANK
NATIONAL ASSOCIATION, As lead arranger, sole book runner and administrative
agent for the Lenders (“Agent”). Capitalized terms used herein and not otherwise
defined herein shall have the meanings attributed to them in the Credit
Agreement.
     2. Assignment and Assumption. Assignor hereby sells and assigns to
Assignee, and Assignee hereby purchases and assumes from Assignor, an interest
in and to Assignor’s rights and obligations under the Credit Agreement,
effective as of the Assignment Effective Date (as hereinafter defined), equal to
the percentage interest specified on Annex 1 hereto (hereinafter, the “Assigned
Percentage”) of Assignor’s right, title and interest in and to (a) the
Commitment, (b) any Loan made by Assignor that is outstanding on the Assignment
Effective Date, (c) Assignor’s interest in any Letter of Credit outstanding on
the Assignment Effective Date, (d) any Note delivered to Assignor pursuant to
the Credit Agreement, and (e) the Credit Agreement and the other Related
Writings. After giving effect to such sale and assignment and on and after the
Assignment Effective Date, Assignee shall be deemed to have a “Commitment
Percentage” under the Credit Agreement equal to the Commitment Percentage set
forth in subpart II.A on Annex 1 hereto and an Assigned Amount as set forth on
subpart I.B of Annex 1 hereto (hereinafter, the “Assigned Amount”).
     3. Assignment Effective Date. The Assignment Effective Date (the
“Assignment Effective Date”) shall be [___, ___] (or such other date agreed to
by Agent). On or prior to the Assignment Effective Date, Assignor shall satisfy
the following conditions:
     (a) receipt by Agent of this Assignment Agreement, including Annex 1
hereto, properly executed by Assignor and Assignee and accepted and consented to
by Agent and, if necessary pursuant to the provisions of Section 10.10(b) of the
Credit Agreement, by Borrower;
     (b) receipt by Agent from Assignor of a fee of Three Thousand Five Hundred
Dollars ($3,500), if required by Section 10.10 of the Credit Agreement;
     (c) receipt by Agent from Assignee of an administrative questionnaire, or
other similar document, which shall include (i) the address for notices under
the Credit Agreement, (ii) the address of its Lending Office, (iii) wire
transfer instructions for delivery of funds by Agent, (iv) and such other
information as Agent shall request; and
     (d) receipt by Agent from Assignor or Assignee of any other information
required pursuant to Section 10.10 of the Credit Agreement or otherwise
necessary to complete the transaction contemplated hereby.
     4. Payment Obligations. In consideration for the sale and assignment of
Loans hereunder, Assignee shall pay to Assignor, on the Assignment Effective
Date, the amount agreed to by Assignee and Assignor. Any interest, fees and
other payments accrued prior to the Assignment Effective Date with respect to
the Assigned Amount shall be for the account of Assignor. Any interest, fees and
other payments accrued on and after the Assignment Effective Date with respect
to the Assigned Amount shall be for the account of Assignee. Each of Assignor
and Assignee agrees that it will hold in trust for the other party any interest,
fees or other amounts which it may receive to which the other party is entitled
pursuant to the preceding sentence and to pay the other party any such amounts
which it may receive promptly upon receipt thereof.

7



--------------------------------------------------------------------------------



 



     5. Credit Determination; Limitations on Assignor’s Liability. Assignee
represents and warrants to Assignor, Borrower, Agent and the Lenders (a) that it
is capable of making and has made and shall continue to make its own credit
determinations and analysis based upon such information as Assignee deemed
sufficient to enter into the transaction contemplated hereby and not based on
any statements or representations by Assignor, (b) Assignee confirms that it
meets the requirements to be an assignee as set forth in Section 10.10 of the
Credit Agreement; (c) Assignee confirms that it is able to fund the Loans and
the Letters of Credit as required by the Credit Agreement; (d) Assignee agrees
that it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Agreement and the Related Writings are required to be
performed by it as a Lender thereunder; and (e) Assignee represents that it has
reviewed each of the Loan Documents. It is understood and agreed that the
assignment and assumption hereunder are made without recourse to Assignor and
that Assignor makes no representation or warranty of any kind to Assignee and
shall not be responsible for (i) the due execution, legality, validity,
enforceability, genuineness, sufficiency or collectability of the Credit
Agreement or any Related Writings, (ii) any representation, warranty or
statement made in or in connection with the Credit Agreement or any of the
Related Writings, (iii) the financial condition or creditworthiness of Borrower
or Guarantor of Payment, (iv) the performance of or compliance with any of the
terms or provisions of the Credit Agreement or any of the Related Writings,
(v) the inspection of any of the property, books or records of Borrower, or
(vi) the validity, enforceability, perfection, priority, condition, value or
sufficiency of any collateral securing or purporting to secure the Loans or
Letters of Credit. Neither Assignor nor any of its officers, directors,
employees, agents or attorneys shall be liable for any mistake, error of
judgment, or action taken or omitted to be taken in connection with the Loans,
the Letters of Credit, the Credit Agreement or the Related Writings, except for
its or their own bad faith or willful misconduct. Assignee appoints Agent to
take such action as agent on its behalf and to exercise such powers under the
Credit Agreement as are delegated to Agent by the terms thereof.
     6. Indemnity. Assignee agrees to indemnify and hold Assignor harmless
against any and all losses, cost and expenses (including, without limitation,
attorneys’ fees) and liabilities incurred by Assignor in connection with or
arising in any manner from Assignee’s performance or non-performance of
obligations assumed under this Assignment Agreement.
     7. Subsequent Assignments. After the Assignment Effective Date, Assignee
shall have the right, pursuant to Section 10.10 of the Credit Agreement to
assign the rights which are assigned to Assignee hereunder, provided that
(a) any such subsequent assignment does not violate any of the terms and
conditions of the Credit Agreement, any of the Related Writings, or any law,
rule, regulation, order, writ, judgment, injunction or decree and that any
consent required under the terms of the Credit Agreement or any of the Related
Writings has been obtained, (b) the assignee under such assignment from Assignee
shall agree to assume all of Assignee’s obligations hereunder in a manner
satisfactory to Assignor, and (c) Assignee is not thereby released from any of
its obligations to Assignor hereunder.
     8. Reductions of Aggregate Amount of Commitments. If any reduction in the
Total Commitment Amount occurs between the date of this Assignment Agreement and
the Assignment Effective Date, the percentage of the Total Commitment Amount
assigned to Assignee shall remain the percentage specified in Section 1 hereof
and the dollar amount of the Commitment of Assignee shall be recalculated based
on the reduced Total Commitment Amount.
     9. Acceptance of Agent; Notice by Assignor. This Assignment Agreement is
conditioned upon the acceptance and consent of Agent and, if necessary pursuant
to Section 10.10 of the Credit Agreement, upon the acceptance and consent of
Borrower; provided, that the execution of this Assignment Agreement by Agent
and, if necessary, by Borrower is evidence of such acceptance and consent.
     10. Entire Agreement. This Assignment Agreement embodies the entire
agreement and understanding between the parties hereto and supersedes all prior
agreements and understandings between the parties hereto relating to the subject
matter hereof.
     11. Governing Law. This Assignment Agreement shall be governed by the laws
of the State of Ohio, without regard to conflicts of laws.

8



--------------------------------------------------------------------------------



 



     12. Notices. Notices shall be given under this Assignment Agreement in the
manner set forth in the Credit Agreement. For the purpose hereof, the addresses
of the parties hereto (until notice of a change is delivered) shall be the
address set forth under each party’s name on the signature pages hereof.
[Remainder of page intentionally left blank.]

9



--------------------------------------------------------------------------------



 



     13. JURY TRIAL WAIVER. EACH OF THE UNDERSIGNED, TO THE EXTENT PERMITTED BY
LAW, WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, AMONG AGENT, ANY OF THE
LENDERS, AND BORROWER, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH,
RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH THIS INSTRUMENT OR ANY NOTE OR OTHER AGREEMENT, INSTRUMENT OR
DOCUMENT EXECUTED OR DELIVERED IN CONNECTION THEREWITH OR THE TRANSACTIONS
RELATED HERETO.
     IN WITNESS WHEREOF, the parties hereto have executed this Assignment
Agreement by their duly authorized officers as of the date first above written.

                  Address:       ASSIGNOR:    
 
               
 
           
 
             
 
Attn:      By:        
 
               

      Name:        
 
               

      Title:        
 
                  Address:       ASSIGNEE:    
 
               
 
           
 
             
 
Attn:      By:        
 
               

      Name:        
 
               

      Title:        
 
               
 
               
 
                Accepted and Consented to this __ day of ______, 20__:  
Accepted and Consented to this __ day of ______, 20__:    
 
                KEYBANK NATIONAL ASSOCIATION,
   as Agent   TELETECH HOLDINGS, INC.    
 
               
By:
      By:        
 
               
Name:
      Name:        
 
               
Title:
      Title:        
 
               

10



--------------------------------------------------------------------------------



 



ANNEX 1
TO
ASSIGNMENT AND ACCEPTANCE AGREEMENT
     On and after the Assignment Effective Date, after giving effect to all
other assignments being made by Assignor on the Assignment Effective Date, the
Commitment of Assignee, and, if this is less than an assignment of all of
Assignor’s interest, Assignor, shall be as follows:

              I. INTEREST BEING ASSIGNED TO ASSIGNEE    
 
           
 
  A.   Assigned Percentage                       %
 
           
 
  B.   Assigned Amount   $                    
 
            II. ASSIGNEE’S COMMITMENT (as of the Assignment Effective Date)    
 
           
 
  A.   Assignee’s Commitment Percentage under the Credit Agreement  
                    %
 
           
 
  B.   Assignee’s Commitment Amount under the Credit Agreement  
$                    
 
            III. ASSIGNOR’S COMMITMENT (as of the Assignment Effective Date)    
 
           
 
  A.   Assignor’s Commitment Percentage under the Credit Agreement  
                    %
 
           
 
  B.   Assignor’s Commitment Amount under the Credit Agreement  
$                    

11



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF
REQUEST FOR EXTENSION
                    , 20__
KeyBank National Association, as Agent
127 Public Square
Cleveland, Ohio 44114-0616
Attention: Institutional Banking
Ladies and Gentlemen:
     The undersigned, Teletech Holdings, Inc. (“Borrower”), refers to the
Amended and Restated Credit Agreement, dated as of September 28, 2006 (as the
same may from time to time be amended, restated or otherwise modified, the
“Credit Agreement”, the terms defined therein being used herein as therein
defined), among Borrower, the Lenders, as defined in the Credit Agreement, and
KeyBank National Association, as lead arranger, sole book runner and
administrative agent for the Lenders (“Agent”), and hereby gives you notice,
pursuant to Section 2.12 of the Credit Agreement that the undersigned hereby
requests an extension as set forth below (the “Extension”) under the Credit
Agreement, and in connection with the Extension sets forth below the information
relating to the Extension as required by Section 2.12 of the Credit Agreement.
     The undersigned hereby requests Agent and the Lenders to extend the
Commitment Period from                      ___, 200___to                     
___, 200_.
     The undersigned hereby certifies that the following statements are true on
the date hereof, and will be true on the date of the Extension: (a) the
representations and warranties contained in each Loan Document are correct,
before and after giving effect to the Extension and the application of the
proceeds therefrom, as though made on and as of such date; (b) no event has
occurred and is continuing, or would result from such Extension, or the
application of proceeds therefrom, which constitutes a Default or an Event of
Default; and (c) the conditions set forth in Section 2.12 and Article IV of the
Credit Agreement have been satisfied.

                  Very truly yours,    
 
                TELETECH HOLDINGS, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

12